Exhibit 10.1
 
 




 
SECOND AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT


AMONG
 
CENTERLINE MORTGAGE CAPITAL INC.,
 
a Delaware corporation
 
AND
 
CENTERLINE MORTGAGE PARTNERS INC.,
 
a Delaware corporation
 
AND
 
BANK OF AMERICA, N.A., as Agent
 
AND
 
THE LENDERS PARTY HERETO
 
Dated as of September 28, 2009
 
 
 

--------------------------------------------------------------------------------


 
 
TABLE OF CONTENTS
     
Page
       
1.
 
DEFINITIONS
1
 
1.1.
 
Defined Terms
1
 
1.2.
 
Other Definitional Provisions
14
 
1.3.
 
Accounting Principles
15
2.
 
THE CREDIT
15
 
2.1.
 
The Commitment
15
 
2.2.
 
Procedures for Obtaining Advances
16
 
2.3.
 
Notes
16
 
2.4.
 
Interest
17
 
2.5.
 
Principal Payments
17
 
2.6.
 
Expiration of Commitment
19
 
2.7.
 
Payments
20
 
2.8.
 
Loan Fees
20
 
2.9.
 
Reserved
21
 
2.10.
 
Increased Costs; Capital Requirements
21
 
2.11.
 
Taxes
22
3.
 
COLLATERAL
23
 
3.1.
 
Grant of Security Interest
23
 
3.2.
 
Authenticated Record
25
 
3.3.
 
Release of Security Interest in Pledged Assets
25
 
3.4.
 
Delivery of Collateral Documents
26
 
3.5.
 
Collection and Servicing Rights
27
 
3.6.
 
Return or Release of Collateral at End of Commitment
27
4.
 
CONDITIONS PRECEDENT
27
 
4.1.
 
Initial Advance
27
 
4.2.
 
Each Advance
29
 
4.3.
 
Post-Closing Deliverables
30
5.
 
REPRESENTATIONS AND WARRANTIES
31
 
5.1.
 
Organization; Good Standing; Subsidiaries
31
 
5.2.
 
Authorization and Enforceability
31
 
5.3.
 
Financial Condition
32
 
5.4.
 
Litigation
32
 
5.5.
 
Compliance with Laws
33
 
5.6.
 
Regulation U and X
33
 
5.7.
 
Holding Company and Investment Company Act
33
 
5.8.
 
Agreements
33
 
5.9.
 
Title to Properties
33
 
5.10.
 
ERISA
33
 
5.11.
 
Eligibility
34



 
i

--------------------------------------------------------------------------------

 
 


 
5.12.
 
Special Representations Concerning Collateral
34
 
5.13.
 
Franchises, Patents, Copyrights, etc
37
 
5.14.
 
Proper Names
37
 
5.15.
 
Direct Benefit From Loans
38
 
5.16.
 
Loan Documents Do Not Violate Other Documents
38
 
5.17.
 
Continuing Authority of Authorized Representatives
38
 
5.18.
 
Consents Not Required
38
 
5.19.
 
Material Fact Representations
39
 
5.20.
 
Place of Business
39
 
5.21.
 
Tax Returns and Payments
39
 
5.22.
 
Certain Transactions
39
 
5.23.
 
No Broker or Finder
40
 
5.24.
 
Special Representations Concerning Servicing Portfolio
40
 
5.25.
 
Special Representations Concerning FHA Mortgage Loans
40
 
5.26.
 
Ownership, Subsidiaries and taxpayer identification numbers
41
 
5.27.
 
Material Adverse Change
41
 
5.28.
 
Ongoing Representations and Warranties
41
6.
 
AFFIRMATIVE COVENANTS
42
 
6.1.
 
Payment of Notes
42
 
6.2.
 
Financial Statements and Other Reports
42
 
6.3.
 
Maintenance of Existence; Conduct of Business
43
 
6.4.
 
Compliance with Applicable Laws
44
 
6.5.
 
Inspection of Properties and Books
44
 
6.6.
 
Notice
44
 
6.7.
 
Payment of Debt, Taxes, etc
45
 
6.8.
 
Insurance
45
 
6.9.
 
Closing Instructions
45
 
6.10.
 
Other Loan Obligations
46
 
6.11.
 
Accounts
46
 
6.12.
 
Special Affirmative Covenants Concerning Collateral
46
 
6.13.
 
Appraisals of Servicing Portfolio
47
 
6.14.
 
Cure of Defects in Loan Documents
47
 
6.15.
 
Charging Accounts
47
7.
 
NEGATIVE COVENANTS
48
 
7.1.
 
Merger; Acquisitions
48
 
7.2.
 
Loss of Eligibility
48
 
7.3.
 
Tangible Net Worth (CMC)
48
 
7.4.
 
Tangible Net Worth (CMP)
48
 
7.5.
 
Liquidity (CMC)
48
 
7.6.
 
Liquidity (CMP)
48
 
7.7.
 
Limits on Corporate Distributions
48
 
7.8.
 
Loans and Advances
49
 
7.9.
 
No Investments Except Approved Investments
49
 
7.10.
 
Charter Documents and Business Termination
49

 
 
 
ii

--------------------------------------------------------------------------------



 
 

 
7.11.
 
Reserved
49
 
7.12.
 
No Sales, Leases or Dispositions of Property
50
 
7.13.
 
Changes in Business or Assets
50
 
7.14.
 
Changes in Office Location
50
 
7.15.
 
Special Negative Covenants Concerning Collateral
50
 
7.16.
 
No Indebtedness
50
 
7.17.
 
No Liens
52
 
7.18.
 
Pledge of Servicing Contracts
53
 
7.19.
 
Recourse Servicing Contracts
53
 
7.20.
 
Gestation Agreements
54
 
7.21.
 
Minimum Servicing Portfolio
54
 
7.22.
 
Maximum Serviced Loans Delinquencies
54
 
7.23.
 
Subsidiaries
54
8.
 
DEFAULTS; REMEDIES
54
 
8.1.
 
Events of Default
54
 
8.2.
 
Remedies
57
 
8.3.
 
Application of Proceeds
61
 
8.4.
 
Agent Appointed Attorney-in-Fact
61
 
8.5.
 
Right of Offset
62
 
8.6.
 
Waivers
62
 
8.7.
 
Performance by Agent
62
 
8.8.
 
No Responsibility
63
 
8.9.
 
No Waiver
63
 
8.10.
 
Cumulative Rights
63
9.
 
NOTICES
63
10.
 
REIMBURSEMENT OF EXPENSES; INDEMNITY
65
 
10.1.
 
Reimbursement of Expenses and Indemnification by Borrower
65
 
10.2.
 
Indemnification by the Borrower
65
 
10.3.
 
Indemnification by the Lenders
66
11.
 
THE AGENT AND THE LENDERS
67
 
11.1.
 
Rights, Duties and Immunities of the Agent
67
 
11.2.
 
Respecting Loans and Payments
72
 
11.3.
 
Assignment and Participation
75
 
11.4.
 
Administrative Matters
77
 
11.5.
 
Commitment Increases
79
 
11.6.
 
Temporary Increases
79
12.
 
MISCELLANEOUS
80
 
12.1.
 
Confidentiality
80
 
12.2.
 
Governing Law
81
 
12.3.
 
Relationship of the Parties
81
 
12.4.
 
Severability
81
 
12.5.
 
Usury
82

 
 
 
iii

--------------------------------------------------------------------------------



 
 

 
12.6.
 
Consent to Jurisdiction
82
 
12.7.
 
Additional Indemnity
83
 
12.8.
 
No Waivers Except in Writing
84
 
12.9.
 
Waiver of Jury Trial
84
 
12.10.
 
Multiple Counterparts
84
 
12.11.
 
No Third Party Beneficiaries
84
 
12.12.
 
Release of Liability
85
 
12.13.
 
Patriot Act
85
 
12.14.
 
Setoff
85
 
12.15.
 
Entire Agreement; Amendment
86
 
12.16.
 
Replacement Documentation
86
 
12.17.
 
Survival
87
 
12.18.
 
Claims Against Agent or Lenders
87
 
12.19.
 
Obligations Absolute
88
 
12.20.
 
Time Of the Essence
88
 
12.21.
 
Monthly Statements
88
 
12.22.
 
Joint and Several Obligations
88
 
12.23.
 
Waiver and Release
88



 
 
 
 
 
 
iv

--------------------------------------------------------------------------------




 
SECOND AMENDED AND RESTATED
WAREHOUSING CREDIT AND SECURITY AGREEMENT
 
 
This Second Amended and Restated Warehousing Credit and Security Agreement (this
“Agreement”), is dated as of September 28, 2009, by and among Centerline
Mortgage Capital Inc., a Delaware corporation, Centerline Mortgage Partners
Inc., a Delaware corporation, the lenders from time to time party hereto as
defined on Schedule 1 (together with any successors and assigns thereof, being
hereinafter referred to individually as a “Lender” and collectively as the
“Lenders”) and Bank of America, N.A., in its capacity as one of the Lenders and
as agent (it and its successors in that capacity called the “Agent”) for the
Lenders.
 
Reference is hereby made to the following:
 
WHEREAS, Centerline Mortgage Capital Inc., Centerline Mortgage Partners Inc.,
and Citicorp USA, Inc. entered into that certain Warehousing Credit and Security
Agreement dated as of May 31, 2007 (as amended from time to time, the “Prior
Agreement”);
 
WHEREAS, pursuant to an Assignment and Acceptance dated as of December 27, 2007,
Bank of America, N.A. succeeded to Citicorp USA, Inc.’s rights and obligations
under the Prior Agreement;
 
WHEREAS, the Lenders, the Agent, Centerline Mortgage Capital Inc. and Centerline
Mortgage Partners Inc. previously amended and restated the Prior Agreement in
its entirety as set forth in that certain Amended and Restated Warehousing
Credit and Security Agreement, dated as of May 30, 2008 (the “First Amended and
Restated Agreement”); and
 
WHEREAS, the Lenders, the Agent, Centerline Mortgage Capital Inc. and Centerline
Mortgage Partners Inc. desire to amend and restate the First Amended and
Restated Agreement in its entirety as set forth in this Agreement.
 
NOW THEREFORE, for good and valuable consideration, the amount and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:
 
1.
 DEFINITIONS.

 
 1.1. Defined Terms.  Capitalized terms defined below or elsewhere in this
Agreement (including the exhibits hereto) shall have the following meanings:
 
“Additional Lender” means a Person admitted as a Lender under this Agreement by
the terms of an amendment hereto.
 
“Advance” means a disbursement by the Lenders under the Commitment pursuant to
Article 2 of this Agreement.
 
“Advance Date” means, for any Advance, the date it is disbursed.
 
“Advance Rate” has the meaning set forth in Exhibit B hereof.
 
 
 
 
Page 1

--------------------------------------------------------------------------------


 
 
“Advance Request” has the meaning set forth in Section 2.2(a) hereof.
 
“Affiliate” of any Person means (a) any other Person which, directly or
indirectly, controls, is controlled by, or is under common control with such
Person or (b) any other Person who is director or officer (i) of such Person or
(ii) of any Person described in the preceding clause (a).  For purposes of this
definition “control” (including “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise or owning or
possessing the power to vote ten percent (10%) or more of any class of voting
securities of any Person.  Without limiting the generality of the foregoing, for
purposes of this Agreement, Borrower and each of its respective Subsidiaries
shall be deemed to be Affiliates of one another.
 
“Agency” means Fannie Mae, Freddie Mac or Ginnie Mae.
 
“Agency Security” means a Mortgage-backed Security issued or guaranteed by any
Agency.
 
“Agent” means, at any time, Bank of America, N.A. or its successors acting as
agent for Lenders under the Loan Documents.
 
“Agreement” means this Amended and Restated Warehousing Credit and Security
Agreement, either as originally executed or as it may from time to time be
supplemented, modified or amended.
 
“Applicable Rate” means, for any day, either (a) the Daily Floating LIBOR Rate
for such day, plus two and three-quarters percent (2.75%), or (b) if the Daily
Floating LIBOR Rate is unavailable (as described in the definition thereof),
then the Prime Rate for such day plus two and three-quarters percent (2.75%).
 
“Approved Custodian” means a pool custodian or other Person designated by an
Agency or that Agent deems acceptable, in its reasonable discretion, to hold
Mortgage Loans for inclusion in a Mortgage Pool or to hold Mortgage Loans as
agent for an Investor that has issued a Purchase Commitment for those Mortgage
Loans.
 
“Authorized Representatives” has the meaning set forth in Section 5.17 hereof.
 
“Borrower” means CMC or CMP individually or collectively and jointly and
severally.
 
“Business Day” means any day excluding Saturday, Sunday and any day on which
Agent is closed for business.  If any day on which a payment is due is not a
Business Day, then the payment shall be due on the next day following which is a
Business Day.  Further, if there is no corresponding day for a payment in the
given calendar month (i.e., there is no “February 30th”), the payment shall be
due on the last Business Day of the calendar month.
 
“Cash Collateral Account” means the non-interest bearing demand checking account
established and maintained with, and pledged to, Agent for the benefit of
Lenders into which shall be deposited the proceeds from any sale of Collateral.
 
 
 
Page 2

--------------------------------------------------------------------------------


 
“CCG” means Centerline Capital Group Inc., a Delaware corporation.
 
“Change in Control” means the occurrence of any of the following:
 
(a)           the occurrence of any events or circumstances such that any of
CMC, CMP or CCG, either directly or indirectly, shall no longer be controlled by
CHC;
 
(b)           as to CHC: (i) any merger or consolidation of CHC with or into any
Person or any sale, transfer or other conveyance, whether direct or indirect, of
all or substantially all of the assets of CHC, on a consolidated basis, in one
transaction or a series of related transactions, if, immediately after giving
effect to such transaction, any Person or group of Persons (within the meaning
of Section 13 or 14 of the Securities Exchange Act) is or becomes the beneficial
owner (within the meaning of Rule 13d-3 promulgated by the SEC under the
Securities Exchange Act) of the common shares representing a majority of the
total voting power on a fully diluted basis of the aggregate outstanding
securities of the transferee or surviving entity normally entitled to vote in
the election of directors, managers, or trustees, as applicable, of the
transferee or surviving entity; (ii) any Person or group of Persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act) (other than Morgan
Stanley & Co. Incorporated in the exercise of any of its rights under that
certain letter agreement effective as of December 27, 2007, with CHC) is or
becomes the beneficial owner (within the meaning of Rule 13d-3 promulgated by
the SEC under the Securities Exchange Act) of the common shares representing a
majority of total voting power of the aggregate outstanding common shares of CHC
normally entitled to vote in the election of directors of CHC; (iii) during any
period of twelve (12) consecutive calendar months, individuals who were
directors or trustees of CHC on the first day of such period (together with any
new directors or trustees whose election by the board of directors or board of
trustees of CHC or whose nomination for election by the stockholders of CHC was
approved by a vote of a majority of the directors  or trustees then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors of CHC; or (iv) any
Person becomes entitled to either force a change in the individuals serving on
CHC’s board of directors, or name one or more individuals to serve on CHC’s
board of directors, as a result of such Person’s rights as a holder of any
preferred capital stock of CHC (other than in connection with such rights
arising under the 4.4% Convertible CRA Shares or the 11% Cumulative Convertible
Preferred Shares, Series A-1 (each as described in CHC’s filings as filed with
the SEC from time to time), as in effect on the date hereof); or
 
(c)           in the event that CCG issues preferred capital stock creating
rights to force any change in CCG’s board of directors, if any, or management,
the exercise of any such rights resulting in any such forced changes.
 
“CHC” means Centerline Holding Company, a Delaware statutory trust.
 
“CMC” means Centerline Mortgage Capital Inc., a Delaware corporation, a Borrower
hereunder.
 
“CMP” means Centerline Mortgage Partners Inc., a Delaware corporation, a
Borrower hereunder.
 
 
 
 
Page 3

--------------------------------------------------------------------------------


 
“Closing Date” means the date of this Agreement.
 
“Collateral” has the meaning set forth in Section 3.1 hereof.
 
“Collateral Documents” means all of the documents and other items described on
Exhibit C hereto and required to be delivered to the Agent in connection with an
Advance.
 
“Collateral Value” means, as of any date of determination, (a) with respect to
any Eligible Loan, the lesser of (1) the amount of the Advance permitted against
such Eligible Loan under Exhibit B or (2) the Fair Market Value of such Eligible
Loan; and (b) if Eligible Loans have been exchanged for Agency Securities, the
lesser of (1) the amount of any Advances outstanding against the Eligible Loans
backing the Agency Securities or (2) the Fair Market Value of the Agency
Securities.
 
“Commitment” means the commitment of the Lenders to make Advances hereunder in
an aggregate principal amount at any time outstanding that shall not exceed an
amount equal to ONE HUNDRED MILLION AND NO/100 DOLLARS ($100,000,000.00),
subject to any increases or decreases of such amount pursuant to the terms of
this Agreement; provided, however, that no Lender’s portion of such Advances may
ever exceed its Commitment Amount.
 
“Commitment Amount” means, with respect to each Lender, the amount set forth
opposite its name and so designated on Schedule 1 hereto, as the same may be
amended and as that amount may be canceled or terminated under this Agreement.
 
“Commitment Percentage” means, at any time, for any Lender, the proportion
(stated as a percentage) that its Commitment Amount bears to the total
Commitment subject to any adjustment by the Agent pursuant to the terms of this
Agreement.
 
“Committed Purchase Price” means for an Eligible Loan (a) the dollar price as
set forth in the Purchase Commitment or, if the price is not expressed in
dollars, the product of the Mortgage Note Amount multiplied by the price
(expressed as a percentage) as set forth in a Purchase Commitment for the
Eligible Loan, or (b) if the Eligible Loan is to be used to back an Agency
Security, the product of the Mortgage Note Amount multiplied by the price
(expressed as a percentage) as set forth in a Purchase Commitment for the Agency
Security.
 
“Compliance’s Certificate” means a certificate executed on behalf of the
Borrower by its chief financial officer or its treasurer or by such other
officer as may be designated herein, in substantially the form of Exhibit D
hereto.
 
“Constituent Documents” means, with respect to any Person, its articles or
certificate of incorporation, constitution, bylaws, partnership agreements,
organizational documents, limited liability company agreements, or such other
document as may govern such entity’s formation or organization.
 
“Daily Floating LIBOR Rate” means, for each day, the rate per annum equal to the
British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Bloomberg
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Agent from time to time) at approximately 11:00 a.m. (London
time) on such day (if such day is a LIBOR Business Day) or the immediately
preceding LIBOR Business Day (if such day is not a LIBOR Business Day), for U.S.
dollar deposits with a term equivalent to one (1) month.  If such rate is not
available at such time for any reason, then the “Daily Floating LIBOR Rate”
shall be the rate per annum determined by the Agent to be the rate at which
deposits in U.S. dollars in same day funds in the approximate amount of the then
outstanding principal balance of the Advances and with a term equivalent to one
(1) month would be offered by the Agent’s London Branch to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) on such day (if such day is a LIBOR Business Day) or the
immediately preceding LIBOR Business Day (if such day is not a LIBOR Business
Day).  If at any time the Agent’s London branch is not offering such rate, the
Daily Floating LIBOR Rate shall be deemed to be unavailable.  As used herein,
“LIBOR Business Day” means a Business Day upon which commercial banks in London,
England are open for domestic and international business.
 
 
 
 
Page 4

--------------------------------------------------------------------------------


 
 
“Default” means the occurrence of any event or existence of any condition which,
but for the giving of Notice, the lapse of time, or both, would constitute an
Event of Default.
 
“Deficiency” has the meaning set forth in Section 2.5(d) hereof.
 
“Default Rate” has the meaning set forth in Section 2.4(c) hereof.
 
“Delinquent Lender” has the meaning set forth in Section 11.2(g) hereof.
 
“DUS Program” means Fannie Mae’s Delegated Underwriting and Servicing Program.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of any Lender, and (c)
any other Person approved by the Agent, which approval will not be unreasonably
withheld, conditioned or delayed.
 
“Eligible Loan” means a Mortgage Loan that satisfies the conditions and
requirements of Exhibit B and other applicable provisions of this Agreement for
supporting an Advance.
 
“Eligible Mortgage Pool” means a Mortgage Pool for which (a) an Approved
Custodian has issued its initial certification (on the basis of which an Agency
Security is to be issued), (b) there exists a Purchase Commitment covering the
related Agency Security, and (c) such Agency Security will be delivered to the
Agent.
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated thereunder, as amended from time to time and any
successor statute.
 
“ERISA Plan” has the meaning set forth in Section 5.10 hereof.
 
“Event of Default” means the occurrence of any of the conditions or events set
forth in Section 8.1 hereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time and any successor statute.
 
 
 
Page 5

--------------------------------------------------------------------------------


 
 
“Fair Market Value” means, at any time for an Eligible Loan or a related Agency
Security (if the Eligible Loan is to be used to back an Agency Security) as of
any date of determination, (a) the Committed Purchase Price if the Eligible Loan
is covered by a Purchase Commitment from Fannie Mae or Freddie Mac or the
Eligible Loan is to be exchanged for an Agency Security and that Agency Security
is covered by a Purchase Commitment from an Investor, or (b) otherwise, the
market price for such Eligible Loan or Agency Security, determined by Agent
based on market data for similar Mortgage Loans or Agency Securities and such
other criteria as Agent deems appropriate in its sole discretion.
 
“Fannie Mae” means the Federal National Mortgage Association, a corporation
created under the laws of the United States, and any successor thereto.
 
“Fannie Mae DUS Mortgage Loan” means a permanent Mortgage Loan on a Multifamily
Property or other Mortgaged Property originated in compliance with Fannie Mae’s
DUS Program.
 
“Fannie Mae Loan Loss Reserves” means reserves established by the Borrower to
absorb estimated future losses related to Fannie Mae DUS Mortgage Loans sold by
the Borrower to Fannie Mae.
 
“Fannie Mae Reserve Account” means that certain lender reserve account
established in favor of Fannie Mae by the Borrower and maintained at US Bank
pursuant to that certain the Amended and Restated Fannie Mae Delegated
Underwriting and Servicing Master Loss Sharing Agreement dated as of September
30, 2005 by and among Fannie Mae, the Borrower and US Bank, as amended and in
effect.
 
“Fee Letter” means that certain letter agreement of even date herewith between
the Borrower and the Agent.
 
“FHA” means the Federal Housing Administration and any successor thereto.
 
“FHA Construction Mortgage Loan” means a FHA fully insured Mortgage Loan for the
construction or rehabilitation of either (a) a Multifamily Property or other
Mortgaged Property, or (b) as described in Section 232 of the National Housing
Act (12 U.S.C. 1715w), a nursing home, intermediate care facility, board and
care home, or assisted-living facility, in either case, originated in compliance
with FHA requirements applicable to such Mortgage Loan.
 
“FHA Project Mortgage Loan” means a FHA fully insured Multifamily Mortgage Loan
or other Mortgaged Property originated in compliance with FHA requirements
applicable to such Mortgage Loan.
 
“Freddie Mac” means the Federal Home Loan Mortgage Corporation, a corporation
created under the laws of the United States, and any successor thereto.
 
“Freddie Mac Loan” means a permanent Mortgage Loan on a Multifamily Property or
other Mortgaged Property originated in compliance with Freddie Mac’s Program
Plus Guide or shared risk program.
 
 
Page 6

--------------------------------------------------------------------------------


 
 
“FICA” means the Federal Insurance Contributions Act or any successor statute.
 
“First Mortgage” means a Mortgage that constitutes a first Lien on the real
property covered by the Mortgage.
 
“First Mortgage Loan” means a Mortgage Loan secured by a First Mortgage.
 
“Funding Account” means the non-interest bearing demand checking account
established with, maintained by, and pledged to Agent for the benefit of Lenders
into which shall be deposited the proceeds of Advances, and from which funds
shall be disbursed for the funding or acquisition of Mortgage Loans.
 
“Future Commitment” has the meaning set forth in Section 11.2(g) hereof.
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.
 
“Gestation Agreement” means an agreement between the Borrower and any Person
under which the Borrower agrees to sell or finance (a) a Pledged Loan prior to
the date of purchase by an Investor, or (b) a Mortgage Pool prior to the date
the Agency Security is issued.
 
“Ginnie Mae” means the Government National Mortgage Association and any
successor thereto.
 
“Hedging Arrangement” means an arrangement designed to protect a Person from
fluctuations in interest rates or asset values and not acquired by a Person for
speculation.
 
“HUD” means the Department of Housing and Urban Development and any successor
thereto.
 
“Indebtedness” means all obligations, contingent and otherwise, that in
accordance with GAAP should be classified upon the consolidated balance sheet of
the Borrower and the Borrower’s Subsidiaries as liabilities, including in any
event and whether or not so classified: (a) all obligations for borrowed money
or other extensions of credit whether or not secured or unsecured, absolute or
contingent, including, without limitation, unmatured reimbursement obligations
with respect to letters of credit or guarantees issued for the account of or on
behalf of the Borrower and its Subsidiaries and all obligations representing the
deferred purchase price of property, (b) all obligations evidenced by bonds,
notes, debentures or other similar instruments; (c) all liabilities secured by
any mortgage, pledge, security interest, lien, charge, or other encumbrance
existing on property owned or acquired subject thereto, whether or not the
liability secured thereby shall have been assumed; and (d) all guarantees,
endorsements and other contingent obligations whether direct or indirect in
respect of indebtedness of others, including any obligations with respect to
puts, swaps, and other similar undertakings, any obligation to supply funds to
or in any manner to invest in, directly or indirectly, the debtor, to purchase
indebtedness, or to assure the owner of indebtedness against loss, through an
agreement to purchase goods, supplies, or services for the purpose of enabling
the debtor to make payment of the indebtedness held by such owner or otherwise,
and the obligations to reimburse the issuer in respect of any letters of credit;
and (e) that portion of all obligations arising under capital leases that is
required to be capitalized on the consolidated balance sheet of the Borrower and
its Subsidiaries; but excluding, in all events obligations arising under
operating leases and accounts payable arising in the ordinary course of
business, loan loss reserves, and deferred taxes.
 
 
Page 7

--------------------------------------------------------------------------------


 
 
“Indemnified Liabilities” has the meaning set forth in Article 10 hereof.
 
“Information” has the meaning set forth in Section 12.1 hereof.
 
“Interim Date” has the meaning set forth in Section 4.3(b) hereof.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, or any
subsequent federal income tax law or laws, as any of the foregoing have been or
may from time to time be amended.
 
“Investment” means the acquisition of any real or tangible personal property or
of any stock or other security, any loan, advance, bank deposit, money market
fund, contribution to capital, extension of credit (except for accounts
receivable arising in the ordinary course of business and payable in accordance
with customary terms), or purchase or commitment or option to purchase or
otherwise acquire real estate or tangible personal property or stock or other
securities of any party or any part of the business or assets comprising such
business, or any part thereof, but excluding Mortgage Loans, Agency Securities,
and any real property acquired on exercise of rights under a Mortgage Loan.
 
“Investor” means any of the entities listed on Exhibit G attached hereto, which
list may be amended from time to time by the Agent to reflect the elimination or
addition of certain approved Investors.  Absent manifest error, the Agent’s
records indentifying these Investors and reflecting those Investors which have,
from time to time, been removed from, or added to, Exhibit G shall be
conclusive.  The Agent may from time to time, and, at the reasonably request of
the Borrower, shall, create an updated Exhibit G reflecting the then current
Investors and furnish such updated list to the Borrowers at the address provided
in Section 9 hereof.
 
“Late Charge” has the meaning set forth in Section 2.4(d) hereof.
 
“Lender” has the meaning set forth in the first paragraph of this Agreement.
 
“Legal Requirements” shall mean all applicable federal, state, county and local
laws, by-laws, rules, regulations, codes and ordinances, and the requirements of
any governmental agency or authority having or claiming jurisdiction with
respect thereto, including, but not limited to, those applicable to any Pledged
Assets, Fannie Mae, FHA, Freddie Mac, Ginnie Mae, zoning, subdivision, building,
health, fire, safety, sanitation, the protection of the handicapped, and
environmental matters and shall also include all orders and directives of any
court, governmental agency or authority having or claiming jurisdiction with
respect thereto.
 
 
 
Page 8

--------------------------------------------------------------------------------


 
 
“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest).
 
“Loan” has the meaning set forth in Section 2.1(a) hereof.
 
“Loan Documents” means this Agreement, the Notes, and each other document,
instrument or agreement executed by the Borrower or any other Person in
connection herewith or therewith, as any of the same may be amended, restated,
renewed or replaced from time to time.
 
“Majority Lenders” means, at any date, the Lenders whose Commitment Amounts in
the aggregate, total at least fifty-one percent (51%) of the Commitment;
provided, however, that if at any time there are only two Lenders, Majority
Lenders means all of the Lenders.  A Delinquent Lender and its Commitment Amount
shall be disregarded for purposes of determining Majority Lenders.
 
“Master Credit Agreement” means any agreement between Borrower and one or
mortgagors under which Borrower makes Special Fannie Mae Mortgage Loans to those
mortgagors secured by Mortgages on Multifamily Properties.
 
“Material Adverse Change” means a material adverse change (a) in the financial
condition, business, affairs or operations of the Borrower, CHC or CCG, (b) with
respect to the value of a material portion of the Collateral, or (c) affecting
the validity and enforceability of this Agreement or the Loan Documents against
the Borrower, which, in each case, is reasonably likely to or, for purposes of
Sections 4.1(l), 4.2(f) and 8.1(q), in Agent’s reasonable judgment may,
jeopardize the ability of the Borrower to pay or perform the Obligations.
 
“Maturity Date” means the earlier of September 27, 2010 or the date upon which
the whole of the Commitments are terminated or the Loan is accelerated in
accordance with applicable provisions of this Agreement.
 
“Maximum Rate” has the meaning set forth in Section 13.9 hereof.
 
“Mortgage” means a mortgage, deed of trust, deed to secure debt or other form of
mortgage instrument, appropriate and effective for the U.S. jurisdiction where
the real estate is located to create, perfect and maintain in full force and
effect a first or second or third, as permitted by any Agency in connection with
its Purchase Commitment of any Eligible Loan, priority mortgage lien against it,
securing a Mortgage Note and granting a perfected first or second or third, as
permitted by any Agency in connection with its Purchase Commitment of any
Eligible Loan, priority lien on real, personal, or mixed property consisting of
land, improvements and other property more particularly described therein.
 
“Mortgage-backed Securities” means securities that are secured or otherwise
backed by Mortgage Loans.
 
“Mortgage Loan” means any loan evidenced by a Mortgage Note.
 
“Mortgage Note” means a note secured by a Mortgage.
 
 
Page 9

--------------------------------------------------------------------------------


 
 
“Mortgage Note Amount” means, as of the date of determination, the then
outstanding unpaid principal amount of a Mortgage Note.
 
“Mortgage Pool” means a pool of Mortgage Loans that were warehoused with the
Agent, on the basis of which there is to be issued a Mortgage-backed Security.
 
“Mortgaged Property” means the property, real, personal, tangible or intangible,
securing a Mortgage Note.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA that is maintained for employees of the Borrower or
a Subsidiary of the Borrower.
 
“Multifamily Mortgage Loan” means a Mortgage Loan secured by a Mortgage on
improved Multifamily Property.
 
“Multifamily Property” means real property containing or which will contain more
than four (4) dwelling units and as more particularly defined by the regulations
promulgated by HUD.
 
“Note” means any promissory note delivered by Borrower to a Lender, Eligible
Assignee, Additional Lender or Increase Lender pursuant to Section 2.3,
Section 11.3 or Section 11.5 hereof, each in the form attached hereto as
Exhibit E, and any promissory note delivered by Borrower to a Lender in
connection with a Temporary Increase, each in substantially the form attached
hereto as Exhibit A to Exhibit H-2 (with such changes as the Agent, in its sole
discretion, shall deem necessary), together with all renewals, modifications and
extensions thereof.
 
“Notices” has the meaning set forth in Article 9 hereof.
 
“Obligations” means any and all indebtedness, obligations, and liabilities of
the Borrower to each Lender and the Agent (whether now existing or hereafter
arising, voluntary or involuntary, whether or not jointly owed with others,
direct or indirect, absolute or contingent, liquidated or unliquidated, and
whether or not from time to time decreased or extinguished and later increased,
created or incurred), arising out of or related to the Loan Documents, or any of
them, and any renewals, extensions, modifications, enlargements, reinstatements
or rearrangements thereof, and for Automated Clearing House exposure and
liabilities and obligations under the Borrower’s other cash management
arrangements and account agreements with the Agent or a Lender, and under any
Hedging Arrangements between the Borrower and the Agent or any Lender (or any
Affiliate of the Agent or any Lender) solely with respect to Advances made
hereunder.
 
“Operating Account” means a demand deposit account maintained at Agent in the
name of the Borrower to be charged from time to time for payment of the
Obligations, and designated for funding that portion of each Eligible Loan not
funded by an Advance made against that Eligible Loan and for returning any
excess payment from an Investor for a Pledged Asset.
 
“Other Fannie Mae Mortgage Loan” means a permanent Mortgage Loan on a
Multifamily Property or other Mortgaged Property in compliance with and covered
by a Purchase Commitment issued by Fannie Mae (other than a Fannie Mae DUS
Mortgage Loan or a Special Fannie Mae Mortgage Loan).
 
 
 
Page 10

--------------------------------------------------------------------------------


 
 
“Permitted Intercompany Subordinated Debt” means indebtedness owed by the
Borrower and/or one or more of its Subsidiaries to an Affiliate (other than one
another), which indebtedness has a maturity date which is later than the
Maturity Date, and which is subordinate to the Obligations pursuant to a
subordination agreement reasonably satisfactory to the Agent.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and federal and state governments
and agencies or regulatory authorities and political subdivisions thereof.
 
“Pledged Assets” means, collectively, Pledged Loans and Pledged Securities.
 
“Pledged Hedging Accounts” has the meaning set forth in Section 3.1(h) hereof.
 
“Pledged Hedging Arrangement” has the meaning set forth in Section 3.1(h)
hereof.
 
“Pledged Loans” has the meaning set forth in Section 3.1(b) hereof.
 
“Pledged Securities” has the meaning set forth in Section 3.1(c) hereof.
 
“Prepaid Principal” has the meaning set forth in Section 2.5(b) hereof.
 
“Prime Rate” means the per annum rate of interest so designated from time to
time by the Agent as its prime rate.  The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate being charged to any
customer.  Changes in the Prime Rate shall be effective on the date the Agent
announces a change in its “prime” or “base” rate.
 
“Purchase Commitment” a written commitment, in form and substance reasonably
satisfactory to Agent, issued in favor of any the Borrower by an Investor under
which that Investor commits to purchase Pledged Assets.
 
“Rating Agencies” means Standard & Poor’s, Moodys, or any other nationally
recognized Person reasonably acceptable to Agent in the business of rating
creditworthiness.
 
“Receivables” has the meaning set forth in Section 3.1(g) hereof.
 
“Release Amount” has the meaning set forth in Section 3.3(f) hereof.
 
“Register” has the meaning set forth in Section 11.3(b) hereof.
 
“SEC” means the United States Securities and Exchange Commission, or any
governmental authority succeeding to any or all of the functions of the United
States Securities and Exchange Commission.
 
 
 
Page 11

--------------------------------------------------------------------------------


 
 
“Serviced Loans” means each of those loans secured by a mortgage lien on a
multi-family residential property, health care facility, senior citizen facility
or other property, with respect to which the Borrower provides servicing or
subservicing (but only if such subservicing is technically styled as
subservicing but is performed under a contract directly between the Borrower and
Fannie Mae, Freddie Mac or Ginnie Mae) pursuant to a Servicing Contract.
 
“Servicing Contract” means each direct agreement with the owner of the subject
Serviced Loans, as it may be amended from time to time, pursuant to which the
Borrower services Serviced Loans.
 
“Servicing Portfolio” means the portfolio of Servicing Contracts pursuant to
which the Borrower has the rights to service Serviced Loans.
 
“Servicing Rights” means all rights of the Borrower as a servicer or subservicer
(but only if such subservicing is technically styled as subservicing but is
performed under a contract directly between the Borrower and Fannie Mae, Freddie
Mac or Ginnie Mae) of Serviced Loans.
 
“Special Fannie Mae Mortgage Loan” means a permanent Mortgage Loan on one or
more Multifamily Properties originated by Borrower under a Master Credit
Facility Agreement and evidenced by one or more Mortgage Notes in the possession
of Fannie Mae.
 
“Statement Date” has the meaning set forth in Section 4.3(b) hereof.
 
“Subordinated Debt” means, with respect to any Person, all Indebtedness of such
Person, for borrowed money, which is, by its terms (which terms shall have been
approved by the Majority Lenders) or by the terms of a subordination agreement,
in form and substance satisfactory to the Majority Lenders, effectively
subordinated in right of payment to the Obligations.
 
“Subsidiary” means any corporation, association or other business entity in
which more than fifty percent (50%) of the total voting power or shares of stock
entitled to vote in the election of directors, managers or trustees thereof is
at the time owned or controlled, directly or indirectly, by any Person or one or
more of the other Subsidiaries of that Person or a combination thereof.
 
“Tangible Net Worth” means, as to the Borrower (on a non-consolidated basis), as
of the date of determination, the excess of such Persons’ Total Assets over
Total Liabilities, MINUS intangible assets, PLUS, to the extent not otherwise
included in determining “Tangible Net Worth” (i) Fannie Mae Loan Loss Reserves,
(ii) Servicing Contracts valued at the lesser of book value or fair market
value, and (iii) any Permitted Intercompany Subordinated Debt.  For purposes of
calculating the Tangible Net Worth of the Borrower and its Subsidiaries,
advances or loans to shareholders, directors, officers, employees or Affiliates,
investments in Affiliates, assets pledged to secure any liabilities not included
in the Indebtedness of such Persons, intangible assets, those other assets that
would be deemed by HUD to be non-acceptable in calculating adjusted net worth in
accordance with its requirements in effect as of that date, as those
requirements appear in “Consolidated Audit Guide for Audits of HUD Programs,”
and other assets Agent deems unacceptable, in its sole discretion, shall be
excluded from such Person’s Total Assets.
 
 
 
Page 12

--------------------------------------------------------------------------------


 
 
“Temporary Increase” has the meaning set forth in Section 11.6(a) hereof.
 
“Total Assets” means, at the time of determination, all assets of the Borrower
(on a non-consolidated basis) determined in accordance with GAAP applied in a
manner consistent with the most recent audited financial statements delivered
pursuant to the Agreement.
 
“Total Liabilities” means as to the Borrower (on a non-consolidated basis), as
of the date of determination, all liabilities of the Borrower determined in
accordance with GAAP applied in a manner consistent with the most recent audited
financial statements delivered pursuant to the Agreement and, whether or not so
classified, all redemption obligations, and off-balance sheet financial
transactions as to which there is recourse to the Borrower.
 
“Trust Receipt” means a trust receipt in a form approved by the Agent and
pursuant to which the Agent may deliver any document relating to the Collateral
to the Borrower for correction or completion.
 
“UCC” means the Uniform Commercial Code in effect in the state of New York, or
any other applicable jurisdiction.
 
1.2. Other Definitional Provisions.  Unless otherwise specified in the Loan
Documents:
 
(a)    References in a Loan Document to “Sections,” “Exhibits,” and “Schedules”
are to sections, exhibits, and schedules in and to such Loan Document.
 
(b)    References in a Loan Document to any document, instrument, or agreement
(i) shall include all exhibits, schedules, and other attachments thereto, (ii)
shall include all documents, instruments, or agreements issued or executed in
replacement or restatement thereof, to the extent permitted hereby, and (iii)
shall mean such document, instrument, or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated, or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time.
 
(c)    Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine, or neuter gender shall include the
masculine, the feminine, and the neuter.
 
(d)    Unless explicitly set forth to the contrary, a reference to a
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary, and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower.
 
(e)    Titles and captions of Sections, subsections, and clauses in any Loan
Document are for convenience only, and neither limit nor amplify the provisions
of such Loan Document.
 
(f)     Unless otherwise indicated, all references to time are references to
Boston, Massachusetts, time.
 
(g)    All references to money or dollars (including the symbol “$”) are to
lawful currency of the United States.
 
 
 
Page 13

--------------------------------------------------------------------------------


 
(h)    References to “including” mean including without limiting the generality
of any description preceding that word.
 
(i)    The rule of construction providing that references to general items
following references to specific items are limited to the same type or character
of those specific items is not applicable in the Loan Documents.
 
(j)    References to any Person include that Person’s heirs, personal
representatives, successors, trustees, receivers, and permitted assigns.
 
(k)    References to any Legal Requirement include every amendment or supplement
to it, rule and regulation adopted under it, and successor or replacement for
it.
 
(l)    References in any of the Loan Documents to any property being pledged to
the Agent or any Liens or security interests being granted to or held by the
Agent (or required so to be) shall mean, respectively, pledged to, granted to or
held by Agent for itself as Lender and as agent for the other Lenders.
 
 
1.3.       Accounting Principles.  All accounting and financial terms used in
the Loan Documents and the compliance with each financial covenant therein shall
be determined in accordance with GAAP, and all accounting principles shall be
applied on a consistent basis so that the accounting principles in a current
period are comparable in all material respects to those applied during the
preceding comparable period.  The Borrower shall notify the Agent of any change
in GAAP from that in effect on the date hereof which would in any way effect the
operation of any covenant in any Loan Documents, whereupon, the Agent and the
Borrower shall attempt for a reasonable period (not to exceed ten (10) Business
Days unless the Agent and the Borrower agrees to extend such time period) to
agree upon appropriate amendments to the affected covenants to eliminate such
effect and to produce equivalent results, failing which, for purposes of
calculating such financial covenants, GAAP will mean generally accepted
accounting principles on the date just prior to the date on which any such
change in GAAP became effective.
 
2. THE CREDIT.
 
2.1.       The Commitment.
 
(a)   Subject to the terms and conditions of this Agreement and provided no
Default or Event of Default has occurred and is continuing, each Lender
severally and not jointly agrees, from time to time during the period from the
date hereof up to, but not including the Maturity Date, to make Advances to the
Borrower, provided, however, that (1) the sum of the total aggregate principal
amount outstanding at any one time of all such Advances shall not exceed the
Commitment, and (2) no Lender’s portion of the Advances shall exceed such
Lender’s Commitment Amount.  The aggregate amount of all Advances outstanding
from time to time hereunder may hereinafter collectively be referred to as the
“Loan.”  Within the Commitment, the Borrower may borrow, repay and
reborrow.  All Advances under this Agreement shall constitute a single
indebtedness, and all of the Collateral shall be security for the Notes and for
the performance of all the Obligations of the Borrower.
 
 
 
 
Page 14

--------------------------------------------------------------------------------


 
(b)    Advances shall be used by the Borrower solely for the purpose of funding
the origination of Eligible Loans as specified in the Advance Request, and none
other, and shall be made at the request of the Borrower in the manner
hereinafter provided in Section 2.2, against the pledge of such Mortgage Loans,
and such other collateral as is set forth in Section 3.1 hereof as Collateral
therefor.
 
(c)     In addition to the limitations set forth in this Agreement, each Advance
to fund an Eligible Loan shall be limited to the lesser of (x) the Mortgage Note
Amount, or (y) the Committed Purchase Price amount.
 
(d)   In the event at any time the outstanding principal balance of the Loan
should exceed the lesser of (x) the Commitment or (y) the aggregate Collateral
Value of all Eligible Loans against which Advances are then outstanding, the
Borrower shall repay such excess amount on demand to the Agent so that the
outstanding principal balance of the Loan is in compliance with the terms and
provisions hereof.
 
(e)    The Lenders shall have no obligation to make any Advances hereunder to
fund the origination of Fannie Mae DUS Mortgage Loans, Other Fannie Mae Mortgage
Loans or Freddie Mac Loans if Standard & Poor’s reduces the credit rating of
Fannie Mae (with respect to Fannie Mae DUS Mortgage Loans or Other Fannie Mae
Mortgage Loans) or Freddie Mac (with respect to Freddie Mac Loans) to A or lower
(or another Rating Agency reduces such credit rating to a comparable rating).
 
2.2.      Procedures for Obtaining Advances.
 
(a)    The Borrower may obtain an Advance hereunder, subject to the satisfaction
of the conditions set forth in Sections 4.1 and 4.2 hereof, upon compliance with
the procedures set forth in this Section 2.2 and in the applicable Exhibit C
attached hereto and made a part hereof.  Requests for Advances shall be
initiated by the Borrower (i) by delivering to the Agent not later than 1
Business Day before the Business Day on which the Borrower desires the Advance,
a completed and signed request for an Advance (an “Advance Request”) in the form
of Exhibit A attached hereto and made a part hereof,  The Agent shall have the
right, on not less than three (3) Business Days’ prior Notice to the Borrower,
to modify the form of the Advance Request or any exhibits hereto, subject to the
prior written consent of the Borrower, not to be unreasonably withheld, and, as
so modified, said Advance Request or exhibits shall be deemed a part hereof.
 
(b)    Subject to the delivery of an Advance Request, and the satisfaction of
the conditions set forth in Sections 4.1 and 4.2, the Borrower is entitled to
obtain an Advance under this Agreement upon compliance with the procedures set
forth in this Section and in the applicable Exhibit C, including delivery to the
Agent of all required Collateral Documents.
 
(c)    To make an Advance, the Agent shall credit the Borrower’s Funding Account
upon compliance by the Borrower with the terms of this Agreement.
 
 
 
Page 15

--------------------------------------------------------------------------------


 
 
2.3.      Notes.  The Borrower’s obligation to pay the principal of, and accrued
and unpaid interest on, all Advances made by the Lenders shall be evidenced by
the Notes of the Borrower in favor of each Lender.  All terms and provisions of
the Notes are hereby incorporated herein.
 
2.4.      Interest.
 
(a)    Except as provided in Section 2.4(c) below, the unpaid amount of each
Advance hereunder shall bear interest from the date of such Advance until paid
in full, at the Applicable Rate.
 
(b)    All interest shall be:  (a) payable in arrears on the first day of each
calendar month and on the Maturity Date; and (b) calculated on the basis of a
360 day year and the actual number of days elapsed.  If Borrower does not pay
interest when due following the invoice pursuant to Section 2.7, Borrower
authorizes Agent to charge the Operating Account for the payment of accrued and
unpaid interest for any calendar month; Agent shall notify Borrower of such
charge.
 
(c)    Obligations not paid when due (whether at stated maturity, upon
acceleration following the occurrence of an Event of Default or otherwise) shall
bear interest, from the date due until paid in full, at a rate of interest
(“Default Rate”) at all times equal a floating rate of interest which is
equal two percent (2%) per annum over the Applicable Rate, said interest to be
payable on demand by Agent.
 
(d)    The Borrower shall pay, upon billing therefor, a “Late Charge” equal to
five percent (5%) of the amount of any payment of principal, other than
principal due at the Maturity Date (or the date on which the Agent accelerates
the time for payment of the Loan after the occurrence of an Event of Default),
interest, or other Obligations, which are not paid within ten (10) days of the
due date thereof.  Late Charges are: (a) payable in addition to, and not in
limitation of, the Default Rate, (b) intended to compensate Agent and the
Lenders for administrative and processing costs incident to late payments,
(c) not interest, and (d) not subject to refund or rebate or credit against any
other amount due.
 
(e)    Notwithstanding any other provision of this Agreement, if, pursuant to
this Agreement, the Agent debits the Borrower’s Operating Account to honor an
item presented against the Operating Account and that debit or direction results
in an overdraft, the Agent may, but in no event shall be obligated to, make an
additional Advance to fund that overdraft (an “Overdraft Advance”).  The
Borrower shall pay the outstanding amount of any Overdraft Advance within one
(1) Business Day after the date of the Overdraft Advance.
 
2.5.   Principal Payments.
 
(a)   Upon acceleration of the Loan, if the Loan has been accelerated by the
Agent (or the Facility has been automatically terminated) upon an Event of
Default, or at the Maturity Date, all accrued and unpaid interest, principal and
other Obligations due with respect to the Loan shall be due and payable in full,
and the principal balance and such other Obligations, but not unpaid interest,
shall continue to bear interest at the Default Rate until so paid.
 
 
 
 
Page 16

--------------------------------------------------------------------------------


 
(b)   The Borrower shall have the right to prepay the outstanding Advances in
whole or in part, from time to time, without premium or penalty, provided that:
(i) the Agent shall have actually received from the Borrower prior written
Notice of (a) the Borrower’s intent to prepay, (b) the amount of principal which
will be prepaid (the “Prepaid Principal”), and (c) the date on which the
prepayment will be made; (ii) each prepayment shall be in a minimum amount of
$1,000,000 or more (unless the prepayment retires the outstanding balance of a
Warehouse Advance with respect to a particular Pledged Asset or the Loan in
full); and (iii) each prepayment shall be in the amount of 100% of the Prepaid
Principal, plus accrued unpaid interest thereon to the date of prepayment, plus
any other Obligations relating specifically to the Prepaid Principal or which
otherwise have become due and payable to the Agent and Lenders under the Loan
Documents on or before the date of prepayment but have not been paid.
 
(c)   The Borrower shall be obligated to pay to the Agent on behalf of the
Lenders, without the necessity of prior demand or Notice from the Agent or any
Lender, and the Borrower authorizes the Agent on behalf of the Lenders to charge
the Operating Account or any other accounts of the Borrower in Agent’s
possession for the amount of any outstanding Advance against a specific Pledged
Asset upon the earliest occurrence of any of the following events:
 
1.    Upon the earlier to occur of (x) the payment of the Committed Purchase
Price from an Investor with respect to any Pledged Asset or (y) that date which
is sixty (60) days from the date of the funding of such Advance;
 
2.    On the date an Advance was made if the Pledged Loan that was to have been
funded by that Advance is not closed and funded;
 
3.    Three (3) Business Days elapse from the date an Advance was made against a
Pledged Loan, without receipt by the Agent of the Collateral Documents relating
to that Pledged Loan required to be delivered on that date, or such Collateral
Documents, upon examination by the Agent, are found not to be in compliance with
the requirements of this Agreement or the related Purchase Commitment and the
Borrower fails to cure such non-compliance within three (3) Business Days after
written Notice thereof;
 
4.    Ten (10) Business Days elapse without the return of a Collateral Document
delivered by the Agent to the Borrower under a Trust Receipt for correction or
completion;
 
5.    Three (3) Business Days after Borrower has received written Notice that a
Pledged Loan is determined to have been originated or issued based on materially
untrue, incomplete or inaccurate information or otherwise to be subject to
fraud, whether or not the Borrower had knowledge of the misrepresentation,
incomplete or incorrect information or fraud;
 
6.    On the date the Pledged Loan or a Lien prior to the Pledged Loan is
defaulted and, if the default is non-monetary, remains in default for a period
of thirty (30) days or more;
 
 
 
 
Page 17

--------------------------------------------------------------------------------


 
7.    On the mandatory delivery date of the related Purchase Commitment if the
related Pledged Asset has not been delivered under the Purchase Commitment prior
to such mandatory delivery date, or on the date the related Purchase Commitment
expires or is terminated;
 
8.    Three (3) Business Days after the date a Pledged Asset is rejected for
purchase by an Investor unless another Purchase Commitment is provided within
that 3 Business Day period;
 
9.   On the date the Pledged Loan does not qualify as an Eligible Loan; and
 
10.  Upon the sale, other disposition or prepayment of any Pledged Asset or,
with respect to a Pledged Loan included in an Eligible Mortgage Pool, upon the
sale or other disposition of the related Agency Security.
 
(d)  In addition to the payments required pursuant to Section 2.5(c), if the
principal amount of any Pledged Loan is prepaid in whole or in part while a
Advance is outstanding against the Pledged Loan, the Borrower must pay to Agent,
without the necessity of prior demand or Notice from Agent, the amount of the
prepayment, to be applied against such Advance.
 
(e)   The proceeds of the sale or other disposition of Pledged Assets must be
paid directly by the Investor to the Cash Collateral Account.  The Borrower must
give Notice to Agent (by telephone or electronic mail, and if by telephone,
followed promptly by written Notice) of the Pledged Assets for which proceeds
have been received.  Upon receipt of such Notice from the Borrower, Agent will
apply any proceeds deposited into the Cash Collateral Account to the payment of
the Advance related to the Pledged Assets identified by the Borrower in its
Notice, and those Pledged Assets will be considered to have been redeemed from
pledge.  Agent is entitled to rely upon the Borrower’s affirmation that deposits
in the Cash Collateral Account represent payments from Investors for the
purchase of the Pledged Assets specified by the Borrower in its Notice.  If the
payment from an Investor for the purchase of Pledged Assets is less than the
outstanding Advance against the Pledged Assets identified by the Borrower in its
Notice (the “Deficiency”), the Borrower shall immediately deposit into the Cash
Collateral Account the amount of such Deficiency in collected funds, and the
Borrower authorizes Agent to charge the Borrower’s Cash Collateral Account for
the amount deposited by the Borrower to cover such Deficiency to be applied
against such Advance.  As long as no Default exists, Agent will transfer into
the Borrower’s Operating Account any excess payment from an Investor for Pledged
Assets.
 
2.6.    Expiration of Commitment.  Unless extended or terminated earlier as
permitted hereunder, the Commitment shall expire of its own term, and without
the necessity of action by the Lenders or the Agent, at the close of business on
the Maturity Date.  However, the remainder of this Agreement shall remain in
full force and effect until all amounts due on the Obligations have been paid in
full.  The Lenders have not made, and do not hereby make, any commitment to
renew, extend, rearrange or otherwise refinance the outstanding and unpaid
principal of the Notes or accrued interest thereon.  In the event, however, the
Lenders from time to time renew, extend, rearrange, increase and/or otherwise
refinance any portion or all of any Obligation and any accrued interest thereon
at any time, such refinancing shall be evidenced by appropriate promissory notes
in form and substance satisfactory to the Lenders and, unless otherwise noted or
modified at such time or times by the terms of such promissory note or any
agreements executed in connection therewith, any such promissory notes and
refinancing evidenced thereby shall be governed in all respects by the terms of
this Agreement.  Notwithstanding the foregoing, Borrower may terminate the
Commitment upon not less than thirty (30) days prior written Notice to the
Agent.  All Obligations of the Borrower shall automatically become due and
payable, without demand or Notice of any kind, on the effective date of such
termination including, but not limited to, all Advances, accrued and unpaid
interest, accrued and unpaid Non-Usage Fees and Agent’s Fees through the
effective date.
 
 
 
 
Page 18

--------------------------------------------------------------------------------


 
2.7.    Payments.  Except as otherwise specifically provided herein, all
payments hereunder shall be made to the Agent on behalf of the Lenders not later
than the close of business on the date when due unless such date is a
non-Business Day, in which case, such payment shall be due not later than 2:00
p.m. on the first Business Day thereafter, and shall be made in lawful money of
the United States of America in immediately available funds.  Any such payment
made after 2:00 p.m. shall be deemed to be received on the next Business Day
and, if applicable, interest thereon shall continue to accrue until such next
Business Day.  No Lender directly invoices Borrower for – and only Agent
invoices Borrower for – interest under the Loan Documents.  Agent may submit
monthly billings reflecting payments due; however, any changes in the interest
rate which occur between the date of billing and the due date may be reflected
in the billing for a subsequent month.  Neither the failure of Agent to submit a
billing nor any error in any such billing shall excuse the Borrower from the
obligation to make full payment of all the Borrower’s payment Obligations when
due.  All payments shall be applied first to the payment of all fees, expenses,
and other amounts due to the Lenders under this Agreement (excluding principal
and interest), then to accrued interest, and the balance on account of
outstanding principal, provided, however, that after the occurrence and during
the continuation of an Event of Default, payments will be applied to the
Obligations as the Agent determines, subject to the provisions of Section 8.3.
 
2.8.   Loan Fees.
 
          (a)   Commitment Fee.  The Borrower shall pay the commitment fee
described in the Fee Letter.
 
                      (b)   Unused Fee.  An unused fee in an amount equal to the
Daily Unused Amount (if a positive number), multiplied by twenty-five (25) basis
points per annum.  As used herein, “Daily Unused Amount” means the Commitment
then in effect, minus the outstanding principal balance of the Advances.  The
unused fee shall be calculated for each day of a calendar quarter (or portion
thereof) and shall be payable by the Borrower to the Agent (for the ratable
benefit of the Lenders) quarterly in arrears on the last Business Day of June,
September, and December and on the Maturity Date.
 
                      (c)   Miscellaneous Fees.  The Borrower shall pay to the
Agent, promptly following an invoice therefor,  miscellaneous fees including:
 
 
 
Page 19

--------------------------------------------------------------------------------


 
 
(i)   Wire transfer fees customarily charged by the Agent;
 
(ii)   Customary handling fees of $100 per transaction involving
the  Collateral;
 
(iii)   Customary handling fees of $50 per transaction involving Mortgage-backed
Securities; and
 
(iv)   Custody account fees based on the Agent’s schedule of charges and fees
that are customary for similar services.
 
(d)       Administrative Fees.  If, for any reason, (a) the Borrower repays an
Advance on the same day that it was made by the Lenders, or (b) the Borrower
instructs Agent not to make a previously requested Advance after the Lenders
have reserved funds or made other arrangements necessary to enable such Lenders
to fund that Advance, Borrower agrees to pay to each Lender an administrative
fee equal to one day of interest on that Advance at the Applicable
Rate.  Administrative fees are due and payable in the same manner as interest is
due and payable under this Agreement.
 
2.9.      Reserved.
 
2.10.   Increased Costs; Capital Requirements.  In the event there is a change
after the date of this Agreement in any applicable law, order, regulation or
directive issued by any governmental or monetary authority, or any change after
the date of this Agreement in the governmental or judicial interpretation or
application thereof, and such change:
 
(a)   Does or shall subject any Lender to any tax of any kind whatsoever with
respect to this Agreement or any Advances made hereunder, or change the basis of
taxation on payments to such Lender of principal, fees, interest or any other
amount payable hereunder (except for change in the rate of tax on the overall
gross or net income of such Lender by the jurisdiction in which such Lender’s
principal office is located);
 
(b)   Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan or similar requirement against
assets held by, or deposits or other liabilities in or for the account of,
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender which are not otherwise included in the
determination of the interest rate as calculated hereunder;
 
and the result of all of the foregoing taken as a whole is to increase the cost
to such Lender of making, renewing or maintaining any Advance or to reduce any
amount receivable in respect thereof or to reduce the rate of return on the
capital of such Lender or any Person controlling such Lender as it relates to
credit facilities in the nature of that evidenced by this Agreement, then, in
any such case, the Borrower shall promptly pay any additional amounts necessary
to compensate such Lender for such additional cost or reduced amounts receivable
or reduced rate of return as reasonably determined by such Lender with respect
to this Agreement or Advances made hereunder or such Lender’s obligations
hereunder.  If a Lender becomes entitled to claim any additional amounts
pursuant to this Section, it shall notify the Borrower through the Agent of the
event by reason of which it has become so entitled and the Borrower shall pay
such amount within fifteen (15) days thereafter. Notwithstanding the foregoing,
the Borrower shall not be obligated to pay any such additional amounts
attributable to the period (the “Excluded Period”) ending ninety (90) days prior
to the date the Borrower receives written Notice of the law, order, regulation,
directive, change or request by reason of which such additional amounts are
payable, except to the extent such additional amounts accrued during the
Excluded Period due to the retroactive application of such law, order,
regulation, directive, change or request, in which case the limitation set forth
in this sentence shall not apply. A certificate as to any additional amount
payable pursuant to the foregoing sentence containing the calculation thereof in
reasonable detail submitted by a Lender, through the Agent, to the Borrower
shall be conclusive in the absence of manifest error. The obligations of the
Borrower under this Section shall survive the payment of all other Obligations
and the termination of this Agreement.
 
 
 
Page 20

--------------------------------------------------------------------------------


 
 
2.11.   Taxes.
 
(a)    Any and all payments by the Borrower to or for the account of the Agent
or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of the Agent and each
Lender, taxes imposed on or measured by its overall net income, and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which the Agent or such Lender,
as the case may be, is organized or maintains a lending office (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”).  If the Borrower shall be required by any Laws to deduct any Taxes
from or in respect of any sum payable under any Loan Document to the Agent or
any Lender, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), each of the Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions, (iii) the Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable Laws, and (iv) within 30 days after the date of such
payment, the Borrower shall furnish to the Agent (which shall forward the same
to such Lender) the original or a certified copy of a receipt evidencing payment
thereof.
 
(b)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).
 
(c)    If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the Agent
or any Lender, the Borrower shall also pay to the Agent or to such Lender, as
the case may be, at the time interest is paid, such additional amount that the
Agent or such Lender specifies is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) that the Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.
 
 
 
 
Page 21

--------------------------------------------------------------------------------


 
(d)    The Borrower agrees to indemnify the Agent and each Lender for (i) the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section) paid by
the Agent and such Lender, (ii) amounts payable under Section 2.11(c) and
(iii) any liability (including additions to tax, penalties, interest and
expenses) arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  Payment under this subsection (d) shall be
made within 30 days after the date the Lender or the Agent makes a demand
therefor.
 
The Agreement of the Borrower contained in this Section 2.11 shall survive the
expiration or termination of this Agreement and the payment in full of the
Notes.
 
3.         COLLATERAL.
 
3.1.   Grant of Security Interest.  As security for the payment of the Notes and
for the payment and performance of all of the Borrower’s Obligations hereunder,
the Borrower hereby assigns and transfers all of its rights, titles and
interests in and to and grants a security interest to the Agent for the benefit
of the Lenders in the following described property, whether now owned or
hereafter acquired by the Borrower (the “Collateral”):
 
(a)    All amounts advanced by Lenders to or for the account of the Borrower
under this Agreement to fund a Mortgage Loan until that Mortgage Loan is closed
and those funds disbursed.
 
(b)    All Mortgage Loans, including all Mortgage Notes and Mortgages evidencing
or securing those Mortgage Notes, and all assignments of the same, that from
time to time are delivered or caused to be delivered to the Agent for the
benefit of the Lenders, come into the possession, custody or control of the
Agent for the purpose of assignment or pledge or in respect of which an Advance
has been made by the Lenders hereunder (the “Pledged Loans”).
 
(c)    All Mortgage-backed Securities that are created in whole or in part on
the basis of Pledged Loans or are delivered or caused to be delivered to the
Agent for the benefit of the Lenders, or are otherwise in the possession of the
Agent or its agent, bailee or custodian as assignee, or pledged to the Agent, or
for such purpose are registered by book-entry in the name of, the Agent
(including delivery to or registration in the name of a third party on behalf of
the Agent or any Lender) hereunder or in respect of which from time to time an
Advance has been made by the Lenders hereunder (the “Pledged Securities”).
 
(d)    All commitments issued by FHA to insure or guarantee any Mortgage Loans
included in the Pledged Loans; all Purchase Commitments held by the Borrower
covering Pledged Assets, and all proceeds from the sale of Pledged Assets to
Investors pursuant to those Purchase Commitments; and all personal property,
contract rights, servicing and servicing fees and income or other proceeds,
amounts and payments payable to the Borrower whether as compensation or
reimbursement, accounts or general intangibles of whatsoever kind relating to
Pledged Assets, FHA Commitments and the Purchase Commitments (subject to any
restrictions on the pledge thereof under the applicable requirements of Fannie
Mae and Freddie Mac), and all other documents or instruments relating to Pledged
Assets, including any interest of the Borrower in any fire, casualty or hazard
insurance policies and any awards made by any public body or decreed by any
court of competent jurisdiction for a taking or for degradation of value in any
eminent domain proceeding as the same relate to Pledged Assets.
 
 
 
 
Page 22

--------------------------------------------------------------------------------


 
 
(e)    All documents, instruments, files, surveys, certificates, correspondence,
appraisals, computer programs, tapes, discs, cards, accounting records
(including all information, records, tapes, data, programs, discs and cards
necessary or helpful in the administration or servicing of the foregoing
Collateral) and other information and data of the Borrower relating to the
foregoing Collateral.
 
(f)    All cash, whether now existing or acquired after the date of this
Agreement, delivered to or otherwise in the possession of Agent or any Lender,
or their respective agents, bailees or custodians (provided, that with respect
to funds held by the Borrower in trust or escrow for any other Person with the
Agent or any Lender, only the Borrower’s interest in earnings on such funds
shall be Collateral) or designated on the books and records of the Borrower as
assigned and pledged to Agent for the benefit of the Lenders, including all cash
deposited in the Cash Collateral Account.
 
(g)    All Accounts or General Intangibles (as those terms are defined in the
New York Uniform Commercial Code owned by the Borrower (“Receivables”) related
to the Collateral referenced in Sections 3.1(a) through and including 3.1(c) for
the payment of money against (1) FHA or a private mortgage insurer under an FHA
or private insurer’s mortgage insurance policy insuring payment of, or any other
Person under any other agreement (excluding a Servicing Contract) relating to,
all or part of a defaulted Mortgage Loan repurchased by the Borrower from an
investor or out of a pool of Mortgage Loans serviced by the Borrower,
(2) obligors and their accounts, or any Investor, insurer or guarantor covering,
or out of the proceeds of any sale of or foreclosure sale in respect of, any
Mortgage Loan being serviced by any Borrower, in either case, for the
reimbursement of real estate taxes or assessments, or casualty or liability
insurance premiums, paid by the Borrower in connection with Mortgage Loans and
(3) obligors and their accounts, or any other Investor, insurer or guarantor
under or in respect of, or out of the proceeds of any sale or foreclosure sale
in respect of, any Mortgage Loans serviced by the Borrower for repayment of
advances made by the Borrower to cover shortages in principal and interest
payments.
 
(h)    All Hedging Arrangements related to the Collateral referenced in
Section 3.1(a) through and including 3.1(c) (“Pledged Hedging Arrangements”) and
the Borrower’s accounts in which those Hedging Arrangements are held (“Pledged
Hedging Accounts”), including all rights to payment arising under the Pledged
Hedging Arrangements and the Pledged Hedging Accounts, except that Agent’s
security interest in the Pledged Hedging Arrangements and Pledged Hedging
Accounts is limited to benefits, including rights to payment, related to the
Collateral.
 
(i)    All Accounts, Chattel Paper, Instruments, General Intangibles,
Certificated Securities, Uncertificated Securities, and Investment Property, as
those terms are defined in the New York Uniform Commercial Code, arising from or
relating to any of the foregoing Collateral.
 
 
 
 
Page 23

--------------------------------------------------------------------------------


 
(j)    All cash and non-cash proceeds of the foregoing Collateral, including all
dividends, distributions and other rights in connection with, and all additions
to, modifications of and replacements for, the foregoing Collateral, and all
products and proceeds of the foregoing Collateral, together with whatever is
receivable or received when the foregoing Collateral or proceeds thereof are
sold, collected, exchanged or otherwise disposed of, whether such disposition is
voluntary or involuntary, including, without limitation, all rights to payment
with respect to any cause of action affecting or relating to the foregoing
Collateral or proceeds thereof.
 
(k)    The Cash Collateral Account, the Funding Account, and the Operating
Account, all amounts now or hereafter on deposit therein and all interest or
other amounts now or hereafter accrued thereon.
 
          3.2.    Authenticated Record.  This Agreement constitutes an
authenticated record which authorizes the Agent to file such financing
statements as the Agent determines as appropriate to perfect or protect the
security interests created by this Agreement.
 
          3.3.    Release of Security Interest in Pledged Assets.
 
(a)    Except as provided in Section 3.3(b) below, Pledged Loans will be
released from Agent’s security interest only against payment to Agent of the
Release Amount in connection with those Pledged Loans.  If Pledged Loans are
transferred to a pool custodian or an investor for inclusion in a Mortgage Pool
and Agent’s security interest in the Pledged Loans included in the Mortgage Pool
is not released before the issuance of the related Mortgage-backed Security,
then that Mortgage-backed Security, when issued, is a Pledged Security, Agent’s
security interest continues in the Pledged Loans backing that Pledged Security
and Agent is entitled to possession of the Pledged Security in the manner
provided in this Agreement.
 
(b)    If Pledged Loans are transferred to an Approved Custodian and included in
an Eligible Mortgage Pool, Agent’s security interest in the Pledged Loans
included in the Eligible Mortgage Pool will be released upon the delivery of the
Agency Security to Agent (including delivery to or registration in the name of a
third party on behalf of Agent), and that Agency Security is a Pledged
Security.  Agent’s security interest in that Pledged Security will be released
only against payment to Agent of the Release Amount in connection with the
Mortgage Loans backing that Pledged Security.
 
(c)    The Agent for the benefit of the Lenders has the exclusive right to
possession of all Pledged Securities or, if Pledged Securities are issued in
book-entry form or issued in certificated form and delivered to a clearing
corporation (as such term is defined in the UCC) or its nominee, Agent has the
right to have the Pledged Securities registered in the name of a securities
intermediary (as such term is defined in the UCC) in an account containing only
customer securities and credited to an account of Agent.  Agent has no duty or
obligation to deliver Pledged Securities to an Investor or to credit Pledged
Securities to the account of an Investor or the Investor’s designee except
against payment of the Release Amount for those Pledged Securities, unless the
Agent shall have entered into a master agreement with such Investor on terms and
conditions satisfactory to the Agent.  The Borrower acknowledges that Agent may
enter into one or more standing arrangements with securities intermediaries with
respect to Pledged Securities issued in book entry form or issued in
certificated form and delivered to a clearing corporation or its nominee, under
which the Pledged Securities are registered in the name of the securities
intermediary, and the Borrower agrees, upon request of Agent, to execute and
deliver to those securities intermediaries the Borrower’s written concurrence in
any such standing arrangements.
 
 
 
 
Page 24

--------------------------------------------------------------------------------


 
(d)    If no Event of Default has occurred and is continuing, the Borrower may
redeem a Pledged Loan or Pledged Security from Agent’s security interest by
notifying Agent of its intention to redeem the Pledged Loan or Pledged Security
from pledge and paying, or causing an Investor to pay, to Agent the Release
Amount in connection with the Pledged Loan or the Pledged Loans backing that
Pledged Security.
 
(e)    If an Event of Default has occurred and is continuing, Agent may, with no
liability to the Borrower or any Person, continue to release its security
interest in any Pledged Asset against payment of the Release Amount in
connection with that Pledged Asset.
 
(f)    The amount (“Release Amount”) to be paid by the Borrower to obtain the
release of Agent’s security interest in a Pledged Asset will be (1) unless and
until an Event of Default occurs and is continuing, the principal amount of the
Advances outstanding against the Pledged Asset, and (2) while an Event of
Default exists, the full Committed Purchase Price therefor, or amount paid to
Agent in a commercially reasonable disposition of that Pledged Asset by the
Agent in the exercise of its rights and remedies under this Agreement.
 
3.4.    Delivery of Collateral Documents.
 
(a) If no Event of Default has occurred and is continuing, the Agent will
deliver documents relating to the Collateral to the Borrower for correction or
completion under a Trust Receipt.
 
(b) If no Event of Default has occurred and is continuing, upon delivery by the
Borrower to the Agent of shipping instructions pursuant to the applicable
Exhibit C, the Agent will transmit Pledged Loans or Pledged Securities, together
with all related loan documents and pool documents in the Agent’s possession, to
the applicable Investor, Approved Custodian or other party acceptable to Agent
in its sole discretion.
 
(c) Upon receipt of Notice from the Borrower, and payment of the Release Amount
with respect to a Pledged Loan identified by the Borrower, Agent will release to
the Borrower any Collateral Documents relating to the redeemed Pledged Loan or
the Pledged Loans backing a Pledged Security that Agent has in its possession
and that have not been delivered to an Investor or Approved Custodian.
 
3.5.    Collection and Servicing Rights.  So long as no Event of Default shall
have occurred and is continuing, the Borrower shall have a revocable and
nontransferable license to service and retain subservicers, and receive and
collect directly all sums payable to the Borrower in respect of the Collateral
other than proceeds of any Purchase Commitment or proceeds of the sale of any
Collateral.  During the continuance of any Event of Default, the Agent or its
designee may revoke such license by Notice to the Borrower (or its successor,
trustee, or receiver) whereupon the Borrower’s rights to so service the
Collateral shall terminate.  Agent or its designee shall thereafter be entitled
to service and receive and collect all sums payable to the Borrower in respect
of the Collateral, and in such case (a) the Agent or its designee in its
discretion may, in its own name or in the name of the Borrower or otherwise,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of or in exchange for any of the Collateral, but shall be
under no obligation to do so, (b) the Borrower shall, if the Agent so requests,
forthwith deliver the credit files and the servicing files for the Collateral to
the Agent or its designee and pay to the Agent, on behalf of the Lenders, at its
principal office all amounts thereafter received by the Borrower upon or in
respect of any of the Collateral, advising the Agent as to the source of such
funds, and (c) all amounts so received and collected by the Agent shall be held
by it for the benefit of the Lenders as part of the Collateral.
 
 
 
 
Page 25

--------------------------------------------------------------------------------


 
3.6.    Return or Release of Collateral at End of Commitment.  If (a) the
Commitment shall have expired or been terminated, and (b) no Advances, interest
or other Obligations evidenced by the Loan Documents or due under this Agreement
shall be outstanding and unpaid, the Agent shall deliver or release all
Collateral in its possession to the Borrower.  The receipt of the Borrower for
any Collateral released or delivered to the Borrower pursuant to any provision
of this Agreement shall be a complete and full acquittance for the Collateral so
returned, and the Agent and the Lenders shall thereafter be discharged from any
liability or responsibility therefor.
 
4.        CONDITIONS PRECEDENT.
 
4.1. Initial Advance.  The obligation of the Lenders to make any Advance under
this Agreement is subject to the satisfaction, in the sole discretion of the
Agent, on or before the date thereof, of the following conditions precedent,
save and except that Agent may, at its sole option, waive any one or more of the
following conditions prior to the Initial Advance but such waiver shall not
prevent Agent from requiring compliance of such condition(s) prior to any
subsequent Advance to the extent set forth in a supplemental agreement entered
into between the Borrower and Agent:
 
(a)    Each of the Loan Documents shall have been duly executed and delivered by
the respective parties thereto and, shall be in full force and effect and shall
be in form and substance satisfactory to each of the Lenders.
 
(b)    UCC, tax lien and judgment searches of the appropriate public records for
the Borrower that do not disclose the existence of any prior Lien on the
Collateral other than in favor of Agent or as permitted under this Agreement, or
other than a Lien in favor of any Person which Lien shall be terminated in
accordance with the provisions of this Agreement.
 
(c)   Agent shall have received from the Borrower a copy, certified as of a
recent date by the appropriate officer of the State in which such Person is
organized to be true and complete, of the corporate charter and any other
organization documents of such Person as in effect on such date of
certification.  The Borrower shall furnish evidence satisfactory to the Agent
that they are each duly qualified and in good standing in each jurisdiction in
which it owns or leases property or in which the conduct of its business
requires it to so qualify, except where the failure to so qualify could not have
a materially adverse effect on the business, assets, or financial condition of
the Borrower.
 
 
 
 
Page 26

--------------------------------------------------------------------------------


 
(d)    UCC financing statements naming the Borrower as debtor and the Agent as
secured party covering the Collateral shall have been duly recorded and filed to
the satisfaction of Agent and its counsel.
 
(e)    Agent shall have received evidence, in form, scope and substance and with
such insurance carriers, satisfactory to the Agent, for all insurance policies
required under any of the Loan Documents.
 
(f)    There shall be no pending or threatened litigation involving the Borrower
which could reasonably be expected to result in a Material Adverse Change, and
no judgment, order, injunction or other similar injunction or other similar
restraint prohibiting any of the transactions contemplated hereby shall exist.
 
(g)    All action on the part of the Borrower necessary for the valid execution,
delivery and performance by the Borrower of this Agreement and the other Loan
Documents shall have been duly and effectively taken, and evidence thereof
satisfactory to the Agent shall have been provided to the Agent.  Agent shall
have received from the Borrower true copies of resolutions adopted by the their
respective boards of directors authorizing the transactions described herein,
each certified by each of their secretaries as of a recent date to be true and
complete.
 
(h)    Agent shall have received from the Borrower an incumbency certificate,
dated as of the Closing Date, signed by a duly authorized officer of the
Borrower and giving the name and bearing a specimen signature of each individual
who shall be an Authorized Representative: (a) to sign, in the name and on
behalf of such Person, each of the Loan Documents to which such Person is or is
to become a party; (b) with respect to the Borrower, to make requests for
Advances; and (c) to give Notices and to take other action on behalf of the
Borrower under the Loan Documents.
 
(i)    Copies of the certificates, documents or other written instruments that
evidence the Borrower’s eligibility described in Section 5.11, together with
copies of all seller/servicer contracts to which the Borrower is a party, all in
form and substance satisfactory to Agent.
 
(j)    Borrower shall have paid to the Agent all fees and expenses required
pursuant to this Agreement and the other Loan Documents.
 
(k)    The Agent shall be satisfied that (i) the Borrower has obtained all
material and appropriate authorizations and approvals of all governmental
authorities (including, without limitation, any approvals required by any of
Fannie Mae, FHA, Freddie Mac, Ginnie Mae, HUD), required for the due execution,
delivery and performance by the Borrower of each of the Loan Documents and for
the perfection of or the exercise by the Agent and each Lender of their
respective rights and remedies under the Loan Documents, and (ii) all
transactions contemplated hereby shall be in material compliance with, and the
Borrower shall have obtained all material and appropriate approvals pertaining
to, all applicable laws, rules, regulations and orders, including, without
limitation, all governmental, environmental, ERISA, retiree health benefits,
workers’ compensation and other requirements, regulations and laws and shall not
contravene any charter, by-law, debt instrument or other material contact or
agreement to which Borrower is a party.
 
 
 
 
Page 27

--------------------------------------------------------------------------------


 
(l)    No Material Adverse Change shall have occurred since the Statement Date
and the Interim Date.
 
(m)   Borrower shall have provided such additional instruments and documents to
the Agent and the Lenders as the Agent and the Agent’s counsel may have
reasonably requested.
 
4.2.   Each Advance.  The obligation of the Lenders to make any Advance under
this Agreement is subject to the satisfaction, in the sole discretion of the
Agent, as of the date of each such Advance, of the following additional
conditions precedent, save and except that Agent may, at its sole option, waive
any one or more of the following conditions prior to the requested Advance but
such waiver shall not prevent Agent from requiring compliance of such
condition(s) prior to any subsequent Advance:
 
(a)    In connection with an Advance, the Borrower shall have delivered to the
Agent the Advance Request, and the Collateral Documents, called for under, and
shall have satisfied the procedures set forth in, Section 2.2 hereof and the
applicable Exhibit C hereto described in that Section, according to the type of
the requested Advance.  All items delivered to the Agent shall be satisfactory
to the Agent, in form and content, and the Agent may reject such of them as do
not meet the requirements of this Agreement or of the related Purchase
Commitment.
 
(b)    The Agent shall have received evidence satisfactory to it as to the
making and/or continuation of any book entry or the due filing and recording in
all appropriate offices of all financing statements and other instruments as may
be necessary to perfect the security interest of the Agent in the Collateral
under the Uniform Commercial Code of New York or other applicable law.
 
(c)    The representations and warranties of the Borrower contained in Article 5
hereof shall be accurate and complete in all material respects as if made on and
as of the date of each Advance (except to the extent of changes resulting from
transactions contemplated and permitted by this Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse, and except to the extent that
such representations and warranties relate expressly to an earlier date, and,
unless Agent and each of the Lenders is notified to the contrary prior to the
disbursement of the requested Advance).
 
(d)    The Borrower shall have performed all agreements to be performed by it
hereunder, including without limitation, the payment of all fees when due
hereunder, and, as of the date of the Advance Request, and after giving effect
to the requested Advance, there shall exist no Default or Event of Default
hereunder.
 
(e)    No change shall have occurred in any Legal Requirement that in the
reasonable opinion of any Lender would make it illegal for such Lender to make
such Advance, and each Lender shall have received such statements in substance
and form reasonably satisfactory to such Lender as such Lender shall require for
the purpose of compliance with any applicable regulations of the Comptroller of
the Currency or the Board of Governors of the Federal Reserve System.
 
 
 
 
Page 28

--------------------------------------------------------------------------------


 
(f)    No Material Adverse Change shall have occurred since the date of this
Agreement.
 
Acceptance of the proceeds of the requested Advance by the Borrower shall be
deemed a representation by the Borrower that all conditions set forth in this
Article 4 shall have been satisfied as of the date of such Advance.
 
Notwithstanding the foregoing, or anything herein to the contrary, the Lenders
shall have no obligation to make any Advances under this Agreement if, at any
time, there shall have occurred any change in the ownership of the capital stock
of Centerline Servicing, Inc., a Delaware corporation, from that existing on the
date hereof, unless and until the Agent, in its sole direction, approves of any
third-party servicer retained by CMC.
 
4.3.     Post-Closing Deliverables.  The Borrower shall cause each of the
following conditions to be performed and completed within the applicable
timeframe after the Closing Date as provided for such condition (as applicable
to each such condition, the “Completion Date”).  If the Borrower fails to
complete any of the conditions by the applicable Completion Date, such failure
shall, at the Agent’s option, be deemed to be an Event of Default under this
Agreement:
 
(a)    within ten (10) days following the Closing Date, Agent shall have
received a favorable written opinion of counsel to the Borrower, in form, scope,
and substance satisfactory to the Agent, addressed to the Agent and the Lenders.
 
(b)    within two (2) days following the Closing Date, Agent shall have received
from the Borrower financial statements of the Borrower (and its Subsidiaries, on
a consolidated basis) containing a balance sheet as of December 31, 2008 (the
“Statement Date”) and related statements of income, changes in stockholders’
equity and cash flows for the period ended on the Statement Date and a balance
sheet as of June 30, 2009 (“Interim Date”) and related statement of income for
the period ended on the Interim Date, all prepared in accordance with GAAP
applied on a basis consistent with prior periods and in the case of the
statements as of the Statement Date, audited by independent certified public
accountants of recognized standing acceptable to the Agent, together with an
Officer Certificate prepared as of the Interim Date and executed by any officer
of the Borrower.
 
5.       REPRESENTATIONS AND WARRANTIES.
 
The Borrower hereby represents and warrants to the Agent and the Lenders, as of
the date of this Agreement and (unless otherwise notified in writing by the
Borrower and Agent, in its sole discretion, approves in writing) as of the date
of each Advance Request and the making of each Advance, that:
 
5.1.    Organization; Good Standing; Subsidiaries.  The Borrower and each
Subsidiary of the Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation, has
the full legal power and authority to own its property and to carry on its
business as currently conducted and is duly qualified as a foreign corporation
to do business and is in good standing in each jurisdiction in which the
transaction of its business makes such qualification necessary, except in
jurisdictions, if any, where a failure to be in good standing could not
reasonably be expected to result in a Material Adverse Change.  For the purposes
hereof, good standing shall include qualification for any and all licenses and
payment of any and all taxes required in the jurisdiction of its incorporation
and in each jurisdiction in which the Borrower transacts business.  The Borrower
has no Subsidiaries except as set forth on Schedule 5.1 hereto.  Schedule 5.1
sets forth with respect to each such Subsidiary, its name, address, place of
incorporation, each state in which it is qualified as a foreign corporation, and
the percentage ownership of the Borrower in such Subsidiary.
 
 
 
 
Page 29

--------------------------------------------------------------------------------


 
5.2.    Authorization and Enforceability.  The Borrower has all requisite
corporate power and authority to execute, deliver, create, issue, comply and
perform this Agreement, the Notes and all other Loan Documents to which the
Borrower is party and to make the borrowings hereunder.  The execution, delivery
and performance by the Borrower of this Agreement, the Notes and all other Loan
Documents to which the Borrower is party and the making of the borrowings
hereunder and thereunder, have been duly and validly authorized by all necessary
corporate action on the part of the Borrower (none of which actions has been
modified or rescinded, and all of which actions are in full force and effect)
and do not and will not conflict with or violate any provision of law or of the
articles of incorporation or by-laws of the Borrower, conflict with or result in
a breach of or constitute a default or require any consent under any contracts
to which Borrower is a party, or result in the creation of any Lien upon any
property or assets of the Borrower other than the Lien on the Collateral granted
hereunder, or result in or require the acceleration of any Indebtedness of the
Borrower pursuant to any agreement, instrument or indenture to which the
Borrower is a party or by which the Borrower or its property may be bound or
affected.  This Agreement, the Notes and all other Loan Documents contemplated
hereby or thereby constitute legal, valid, and binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency or other such laws affecting the enforcement
of creditors’ rights generally.
 
5.3.    Financial Condition.  The balance sheet of the Borrower provided to
Agent pursuant to Section 4.3(b) hereof (and if applicable, its Subsidiaries, on
a consolidating and consolidated basis) as at the Statement Date, and the
related statements of income, changes in stockholders’ equity, and cash flows
for the fiscal year ended on the Statement Date, heretofore furnished to the
Agent, fairly present in accordance with GAAP the financial condition of the
Borrower and its Subsidiaries as at the Statement Date and the Interim Date and
the results of its and their operations for the fiscal period ended on the
Statement Date and the Interim Date.  The Borrower had, on the Statement Date
and the Interim Date no known material liabilities of a kind required to be
disclosed on a balance sheet or the notes thereto in accordance with GAAP, or
any known redemption obligations, hedging liabilities, or other off-balance
sheet financial transactions as to which there is recourse to the Borrower. Said
financial statements were prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved.  Since the Interim Date, there
has been no Material Adverse Change, nor is the Borrower aware of any state of
facts particular to the Borrower which (with or without Notice or lapse of time
or both) could reasonably be expected to result in a Material Adverse Change.
 
 
 
 
Page 30

--------------------------------------------------------------------------------


 
5.4.    Litigation.  Except as disclosed on Schedule 5.4, there are no actions,
claims, suits or proceedings pending, or to the knowledge of the Borrower,
threatened or reasonably anticipated against or affecting the Borrower or any
Subsidiary of the Borrower in any court or before any arbitrator or before any
government commission, board, bureau or other administrative agency which could
reasonably be expected to, either in any case or in the aggregate, result in a
Material Adverse Change or materially impair the right of such Person to carry
on business substantially as now conducted by it, or result in any substantial
liability not adequately covered by insurance, or for which adequate reserves
are not maintained on the balance sheet of such Person (considering the Borrower
and its Subsidiaries as a single Person for purposes of this Section 5.4), or
which question the validity of this Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto.
 
5.5.    Compliance with Laws.  Neither the Borrower nor any Subsidiary of the
Borrower is in violation of any provision of any law, or of any judgment, award,
rule, regulation, order, decree, writ or injunction of any court or public
regulatory body or authority which could reasonably be expected to result in a
Material Adverse Change.
 
5.6.    Regulation U and X.  The Borrower is not engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of purchasing or carrying Margin Stock, and no part of the proceeds of any
Advances made hereunder will be used for the purpose of purchasing or carrying
any “margin security” or “margin stock” as such terms are used in Regulations U
and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.  Parts
221 and 224.
 
5.7.    Holding Company and Investment Company Act.  None of the Borrower nor
any of its Subsidiaries is a “holding company”, or a “subsidiary company” of a
“holding company”, or an “affiliate” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 1935; nor is it an
“investment company”, or an “affiliated company” or a “principal underwriter” of
an “investment company”, as such terms are defined in the Investment Company Act
of 1940.
 
5.8.    Agreements.  Neither the Borrower nor any Subsidiary of the Borrower is
a party to any agreement, instrument or indenture, or subject to any
restriction, materially and adversely affecting its business, operations, assets
or financial condition, except as disclosed in the financial statements
described in Section 5.3 hereof.  The Borrower and each Subsidiary of the
Borrower are not in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement,
instrument, or indenture, which default could reasonably be expected to result
in a Material Adverse Change.  No holder of any Indebtedness for money borrowed
having a principal amount of $500,000 or more by the Borrower or of any of its
Subsidiaries has given Notice of any alleged default thereunder or, if given,
the same has been cured or will be cured by Borrower within the cure period
provided therein, and no liquidation or dissolution of the Borrower or any of
its Subsidiaries and no receivership, insolvency, bankruptcy, reorganization or
other similar proceedings relative to the Borrower or any of its Subsidiaries or
any of their respective properties is pending, or to the knowledge of the
Borrower, threatened.
 
 
 
 
Page 31

--------------------------------------------------------------------------------


 
5.9.    Title to Properties.  The Borrower and each Subsidiary of the Borrower
has good, valid, and in the case of real property insurable and marketable title
to all of its material properties and assets (whether real or personal, tangible
or intangible) reflected on the financial statements described in Section 5.3
hereof, and all such properties and assets are free and clear of all Liens
except as disclosed in such financial statements and not prohibited under this
Agreement.
 
5.10.    ERISA.  Neither the Borrower nor any entity that could be treated as a
single employer with the Borrower under Internal Revenue Code Section 414(b),
(c), (m), (n) or (o), now or at any time during the sixty month period ending on
the date hereof, sponsor(ed), maintain(ed) or contribute(d) to (or have or had
an obligation to contribute to) any pension, profit sharing, stock option,
insurance or other arrangement or plan for current or former employees that is
subject to Title IV of the Employer Retirement Income Security Act of 1974, as
now or hereafter amended (“ERISA”) or ERISA Section 302 except as may be
identified to Agent in writing (which writing shall be supplemented, within 30
days of Agent’s request, by a copy of the arrangement or plan, and the financial
statements and accountant’s reports for such arrangement or plan) by the
Borrower from time to time (“ERISA Plan”) and no “Reportable Event,” as defined
for purposes of Section 4043 of ERISA, has occurred with respect to any such
ERISA Plan.  The granting of the Loan, the performance by the Borrower of its
obligations under the Loan Documents, and the Borrower’s conducting of its
operations do not and will not violate any provisions of ERISA or any ERISA
Plan.
 
5.11.    Eligibility.  Except as permitted in Section 7.2 hereof, Borrower is
and will remain at all times approved and qualified and in good standing as a
lender or seller/servicer, as set forth below, and meets all requirements
applicable to its status as:
 
(a)   for CMC and solely with respect to Pledged Loans that are FHA fully
insured Mortgage Loans, a FHA approved mortgagee, eligible to originate,
purchase, hold, sell and service FHA fully insured Mortgage Loans.
 
(b)    for CMC and solely with respect to Pledged Securities that are guaranteed
by Ginnie Mae, a Ginnie Mae approved seller/servicer of Mortgage Loans and
issuer of Mortgage-backed Securities guaranteed by Ginnie Mae.
 
(c)    for CMC, a Fannie Mae approved seller/servicer of Mortgage Loans,
eligible to originate, purchase, hold, sell and service Mortgage Loans to be
sold to Fannie Mae.
 
(d)    for CMC, a Fannie Mae approved and qualified Delegated Underwriting and
Servicing Lender, eligible to process, underwrite, hold, sell to Fannie Mae and
service Fannie Mae Mortgage Loans under the DUS Program.
 
(e)    for CMC and CMP, a Freddie Mac approved seller/servicer of Mortgage
Loans, eligible to originate, purchase, hold, sell and service Mortgage Loans to
be sold to Freddie Mac.
 
 
 
 
Page 32

--------------------------------------------------------------------------------


 
5.12.    Special Representations Concerning Collateral.  The Borrower hereby
represents and warrants to the Agent and each Lender, as of the date of this
Agreement and as of the date of each Advance, that:
 
(a)    The Borrower has not selected the Collateral in a manner so as to affect
adversely the Agent’s interests.
 
(b)    The Borrower is the legal and equitable owner and holder of the Pledged
Assets, free and clear of all Liens, other than Liens granted under this
Agreement and assignments of Mortgages to Fannie Mae and Freddie Mac, which
Fannie Mae and Freddie Mac, as applicable, have agreed to assign back to the
Agent if Fannie Mae or Freddie Mac, as applicable, does not acquire the
corresponding Pledged Asset.  All Pledged Assets and related Purchase
Commitments have been duly authorized and validly issued to the Borrower, and
all of the foregoing items of Collateral comply with all of the requirements of
this Agreement, and have been and will continue to be validly pledged or
assigned to Agent, subject to no other Liens.
 
(c)    The Borrower has, and will continue to have, the full right, power and
authority to pledge the Collateral pledged and to be pledged by it hereunder.
 
(d)    Each Mortgage Loan and each related document included in the Pledged
Loans (1) has been duly executed and delivered by the parties to that Mortgage
Loan and that related document, (2) has been made in compliance with all
applicable laws, rules and regulations (including all laws, rules and
regulations relating to usury), (3) is and will continue to be a legal, valid
and binding obligation, enforceable in accordance with its terms, without
setoff, counterclaim or defense in favor of the mortgagor under the Mortgage
Loan or any other obligor on the Mortgage Note and (4) has not been modified,
amended or any requirements of which waived, except in a writing that is part of
the Collateral Documents.  No party to any Mortgage Loan or related document
included in the Pledged Loans is in violation of any applicable law, rule or
regulation if the violation would impair the collectibility of the Mortgage Loan
or the performance by the mortgagor or any other obligor of its obligations
under the Mortgage Note or any related document.
 
(e)    Each Pledged Loan is secured by a Mortgage on real property located in
one of the states of the United States or the District of Columbia.
 
(f)    Each Pledged Loan has been closed or will be closed and funded with the
Advance made against it.
 
(g)    Each Pledged Loan that is not an FHA Construction Mortgage Loan has been
fully advanced in the face amount of its Mortgage Note.  The Agent acknowledges
and agrees that in certain instances, a portion of the proceeds of a Pledged
Loan, although advanced to the borrower thereunder, will be held by the Borrower
in escrow to be disbursed upon the completion of repairs to the subject property
or upon the achievement of specified factors.
 
(h)    Each First Mortgage Loan is secured by a first Lien on the premises
described in that Mortgage and each second Mortgage Loan or third Mortgage Loan
is secured by a second or third Lien on the premises described in that Mortgage,
and with respect to each second Mortgage Loan or third Mortgage Loan, the
Borrower shall be the servicer and the Purchase Commitment shall be from the
same Investor which holds the senior Lien on the premises.  Each Pledged Loan
has or will have a title insurance policy, in ALTA form or equivalent, from a
recognized title insurance company, insuring the priority of the Lien of the
Mortgage and meeting the usual requirements of Investors purchasing those
Mortgage Loans.
 
 
 
 
Page 33

--------------------------------------------------------------------------------


 
(i)    Each Property has been evaluated or appraised in accordance with Title XI
of FIRREA, to the extent required.
 
(j)    The Mortgage Note for each Pledged Loan is (1) payable or endorsed to the
order of the Borrower, (2) an “instrument’ within the meaning of Section 9-102
of the Uniform Commercial Code of all applicable jurisdictions and (3) is
denominated and payable in United States dollars.
 
(k)    No monetary default and, to the Borrower’s knowledge, no other default
has existed for 60 days or more under any Mortgage Loan included in the Pledged
Loans.
 
(l)    The Borrower has complied and will continue to comply with all laws,
rules and regulations in respect of the FHA insurance of each Mortgage Loan
included in the Pledged Loans designated by the Borrower as an FHA insured or VA
guaranteed Mortgage Loan, and such insurance or guarantee is and will continue
to be in full force and effect.
 
(m)    All fire and casualty policies covering Mortgaged Property encumbered by
a Pledged Loan (1) name the Borrower and its successors and assigns as the
insured under a standard mortgagee clause, (2) are and will continue to be in
full force and effect, and (3) afford and will continue to afford insurance
against fire and such other risks as are usually insured against in the broadest
form of extended coverage insurance from time to time available.
 
(n)    Pledged Loans encumbering Mortgaged Property located in a special flood
hazard area designated as such by the Secretary of HUD and/or the Director of
the Federal Emergency Management Agency are and shall continue to be covered by
special flood insurance under the National Flood Insurance Program.
 
(o)    Each Pledged Loan against which a Advance is made on the basis of a
Purchase Commitment meets all of the requirements of that Purchase Commitment,
and each Pledged Security against which an Advance is outstanding meets all of
the requirements of the related Purchase Commitment.
 
(p)    Pledged Loans that are intended to be exchanged for Agency Securities
comply or, prior to the issuance of the Agency Securities will comply, with the
requirements of any governmental instrumentality, department or agency or any
other Person issuing or guaranteeing the Agency Securities.
 
(q)    Pledged Loans that are intended to be used in the formation of
Mortgage-backed Securities (other than Agency Securities) comply with the
requirements of the issuer of the Mortgage-backed Securities (or its sponsor)
and of the Rating Agencies.
 
 
 
 
Page 34

--------------------------------------------------------------------------------


 
(r)    None of the Pledged Loans is a graduated payment Mortgage Loan or has a
shared appreciation or other contingent interest feature, and each Pledged Loan
provides for periodic payments of all accrued interest on the Mortgage Loan on
at least a monthly basis.
 
(s)    The Borrower does not have any ownership interest, right to acquire any
ownership interest or equivalent economic interest in any property securing a
Mortgage Loan or the mortgagor under the Mortgage Loan or any other obligor on,
or guarantor of, the Mortgage Note.
 
(t)    The original assignments of Mortgage and of UCC financing statements
delivered to the Agent for each Pledged Loan are in recordable form and comply
with all applicable laws and regulations governing the filing and recording of
such documents.
 
(u)    Each Pledged Loan secured by real property to which a manufactured home
is affixed will create a valid Lien on that manufactured home that will have
priority over any other Lien on the manufactured home, whether or not arising
under applicable real property law or the UCC or other applicable law.
 
(v)    Agent will have a valid and duly perfected security interest, without
further requirements for perfection, in (a) the Pledged Loans and Pledged
Securities upon the delivery thereof to the Agent for the benefit of the Lenders
and (b) the other Collateral described in Section 3.1 hereof to the extent that
a security interest therein may be perfected under Article 9 of the UCC solely
by filing a financing statement with the Secretary of State of Delaware, which
lien shall be superior to any other interests therein.
 
(w)    All Pledged Assets have been underwritten in accordance with the
standards and guidelines issued by Fannie Mae, Freddie Mac, FHA or Ginnie Mae,
as applicable, except to the extent of any variation from such standards and
guidelines permitted under the applicable Purchase Commitments or the standard
agreements between Fannie Mae, Freddie Mac, FHA or Ginnie Mae, as applicable,
and mortgage lenders or seller/servicers.
 
(x)    In connection with any Indebtedness incurred by Borrower that is
permitted pursuant to Section 7.16(j), at the time of the initial sale pursuant
to the ASAP Program to Fannie Mae of a Mortgage Loan, such Mortgage Loan will be
subject to a Purchase Commitment and the Borrower’s primary obligation will be
to deliver such Mortgage Loan to Fannie Mae in accordance with such Purchase
Commitment and, in the event such Borrower is unable to deliver such Mortgage
Loan in accordance with such Purchase Commitment, to buy back such Mortgage
Loan, resulting in recourse exposure with respect to such Mortgage Loan
substantially similar to the Borrower’s recourse exposure in connection with
Fannie Mae DUS Mortgage Loans.
 
5.13.    Franchises, Patents, Copyrights, etc.  Borrower possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted, without known conflict with any rights of
others.
 
 
 
 
Page 35

--------------------------------------------------------------------------------


 
5.14.    Proper Names.  Borrower does not originate Mortgage Loans or otherwise
conduct business under any names other than its legal name and the assumed names
set forth on Schedule 5.14.  The Borrower has made all filings and taken all
other action as may be required under the laws of any jurisdiction in which it
originates Mortgage Loans or otherwise conducts business under any assumed
name.  The Borrower’s use of the assumed names set forth on Schedule 5.14 does
not conflict with any other Person’s legal rights to any such name, nor
otherwise give rise to any liability by the Borrower to any other Person.
 
5.15.    Direct Benefit From Loans.  The Borrower has received, or, upon the
execution and funding thereof, will receive (a) direct and indirect benefit from
the making and execution of this Agreement and the other Loan Documents to which
it is a party, and (b) fair and independent consideration for the entry into,
and performance of, this Agreement and the other Loan Documents to which it is a
party.  Contemporaneously with the disbursements of each Advance by the Lenders
to the Borrower, all such proceeds will be used to for the purposes set forth in
Section 2.1 hereof and none other.
 
5.16.    Loan Documents Do Not Violate Other Documents.  Neither the execution
and delivery by the Borrower of this Agreement or any other Loan Document to
which it is a party nor the consummation of the transactions herein and therein
contemplated, nor the performance of, or compliance with, the terms and
provisions hereof and thereof, does or will contravene, breach or conflict with
any provision of either of its articles of incorporation or by-laws, or any
applicable law, statute, rule or regulation or any judgment, decree, writ,
injunction, franchise, order or permit applicable to the Borrower or its assets
or properties, or does or will conflict or be inconsistent with, or does or will
result in any breach or default of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien upon any of the property or assets of the Borrower
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
or other instrument to which the Borrower is a party or by which the Borrower or
any of its property may be bound, the contravention, conflict, inconsistency,
breach or default of which will have a materially adverse effect on the
Borrower’s condition, financial or otherwise, or affect its ability to perform,
promptly and fully, its obligations hereunder or under any of the other Loan
Documents.
 
5.17.    Continuing Authority of Authorized Representatives.  Agent and each of
the Lenders are authorized to rely upon the continuing authority of the Persons
hereafter designated by the Borrower (“Authorized Representatives”) to bind the
Borrower with respect to all matters pertaining to the Loan and the Loan
Documents including, but not limited to, the submission of requests for
Advances, and certificates with regard thereto.  Such authorization may be
changed only upon written Notice to Agent accompanied by evidence, reasonably
satisfactory to Agent, of the authority of the person giving such Notice and
such Notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Agent.  The Authorized Representatives as of the date of this
Agreement are listed on Schedule 5.17.
 
5.18.    Consents Not Required.  Except for those consents that have already
been obtained and delivered to Agent or required as a condition to any Advance
hereunder, no consent of any Person and no consent, license, permit, approval,
or authorization of, exemption by, or registration or declaration with, any
Tribunal is required in connection with the execution, delivery, performance,
validity, or enforceability of this Agreement or any of the Loan Documents by
the Borrower.
 
 
 
 
Page 36

--------------------------------------------------------------------------------


 
5.19.    Material Fact Representations.  Neither the Loan Documents nor any
other agreement, document, certificate, or written statement furnished to the
Agent or any Lender by or on behalf of the Borrower in connection with the
transactions contemplated in any of the Loan Documents contains any untrue
statement of a material adverse fact.  There are no facts or conditions known to
the Borrower which could reasonably be expected to result in a Material Adverse
Change that have not been fully disclosed, in writing, to the Agent and the
Lenders, it being understood that this representation is made as of, and shall
be limited to the date of this Agreement.  All writings heretofore or hereafter
exhibited or delivered to the Agent or any Lender by or on behalf of the
Borrower are and will be genuine and what they purport to be.
 
5.20.    Place of Business.  As of the date of this Agreement, the principal
place of business of the Borrower and the chief executive office of the Borrower
and the office where it keeps its financial books and records relating to its
property and all contracts relating thereto and all accounts arising therefrom
are located at its principal office at New York, New York, or its office where
Mortgage servicing is conducted at Irving, Texas, or at its office in Jersey
City, New Jersey.
 
5.21.    Tax Returns and Payments.  All federal, state and local income, excise,
property and other tax returns required to be filed with respect to Borrower’s
operations and those of its Subsidiaries in any jurisdiction have been filed on
or before the due date thereof (plus any applicable extensions); all such
returns are true and correct; all taxes, assessments, fees and other
governmental charges upon the Borrower, and Borrower’s Subsidiaries and upon its
property, income or franchises, which are due and payable have been paid,
including, without limitation, all FICA payments and withholding taxes, if
appropriate, other than those which are being contested in good faith by
appropriate proceedings, diligently pursued and as to which the Borrower has
established adequate reserves determined in accordance with GAAP, consistently
applied.  The amounts reserved, as a liability for income and other taxes
payable, in the financial statements described in Section 5.3 hereof are
sufficient for payment of all unpaid federal, state and local income, excise,
property and other taxes, whether or not disputed, of the Borrower and its
Subsidiaries, accrued for or applicable to the period and on the dates of such
financial statements and all years and periods prior thereto and for which the
Borrower, and Borrower’s Subsidiaries may be liable in their own right or as
transferee of the assets of, or as successor to, any other Person.
 
5.22.    Certain Transactions.  Except as set forth in Schedule 5.22 hereof, as
of the date of this Agreement, none of the officers, trustees, directors, or
employees of the Borrower or any of their Subsidiaries is presently a party to
any transaction with the Borrower or any of their Subsidiaries (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement (i) providing for the furnishing of services to
or by, (ii) providing for rental of real or personal property to or from, or
(iii) otherwise requiring payments to or from, any officer, trustee, director or
such employee or any corporation, partnership, trust or other entity in which
any officer, trustee, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.
 
5.23.    No Broker or Finder.  None of the Borrower nor anyone on behalf thereof
has dealt with any broker, finder or other person or entity who or which may be
entitled to a broker’s or finder’s fee, or other compensation, payable by the
Agent or any of the Lenders in connection with this Loan.
 
 
 
 
Page 37

--------------------------------------------------------------------------------


 
5.24.    Special Representations Concerning Servicing Portfolio.  Schedule 5.24
is a true and complete list of the Borrower’s Servicing Portfolio as of the date
set forth therein.  The Borrower hereby represents and warrants to Agent and the
Lenders, as of the date of this Agreement and as of the date of each Advance
Request and the making of each Advance, that:
 
(a)    The Borrower is the legal and equitable owner and holder, free and clear
of all Liens of the Servicing Contracts.
 
(b)    Except as otherwise disclosed to the Agent and the Lenders, all of the
Borrower’s servicing rights under the Servicing Contracts constitute primary
servicing rights.
 
(c)    Each Servicing Contract is in full force and effect and is legal, valid
and enforceable in accordance with its terms, and no default or event that, with
Notice or lapse of time or both, would become a default, exists under any
Servicing Contract, except where the failure of the foregoing could not
reasonably be expected to result in a Material Adverse Change.
 
(d)    Each right to the payment of money under the Servicing Contracts is
genuine and enforceable in accordance with its terms against the parties
obligated to pay the same, which terms have not been modified or waived in any
respect or to any extent, except where such modification or waiver could not
reasonably be expected to result in a Material Adverse Change.
 
(e)    To the best of the Borrower’s knowledge, no obligor has any defense, set
off, claim or counterclaim against the Borrower that can be asserted against
Agent or any Lender, whether in any proceeding to enforce Agent’s rights in the
related Mortgage Loan or otherwise, except to the extent that any such defense,
setoff, claim or counterclaim could not reasonably be expected to result in a
Material Adverse Change.
 
(f)    The Borrower has not assigned or otherwise delegated any of its
obligations under any Servicing Contract, other than pursuant to that certain
Subservicing Agreement, dated as of January 31, 2007 by and among CMC and
Centerline Servicing, Inc. (f/k/a ARCap Servicing, Inc.), a Delaware corporation
(as amended and/or restated from time to time), as disclosed on Schedule 5.22
hereof.
 
5.25.    Special Representations Concerning FHA Mortgage Loans.  The Borrower
hereby represents and warrants to Agent and the Lenders, as of the date of this
Agreement and as of the date of each Advance Request and the making of each
Advance, that:
 
(a)    Each FHA-insured Mortgage Loan included in the Pledged Loans meets in all
material respects all applicable Legal Requirements and any other governmental
requirements for such insurance.  The Borrower has complied and will continue to
comply in all material respects with all laws, rules and regulations with
respect to the FHA insurance of each Pledged Loan designated by the Borrower as
an FHA-insured Mortgage Loan, and such insurance is and will continue to be in
full force and effect.
 
 
 
 
Page 38

--------------------------------------------------------------------------------


 
(b)    For FHA-insured Pledged Loans that will be used to back Ginnie Mae
Mortgage-backed Securities, the Borrower received from Ginnie Mae confirmation
notices for additional commitment authority and pool numbers, and there remains
available under those agreements a commitment on the part of Ginnie Mae
sufficient to permit the issuance of Ginnie Mae Mortgage-backed Securities in an
amount at least equal to the amount of the Pledged Loans designated by the
Borrower as the Mortgage Loans to be used to back those Ginnie Mae
Mortgage-backed Securities; each of those confirmation notices is in full force
and effect; each of those Pledged Loans has been assigned by the Borrower to one
of those pool numbers and a portion of the available Ginnie Mae commitment has
been allocated to this Agreement by the Borrower, in an amount at least equal to
those Pledged Loans; and each of those assignments and allocations has been
reflected in the books and records of the Borrower.
 
5.26.    Ownership, Subsidiaries and taxpayer identification numbers.
 
(a)    All of the stockholders of the Borrower and a description of the
ownership interests held by the same, and of each of the Borrower’s
Subsidiaries, are listed on Schedule 5.26 and no additional ownership interests,
or rights or instruments convertible into such ownership interests, exist.
 
(b)    The taxpayer identification numbers and state organizational numbers (if
applicable) of the foregoing Persons are accurately stated on Schedule 5.26.
 
(c)    Borrower is the owner, free and clear of all liens and encumbrances, of
all of the issued and outstanding capital stock, membership interests or other
equity interests of each of their respective Subsidiaries.
 
5.27.    Material Adverse Change.  There has been no Material Adverse Change
since the date of the latest financial statements delivered by the Borrower
hereunder.
 
5.28.    Ongoing Representations and Warranties.  Each request by the Borrower
for an Advance: (i) shall constitute an affirmation by the Borrower on behalf of
itself that the foregoing representations and warranties remain true and correct
as of the date of such request (except as to matters specifically disclosed in
writing to Agent and each of the Lenders prior to or simultaneously with such
written request, and except to the extent of changes resulting from transactions
contemplated and permitted by this Agreement and the other Loan Documents and
changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and except to the extent that such
representations and warranties relate expressly to an earlier date) and, unless
Agent and each of the Lenders is notified to the contrary prior to the
disbursement of the requested Advance, will be so on the date of such Advance,
and (ii) shall constitute the representation and warranty of the Borrower that
the information set forth in each such request is true and correct and omits no
material fact necessary to make the same not misleading.
 
 
 
 
Page 39

--------------------------------------------------------------------------------


 
6.        AFFIRMATIVE COVENANTS.
 
The Borrower hereby covenants and agrees with the Agent and the Lenders that, so
long as the Commitment is outstanding or there remain any Obligations of the
Borrower to be paid or performed under this Agreement or under any other Loan
Document, the Borrower shall:
 
          6.1.    Payment of Notes.  Punctually pay or cause to be paid the
principal of, interest on and all other amounts payable hereunder and under the
Notes in accordance with the terms thereof.
 
          6.2.    Financial Statements and Other Reports.  Deliver or cause to
be delivered to the Agent for the Borrower:
 
(a)    As soon as practicable, but in any event not later than sixty (60) days
after the end of each fiscal quarter of the Borrower (including for the fourth
fiscal quarter, which shall be subject to normal year end audit adjustments),
the management prepared consolidating balance sheet of the Borrower and its
Subsidiaries at the end of such quarter, and the related management prepared
consolidating statements of earnings for such quarter, each setting forth in
comparative form the figures for the same fiscal quarter of the previous fiscal
year and all such statements to be in reasonable detail, prepared in accordance
with GAAP.
 
(b)    As soon as practicable, but in any event not later than one hundred
twenty (120) days after the end of each fiscal year of the Borrower, the audited
consolidated and unaudited consolidating balance sheet of the Borrower and its
Subsidiaries at the end of such year, and the related statements of earnings and
cash flows for such year, each setting forth in comparative form the figures for
the previous fiscal year and all such statements to be in reasonable detail,
prepared in accordance with GAAP, and accompanied by an auditor’s report
prepared without qualification by an independent certified public accountant
reasonably acceptable to the Agent.
 
(c)    Concurrently with the delivery of the financial statements referred to in
Sections 6.2 (a) and (b) above, a certificate (to be in the form of Exhibit D or
on such other form as the Agent may from time to time prescribe) of an
Authorized Representative stating that, to the best of such Authorized
Representative’s knowledge, the Borrower during such period observed or
performed in all material respects all of their covenants and other agreements,
and satisfied in all material respects every material condition, contained in
this Agreement or the other Loan Documents to be observed, performed or
satisfied by them, and that such Authorized Representative has obtained no
knowledge of any Default except as specified in such certificate and such
certificate shall include the calculations in reasonable detail required to
indicate the Borrower’s compliance with financial covenants set forth in
Article 7 hereof.
 
(d)    As soon as available and in any event within sixty (60) days after the
end of each fiscal quarter in the Borrower’s fiscal year, a consolidated loan
production report as of the end of that fiscal quarter, presenting the total
dollar volume and the number of Mortgage Loans originated and closed or
purchased during that fiscal quarter and for the fiscal year-to-date, specified
by property type and loan type.
 
(e)    As soon as available and in any event within 60 days after the end of
each calendar quarter, a consolidated report (“Servicing Portfolio Report”) as
of the end of the calendar quarter, as to all Mortgage Loans the servicing
rights to which are owned by the Borrower (specified by investor type, recourse
and non-recourse) regardless of whether the Mortgage Loans are Pledged
Loans.  The Servicing Portfolio Report must indicate which Mortgage Loans
(1) are current and in good standing, (2) are more than 30, 60 or 90 days past
due, (3) are the subject of pending bankruptcy or foreclosure proceedings, or
(4) have been converted (through foreclosure or other proceedings in lieu of
foreclosure) into real estate owned by, the Borrower.
 
 
 
 
Page 40

--------------------------------------------------------------------------------


 
(f)    At the Agent’s request, a commitment summary and pipeline report dated as
of the end of such month and in form, substance and scope acceptable to the
Agent.
 
(g)    Promptly after the Borrower’s receipt thereof, copies of all accountants’
management letters delivered to the Borrower or its Subsidiaries.
 
(h)    Within ten (10) days after filing, copies of all regular or periodic
financial and other reports, if any, which the Borrower shall file with the
Securities and Exchange Commission or any governmental agency successor thereto
and copies of any audits completed by Ginnie Mae, Freddie Mac, Fannie Mae, FHA,
or HUD.
 
(i)    From time to time, with reasonable promptness, such further information
regarding the business, operations, properties or financial condition of the
Borrower as the Agent may reasonably request.
 
(j)    Within three (3) Business Day of the Borrower’s receipt thereof, copies
of any letters or communications from Freddie Mac or Fannie Mae informing the
Borrower of events resulting in a reduction or dilution of business arrangements
with such entity.
 
(k)    By no later than the 15th day of each calendar month beginning October 1,
2009, a copy of Fannie Mae’s DUS watch list for mortgage loans serviced by CMC,
including, without limitation, information on loans that have matured or are in
default, and special servicing action plans related to the same.
 
(l)    By no later than the 15th day of each calendar month beginning October 1,
2009, a copy of Freddie Mac’s Risk Share watch list for mortgage loans serviced
by CMP, including, without limitation, information on loans that have matured or
are in default.
 
6.3.   Maintenance of Existence; Conduct of Business.  Preserve and maintain its
corporate existence in good standing and all of its rights, privileges, licenses
and franchises necessary in the normal conduct of its business, including,
without limitation, its eligibility as lender, seller/servicer and issuer
described under Section 5.11 hereof; conduct its business in an orderly and
efficient manner; maintain a net worth of acceptable assets as required by HUD
at any and all times for maintaining the Borrower’s status as a FHA approved
mortgagee; and make no material change in the nature or character of its
business if it would result in the Borrower engaging in a business other than
the mortgage banking business a majority of which shall focus on multifamily
mortgages consistent with its historical business.
 
6.4.    Compliance with Applicable Laws.  Comply with all Legal Requirements, a
breach of which could reasonably be expected to result in a Material Adverse
Change, except where contested in good faith and by appropriate proceedings, and
with sufficient reserves established therefor, and if at any time while any
Obligation is outstanding or the Lenders have any obligation to make Advances
hereunder, any authorizations from governmental authorities or other third party
consents, approvals, or notifications shall become necessary or required in
order that Borrower may pay or perform any of the Obligations, promptly take or
cause to be taken all reasonable steps within the power of Borrower to obtain
such authorizations, consents, approvals, or notifications, and furnish the
Agent and the Lenders with evidence thereof, unless the failure to do so could
not reasonably be expected to result in a Material Adverse Change.
 
 
 
 
Page 41

--------------------------------------------------------------------------------


 
6.5.    Inspection of Properties and Books.  Permit authorized representatives
of the Agent and any Lender to (a) discuss the business, operations, assets and
financial condition of the Borrower and Borrower’s Subsidiaries with their
officers and employees and to examine their books of account, records, reports
and other papers and make copies or extracts thereof, and (b) inspect all of the
Borrower’s property and all related information and reports at the expense of
such Lender or Agent, as applicable, all at such reasonable times as the Agent
or any Lender may request.
 
6.6.    Notice.  Give prompt written Notice to the Agent of (a) any action, suit
or proceeding instituted by or against the Borrower or any of its Subsidiaries
in any federal or state court or before any commission or other regulatory body
(federal, state or local, domestic or foreign) which action, suit or proceeding
has at issue in excess of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00)
(except for normal collection and foreclosure proceedings initiated by the
Borrower in connection with a Mortgage Loan or any other Mortgage loan), or any
such proceedings threatened against the Borrower, or any of Borrower’s
Subsidiaries in writing containing the details thereof, (b) the filing,
recording or assessment of any federal, state or local tax Lien against it, or
any of its assets or any of its Subsidiaries, (c) the occurrence of any Event of
Default hereunder or the occurrence of any Default and continuation thereof for
five (5) days, (d) the suspension, revocation or termination of the Borrower’s
eligibility, in any respect, as approved lender, seller/servicer or issuer as
described under Section 5.11 hereof, (e) the transfer, loss or termination of
any Servicing Contract with an Investor to which the Borrower is a party, or
which is held for the benefit of the Borrower, and the reason for such transfer,
loss or termination, if known to the Borrower, (f) any change in its accounting
method as in effect on the date of this Agreement or change in its fiscal year
ending date from December 31, and (f) any other action, event or condition of
any nature which could reasonably be expected to result in a Material Adverse
Change.
 
6.7.    Payment of Debt, Taxes, etc.  Pay and perform all Indebtedness for money
borrowed by the Borrower having a principal amount of $500,000 or more, and
cause to be paid and performed all Indebtedness  for money borrowed by its
Subsidiaries having a principal amount of $500,000 or more in accordance with
the terms thereof and pay and discharge or cause to be paid and discharged all
taxes, assessments and governmental charges, tax Liens, or levies imposed upon
the Borrower or its Subsidiaries, or upon their respective income, receipts or
properties before the same shall become past due, as well as all lawful claims
for labor, materials and supplies or otherwise which, if unpaid, might become a
Lien or charge upon such properties or any part thereof; provided, however, that
the Borrower and its Subsidiaries shall not be required to pay obligation,
Indebtedness, taxes, assessments or governmental charges or levies or claims for
labor, materials or supplies for which the Borrower or its Subsidiaries shall
have obtained an adequate bond or adequate insurance or which are being
contested in good faith and by proper proceedings which are being reasonably and
diligently pursued if such proceedings do not involve any likelihood of the
sale, forfeiture or loss of any such property or any interest therein while such
proceedings are pending, and provided further that book reserves adequate under
GAAP shall have been established with respect thereto, to the extent required,
and provided further that the owing Person’s title to, and its right to use, its
property is not materially adversely affected thereby.
 
 
 
Page 42

--------------------------------------------------------------------------------


 
 
6.8.    Insurance.  Maintain and cause each of its Subsidiaries to maintain
insurance with respect to its other properties with financially sound and
reputable insurers, insurance with respect to such properties and its business
against such casualties and contingencies as shall be in accordance with the
general practices of businesses engaged in similar activities in similar
geographic areas and in amounts, containing such terms, in such forms and for
such periods as may be reasonable and prudent.  Schedule 6.8 sets forth all
insurance maintained by the Borrower at the date of this Agreement.
 
6.9.    Closing Instructions.  Indemnify and hold the Agent and each Lender and
all those claiming by, through or under the Agent and each of the Lenders,
harmless from and against any loss, including reasonable attorneys’ fees and
costs, attributable to the failure of any title insurance company, agent or
approved attorney to comply with Borrower’s disbursement or instruction letter
relating to any Mortgage Loan.  Agent has the right to pre-approve the
Borrower’s disbursement or instruction letter to the title insurance company,
agent or approved attorney in any case in which the Borrower intends to obtain a
Advance against the Mortgage Loan to be created at settlement or to pledge that
Mortgage Loan as Collateral under this Agreement.  The Borrower’s disbursement
or instruction letter must state that Agent, for the benefit of the Lenders has
a security interest in any amounts advanced to fund a Mortgage Loan and in the
Mortgage Loan funded with those amounts and must require the title insurance
company, agent or approved attorney involved in the transaction to return any
amounts advanced by any Lender and not used to fund the Mortgage Loan.
 
6.10.    Other Loan Obligations.  Perform all material obligations under the
terms of each loan agreement, note, mortgage, security agreement or debt
instrument by which the Borrower is bound or to which any of its property is
subject, and promptly notify the Agent in writing of a declared default under or
the termination, cancellation, reduction or non-renewal of any of its other
lines of credit or financing agreements with any other lender.  Schedule 6.10
hereto is a true and complete list of all such lines of credit or financing
agreements as of the date hereof.
 
6.11.    Accounts. Maintain the Operating Account, the Funding Account, and the
Cash Collateral Account with Agent.  Nothing herein shall be deemed to restrict
the Borrower from maintaining reserve or other accounts with other financial
institutions.
 
6.12.    Special Affirmative Covenants Concerning Collateral.
 
(a)    Warrant and defend the right, title and interest of the Agent and the
Lenders in and to the Collateral against the claims and demands of all Persons
whomsoever.
 
(b)    Service or cause to be serviced all Pledged Loans in accordance with the
standard requirements of the issuers of Purchase Commitments covering them and
all applicable HUD, Fannie Mae and Freddie Mac requirements, including taking
all actions necessary to enforce the obligations of the obligors under such
Mortgage Loans; and must service or cause to be serviced all Mortgage Loans
backing Pledged Securities in accordance with applicable governmental
requirements and requirements of issuers of Purchase Commitments covering them.
 
 
 
 
Page 43

--------------------------------------------------------------------------------


 
(c)    Execute and deliver to the Agent such Uniform Commercial Code financing
statements with respect to the Collateral as the Agent may request.  The
Borrower shall also execute and deliver to the Agent such further instruments of
sale, pledge or assignment or transfer, and such powers of attorney, as
reasonably required by the Agent to secure the Collateral, and shall do and
perform all matters and things reasonably requested by the Agent that are
necessary or desirable to be done or observed, for the purpose of effectively
creating, maintaining and preserving a first priority security interest in the
Collateral and all other benefits intended to be afforded the Lenders under this
Agreement.  The Agent, on behalf of the Lenders, shall have all the rights and
remedies of a secured party under the Uniform Commercial Code of New York, or
any other applicable law, in addition to all rights provided for herein.
 
(d)    Notify the Agent within two (2) Business Days after receipt of notice
from an Investor of any default under, or of the termination of, any Purchase
Commitment relating to any Pledged Loan, Eligible Mortgage Pool or Pledged
Security.
 
(e)    Promptly comply in all respects with the terms and conditions of all
Purchase Commitments, and all extensions, renewals and modifications or
substitutions thereof or thereto.  The Borrower will cause to be delivered to
the Investor the Pledged Loans and Pledged Securities to be sold under each
Purchase Commitment not later than the mandatory delivery date of the Pledged
Loans or Pledged Securities under the Purchase Commitment.
 
(f)    Maintain, at its principal office at New York, New York, or its offices
at Irving, Texas and Jersey City, New Jersey (until such office is closed and
moved to its principal office at New York, New York), or at other offices
approved by the Agent, or in the office of a computer service bureau engaged by
the Borrower and approved by the Agent, and, upon request, shall make available
to the Agent, for the benefit of the Lenders, the originals, or copies in any
case where the originals have been delivered to the Agent, for the benefit of
the Lenders, or to an Investor, of its Mortgage Notes and Mortgages included in
Collateral, Mortgage-backed Securities delivered to the Agent, for the benefit
of the Lenders, as Pledged Securities, Purchase Commitments, and all related
Mortgage Loan documents and instruments, and all files, surveys, certificates,
correspondence, appraisals, computer programs, tapes, discs, cards, accounting
records and other information and data relating to the Collateral.
 
(g)    Be in good standing with Fannie Mae, Freddie Mac, Ginnie Mae, and FHA,
except to the extent related to programs in which the applicable Borrower has
ceased to originate Mortgage Loans and, in the case of Fannie Mae and Freddie
Mac, such cessation was not the result of a termination or other action by
Fannie Mae, Freddie Mac, Ginnie Mae, or FHA, as applicable.
 
6.13.    Appraisals of Servicing Portfolio.  Within forty-five (45) days after
the end of each calendar quarter ending September 30, provide to the Agent, at
the Borrower’s sole cost and expense, an annual appraisal of the Servicing
Rights by Prestwick Mortgage Group or any other Servicing Rights appraiser
approved by Agent in writing, such approval not be unreasonably withheld.
 
 
 
 
Page 44

--------------------------------------------------------------------------------


 
6.14.    Cure of Defects in Loan Documents.  Promptly cure and cause to be
promptly cured any defects in the creation, issuance, execution and delivery of
this Agreement and the other Loan Documents; and upon request of the Agent and
at the Borrower’s expense, the Borrower will promptly execute and deliver, and
cause to be executed and delivered, to the Agent or its designee, all such
additional documents, agreements and/or instruments in compliance with or in
accomplishment of the covenants and agreements of this Agreement and the other
Loan Documents, and/or to create, perfect, preserve, extend and/or maintain any
and all Liens created pursuant hereto or pursuant to any other Loan Document as
valid and perfected Liens (of a priority as set forth in this Agreement) in
favor of the Agent for the benefit of the Lenders to secure the Obligations, all
as reasonably requested from time to time by the Agent.
 
6.15.    Charging Accounts.  Agent is hereby authorized, on or after the due
date, to charge the Operating Account and/or the Cash Collateral Account with
the amount of all principal and interest payments due under this Agreement, the
Notes or the other Loan Documents, and, in addition, upon the occurrence and
during the continuation of an Event of Default, the Agent is hereby authorized
on or after the due date, to charge the Operating Account and/or the Cash
Collateral Account with the amount of all unpaid fees, costs and expenses to
which the Agent and the Lenders are entitled under this Agreement.  The failure
of Agent to so charge any such account shall not affect or limit the Borrower’s
obligation to make any required payment.
 
7.        NEGATIVE COVENANTS.
 
The Borrower hereby covenants and agrees with the Agent and the Lenders that, so
long as the Commitment is outstanding or there remain any Obligations of the
Borrower to be paid or performed under this Agreement or any other Loan
Document, the Borrower shall not, and shall not permit any of its Subsidiaries
to, without the prior written consent of the Agent:
 
7.1.    Merger; Acquisitions.  Become a party to any merger or consolidation, or
agree to or effect any asset acquisition or disposition or stock acquisition or
disposition (other than the acquisition or disposition of assets in the ordinary
course of business consistent with past practices, including the acquisition or
disposition of Mortgage Loans and property acquired on foreclosure of
Mortgages), except dispositions of Servicing Contracts in an amount not to
exceed five percent (5%) of the Servicing Portfolio during any twelve (12) month
period.
 
7.2.    Loss of Eligibility.  Take any action that would cause the Borrower to
lose all or any part of its status as an eligible lender, seller/servicer and
issuer as described under Section 5.11 hereof (except to the extent related to
programs in which the applicable Borrower has ceased to originate Mortgage Loans
and, in the case of Fannie Mae and Freddie Mac, such cessation was not the
result of a termination or other action by Fannie Mae, Freddie Mac, Ginnie Mae,
or FHA, as applicable).
 
7.3.    Tangible Net Worth (CMC).  Permit the Tangible Net Worth of CMC (and its
Subsidiaries, on a consolidated basis) to be less than the greater of
(x) $50,000,000.00 or (y) an amount sufficient to satisfy the requirements from
time to time of both Fannie Mae and Freddie Mac, to be tested as of the Closing
Date and on the last day of each calendar quarter thereafter.
 
 
 
 
Page 45

--------------------------------------------------------------------------------


 
7.4.    Tangible Net Worth (CMP).  Permit the Tangible Net Worth of CMP (and its
Subsidiaries, on a consolidated basis) to be less than the greater of
(x) $2,000,000.00 or (y) an amount sufficient to satisfy the requirements from
time to time to participate in any applicable Multifamily Property program, to
be tested as of the Closing Date and on the last day of each calendar quarter
thereafter.
 
7.5.    Liquidity (CMC).  Permit at any time the unrestricted cash and Cash
Equivalents of CMC (and its Subsidiaries, on a consolidated basis) to be less
than $500,000 plus 0.10% of the aggregate outstanding principal amount of the
aggregate of Serviced Loans serviced on behalf of Fannie Mae, or such higher
level as Fannie Mae may require from time to time.
 
7.6.    Liquidity (CMP).  Permit at any time the unrestricted cash and Cash
Equivalents of CMP (and its Subsidiaries, on a consolidated basis) to be less
than $200,000 calculated in a manner required for eligibility as a Freddie Mac
Program Seller/Servicer.
 
7.7.    Limits on Corporate Distributions.  Pay, make or declare or incur any
liability to pay, make or declare any dividend (excluding stock dividends) or
other distribution, direct or indirect, on or on account of any shares of its
stock or any redemption or other acquisition, direct or indirect, of any shares
of its stock or of any warrants, rights or other options to purchase any shares
of its stock nor purchase, acquire, redeem or retire any stock or ownership
interest in itself whether now or hereafter outstanding except that so long as
no Default or Event of Default exists at such time, or would exist immediately
thereafter, the Borrower may declare and pay cash dividends or distributions to
its shareholders.
 
7.8.    Loans and Advances.  Except as permitted in Section 7.10 and 7.17
hereof, make any loans or advances to any Person other than (a) Mortgage Loans,
(b) intercompany loans at a time when a Distribution would be permitted under
Section 7.7 hereof, or (c) advances to the Borrower’s or its Subsidiaries’
employees in the ordinary course of business for reasonable expenses to be
incurred by such employees for the benefit of the Borrower or such
Subsidiaries.  Notwithstanding the foregoing, the Borrower may purchase and
originate Mortgage Loans in the ordinary course of business consistent with past
practices.
 
7.9.    No Investments Except Approved Investments.  Without the prior written
consent of Agent, make or permit to remain outstanding any Investment except an
Investment which is in:
 
(a)    Cash Equivalents (provided, however, the Fannie Mae Reserve Account may
be invested for a period that exceeds 364 days); and
 
(b)    Property acquired in the normal and ordinary course of the Borrower’s
present business of originating and purchasing Mortgage Loans (including
property acquired on foreclosure of Mortgages and, as to the Borrower and its
Subsidiaries, the origination and purchase of Mortgage Loans in the ordinary
course of their business) as conducted on the date hereof and any other business
permitted under this Agreement.
 
 
 
 
Page 46

--------------------------------------------------------------------------------


 
7.10.    Charter Documents and Business Termination.
 
(a)    Issue, sell or commit to issue or sell any shares of its or their capital
stock of any class, or other equity or investment security;
 
(b)    Amend or otherwise modify its or their corporate charter or otherwise
change its or their corporate structure in any manner which could reasonably be
expected to result in a Material Adverse Change; or
 
(c)    Take any action with a view toward its or their dissolution, liquidation
or termination, or, in fact, dissolve, liquidate or terminate its existence; or
 
(d)    Change its or their respective taxpayer identification numbers and state
organizational numbers unless such Person shall have provided the Agent with not
less than forty-five days prior written Notice.
 
7.11.    Reserved.
 
7.12.    No Sales, Leases or Dispositions of Property.  Except in the ordinary
course of its business, sell, lease, transfer or otherwise dispose of (whether
in one transaction or a series of transactions) all or any substantial part of
such Person’s business or assets, whether now owned or acquired after the
Closing Date, other than, in the ordinary course of business consistent with
past practices and to the extent not otherwise prohibited by this Agreement, to
a Subsidiary of the Borrower, and sales of (1) Mortgage Loans,
(2) Mortgage-backed Securities, (3) Servicing Contracts (provided that this
provision shall not be deemed to restrict subservicing by an Affiliate of the
Borrower) and (4) other dispositions of Serviced Loans in an amount not to
exceed five percent (5%) of the Servicing Portfolio during any twelve (12) month
period.
 
7.13.    Changes in Business or Assets.  Cease actively to engage in the
business of originating or acquiring Mortgage Loans or make any other material
change in the nature or scope of the business in which each such Person engages
as of the date of this Agreement.
 
7.14.    Changes in Office Location.  Change the current addresses and/or
locations of its principal office at New York, New York, or its office where its
principal servicing activities are conducted at Irving, Texas, unless approved
by the Agent.
 
7.15.    Special Negative Covenants Concerning Collateral.
 
(a)    Amend or modify, or waive any of the terms and conditions of, or settle
or compromise any claim in respect of, any Pledged Assets, except for amendments
to correct errors and amendments or waivers which are not material to the
applicable Pledged Asset.
 
(b)     Sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or pledge or otherwise encumber (except pursuant to this Agreement
or as permitted herein) any of the Collateral or any interest therein.
 
(c)    Make any compromise, adjustment or settlement in respect of any of the
Collateral or accept other than cash in payment or liquidation of the
Collateral.
 
 
 
 
Page 47

--------------------------------------------------------------------------------


 
7.16.    No Indebtedness.  Create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:
 
(a)    the Obligations;
 
(b)    current liabilities of the Borrower or its Subsidiaries incurred in the
ordinary course of business but not incurred through (i) the borrowing of money,
or (ii) the obtaining of credit except for credit on an open account basis
customarily extended and in fact extended in connection with normal purchases of
goods and services;
 
(c)    endorsements of negotiable instruments for collection in the ordinary
course of business;
 
(d)    secured purchase money debt or capitalized lease obligations;
 
(e)    Indebtedness in respect of taxes, assessments, governmental charges or
levies and claims for labor, materials and supplies to the extent that payment
therefor shall not at the time be required to be made in accordance with the
provisions of Section 6.7 hereof;
 
(f)    Indebtedness of less than ONE MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($1,500,000.00), in the aggregate, incurred in the ordinary course of
business for capital expenditures;
 
(g)    Indebtedness secured by real property acquired upon foreclosure of
Mortgages, which, either (x) is so secured at the time of such acquisition, or
(y) is directly related to such real property, not in excess of the fair market
value thereof, and reasonably expected by the Borrower or the subject Subsidiary
to be recovered from the sale or other disposition of the subject real property;
 
(h)    unsecured Indebtedness for borrowed money incurred in the ordinary course
of business and not exceeding $1,500,000, plus intercompany liabilities which
have a maturity date which is later than the Maturity Date and which are
subordinated to the Obligations pursuant to subordination agreements
satisfactory to the Agent which shall permit repayment as long as (A) no Default
then exists, and (B) no Default would thereupon occur (including on a pro forma
basis as if applicable financial covenants were tested as of the date of such
repayment;
 
(i)    Indebtedness (exclusive of the Indebtedness referred to in clause
(h) above) incurred to finance no greater than 100% of the purchase or leasing
of equipment, in the ordinary course of business;
 
(j)    Indebtedness to Fannie Mae, Freddie Mac, Ginnie Mae, FHA or other parties
with whom the Borrower and its Subsidiaries originate, sell, repurchase or
service Mortgage Loans (including Indebtedness under the ASAP and ASAP Plus
programs), to the extent directly relating to or arising out of such
origination, sale, repurchase, or servicing in the ordinary course of business
consistent with past practices;
 
(k)    Indebtedness in respect of judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as execution is
not levied thereunder or in respect of which a Borrower shall at the time in
good faith be prosecuting an appeal or proceedings for review and in respect of
which a stay of execution shall have been obtained pending such appeal or
review;
 
 
 
 
Page 48

--------------------------------------------------------------------------------


 
(l)    Indebtedness in respect of mortgage warehouse lines of credit on terms
and conditions consistent with the terms and conditions hereof, including,
without limitation, that the underlying mortgage loans made by Borrower under
such warehouse lines shall be entered into pursuant to unconditional purchase
commitments from Fannie Mae, Freddie Mac, Ginnie Mae, or other investors
acceptable to the Agent in its reasonable discretion;
 
(m)    unsecured Indebtedness in respect to reimbursement agreements entered
into in connection with the issuance of letters of credit to satisfy Borrower’s
reimbursement obligations to Freddie Mac and Fannie Mae, provided that the
aggregate principal balance of such unsecured Indebtedness shall not exceed
$15,000,000.00; and
 
(n)    Indebtedness existing on the date of this Agreement and listed and
described on Schedule 7.16 hereto.
 
7.17.    No Liens.  Except in connection with its purchase, origination and sale
from time to time of Mortgage Loans and related assets in the ordinary course of
business as conducted on the date hereof, (a) create or incur or suffer to be
created or incurred or to exist any lien, encumbrance, mortgage, pledge, charge,
restriction or other security interest of any kind upon any of its property or
assets of any character whether now owned or hereafter acquired, or upon the
income or profits therefrom; (b) transfer any of its property or assets or the
income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (d) suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against it that if unpaid might by
law or upon bankruptcy or insolvency, or otherwise, be given any priority
whatsoever over its general creditors; or (e) pledge any accounts, contract
rights, general intangibles, chattel paper or instruments, with or without
recourse; (f) agree to a negative pledge in favor of any Person other than the
Agent or the Lenders pursuant to the Acquisition Facility with respect to any
assets or rights, now owned or hereafter arising provided that the Borrower and
any Subsidiary of the Borrower may create or incur or suffer to be created or
incurred or to exist:
 
(a)    liens on properties to secure taxes, assessments and other government
charges or claims for labor, material or supplies in respect of obligations not
overdue or which are being contested in good faith by appropriate proceedings
for which adequate reserves determined in accordance with GAAP have been
established (and as to which the property subject to any such lien is not yet
subject to foreclosure, sale, collection, levy or loss on account thereof);
 
(b)    deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations;
 
 
 
 
Page 49

--------------------------------------------------------------------------------


 
(c)    liens on properties the Indebtedness with respect to which is permitted
by Section 7.16 hereof;
 
(d)    presently outstanding liens listed on Schedule 7.17 hereto.
 
(e)    liens in favor of the Agent and the Lenders under the Loan Documents;
liens securing Indebtedness to Fannie Mae, Freddie Mac, Ginnie Mae, FHA or other
parties with whom the Borrower or its Subsidiaries originate, sell, repurchase
or otherwise service Mortgage Loans provided such liens relate to the foregoing
transactions, but only to the extent directly relating to or arising out of such
origination, sale, repurchase, or servicing in the ordinary course of business;
 
(f)    liens securing Indebtedness secured by real property acquired upon
foreclosure of Mortgages, which either (x) is so securing at the time of such
acquisition, or (y) is directly related to such real property, not in excess of
the fair market value thereof, and reasonably expected by the Borrower or the
subject Subsidiary to be recovered from the sale or other disposition of the
subject real property;
 
(g)    liens arising from good faith deposits in connection with or to secure
performance of tenders, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business (other than obligations in respect of the payment of borrowed
money);
 
(h)    easements, rights-of-way, restrictions (including zoning restrictions),
matters of plat, minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered property for its intended purposes;
 
(i)    liens securing Indebtedness permitted pursuant to Section 7.16(i),
provided such lien does not extend beyond the equipment which is the subject of
the Indebtedness; and
 
(j)    liens in favor of Ginnie Mae in connection with Ginnie Mae Mortgage
Loans, provided such liens relate to the subject Mortgage Loan.
 
7.18.    Pledge of Servicing Contracts.  Pledge or grant a security interest in
any existing or future Servicing Contracts of the Borrower (other than (i) to
Agent or (ii) to Bank of America, N.A, as administrative agent, under that
certain Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of December 19, 2008, by and among CHC and CCG, as the borrowers, the guarantors
and lenders party thereto from time to time and Bank of America, N.A., as
administrative agent on behalf of the lenders, as the same may be amended and/or
restated from time to time), or otherwise assign or delegate any of its
obligations under any Servicing Contract (other than pursuant to that certain
Subservicing Agreement, dated as of January 31, 2007 by and among CMC and
Centerline Servicing, Inc. (f/k/a ARCap Servicing, Inc.), a Delaware corporation
(as amended and/or restated from time to time), as disclosed on Schedule 5.22
hereof).  Notwithstanding the foregoing, nothing herein shall give rise to or
permit the grant of a security interest in any Servicing Contract if the grant
of a security interest therein is prohibited thereby or would constitute a
breach or default thereunder, or would result in the termination thereof
(including, by way of example, Servicing Contracts pursuant to which CMC or CMP
service Mortgage Loans transferred to Freddie Mac or Fannie Mae).
 
 
 
 
Page 50

--------------------------------------------------------------------------------


 
7.19.    Recourse Servicing Contracts.  Acquire or enter into Servicing
Contracts under which the Borrower must repurchase or indemnify the holder of
the Mortgage Loans as a result of defaults on the Mortgage Loans at any time
during the term of those Mortgage Loans, except for loss sharing under Fannie
Mae DUS Mortgage Loans, Freddie Mac loss sharing and FHA/Ginnie Mae coinsurance
and as a result of customary representations and warranties consistent with past
practices in the ordinary course of the Borrower’s business concerning the
Mortgage Loans.
 
7.20.    Gestation Agreements.  Directly or indirectly sell or finance a
Mortgage Loan under any Gestation Agreement if the Mortgage Loan is pledged to
the Agent as Collateral under this Agreement.
 
7.21.    Minimum Servicing Portfolio.  Permit the aggregate principal amount of
the Serviced Loans (exclusive of Serviced Loans which are sixty (60) days or
more past due or otherwise in default) to be less than SIX BILLION AND NO/100
DOLLARS ($6,000,000,000.00), computed as of the end of each calendar quarter.
 
7.22.    Maximum Serviced Loans Delinquencies.  At no time shall the aggregate
principal amount of Serviced Loans as to which the Borrower has any loss sharing
exposure which are sixty (60) days or more past due or otherwise in default
exceed 2% of aggregate principal balances of all such Serviced Loans.
 
7.23.    Subsidiaries.  The Borrower hereby covenants and agrees that it shall
not create, obtain, acquire, suffer to exist or otherwise have any Subsidiaries,
without the Agent’s prior written consent (which consent may be withheld in the
Agent’s unrestricted discretion); provided, however, that the Borrower may
acquire, form or otherwise invest in a Subsidiary which engages in the mortgage
banking business, and, with respect to any such Subsidiary’s originations of
Mortgage Loans in pursuit of such business, a majority of such business shall
focus on multi-family mortgages consistent with the Borrower’s historic
business.  Any Subsidiary so created or acquired by the Borrower shall
constitute a “Borrower” as referred to herein.  The Borrower acknowledges and
covenants that upon the creation or acquisition of any new Subsidiary permitted
hereby, the Borrower shall provide at least 30 days prior written notice of the
creation or acquisition thereof, and at the Agent’s option such Subsidiary shall
execute and deliver to the Agent an agreement reasonably satisfactory to the
Agent under which such Subsidiary joins this Agreement as a Borrower.
 
8.       DEFAULTS; REMEDIES.
 
          8.1.    Events of Default.  The occurrence of any of the following
conditions or events shall be an event of default (“Event of Default”):
 
(a)    Failure to pay the principal of any Advance when due, whether at stated
maturity, by acceleration, or otherwise; or failure to pay any installment of
interest on any Advance or any other amount due under this Agreement within ten
(10) days after the due date; or
 
 
 
 
Page 51

--------------------------------------------------------------------------------


 
(b)    Failure of the Borrower or any of its Subsidiaries to pay, or any default
in the payment of any principal or interest on, any other Indebtedness for money
borrowed beyond any period of grace provided; or breach or default with respect
to any other material term of any other Indebtedness for money borrowed under
any loan agreement, mortgage, indenture or other agreement relating thereto, if
the effect of such failure, default or breach is to cause, or to permit the
holder or holders thereof (or a trustee on behalf of such holder or holders) to
cause, Indebtedness of the Borrower or its Subsidiaries for money borrowed in
the aggregate amount of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00)
or more to become or be declared due prior to its stated maturity (upon the
giving or receiving of Notice, lapse of time, both, or otherwise); or
 
(c)    (i) Borrower shall fail to comply with (y) the provisions of clauses (a)
through (e) inclusive of Section 7.17 with respect to any lien not resulting
from a voluntary action by the Borrower within five (5) days from the date of
the Agent’s written notice to the Borrower informing the Borrower of the failure
to have so complied with said provisions, or (z) the covenants set forth in
Sections 7.1 through 7.23 (other than as set forth in clause (i)(y) of this
Section with respect to Section 7.17), or (ii) any of the Borrower’s
representations or warranties made or deemed made herein or in any other Loan
Document, or in any statement or certificate at any time given by the Borrower
in writing pursuant hereto or thereto shall be inaccurate or incomplete in any
materially adverse respect on the date as of which made or deemed made; or
 
(d)    The Borrower shall default in the performance of or compliance with any
term or covenant contained in this Agreement and such default shall not have
been remedied or waived within thirty (30) days after receipt of written Notice
from the Agent of such default other than those referred to above in
Subsections 8.1(a), 8.1(b), or 8.1(c); or
 
(e)    (1) A court having jurisdiction shall enter a decree or order for relief
in respect of the Borrower or any of Borrower’s Subsidiaries in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect in respect of the Borrower or any of Borrower’s
Subsidiaries, which decree or order is not stayed; or a filing of an involuntary
case under any applicable bankruptcy, insolvency or other similar law in respect
of the Borrower or any of Borrower’s Subsidiaries has occurred; or (2) any other
similar relief shall be granted under any applicable federal or state law; or a
decree or order of a court having jurisdiction for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over the Borrower or any of Borrower’s Subsidiaries, or over all
or a substantial part of their respective property, shall have been entered; or
the involuntary appointment of an interim receiver, trustee or other custodian
of the Borrower or any of Borrower’s Subsidiaries, for all or a substantial part
of their respective property; or the issuance of a warrant of attachment,
execution or similar process against any substantial part of the property of the
Borrower or any of Borrower’s Subsidiaries, and the continuance of any such
events in Subsections (1) and (2) above for sixty (60) days unless dismissed or
discharged; or
 
(f)    The Borrower or any of Borrower’s Subsidiaries shall have an order for
relief entered with respect to it or commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion to an involuntary case, under any such law, or shall
consent to the appointment of or taking possession by a receiver, trustee or
other custodian for all or a substantial part of its property; the making by the
Borrower or any of Borrower’s Subsidiaries of any assignment for the benefit of
creditors; or the failure of the Borrower or any of Borrower’s Subsidiaries, or
the admission by any of them of its inability, to pay its debts as such debts
become due; or
 
 
 
 
Page 52

--------------------------------------------------------------------------------


 
(g)    Any money judgment, writ or warrant of attachment, or similar process
involving in any case an amount in excess of FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($500,000.00) which has been denied coverage under the Borrower’s
insurance policies, as applicable, shall be entered or filed against the
Borrower or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of thirty (30)
days or in any event no later than five (5) days prior to the date of any
proposed sale thereunder; or
 
(h)    Any order, judgment or decree shall be entered against the Borrower
decreeing the dissolution or split up of the Borrower and such order shall
remain undischarged or unstayed for a period in excess of forty-five (45) days;
or
 
(i)    Any Plan maintained by the Borrower or any of Borrower’s Subsidiaries
shall be terminated within the meaning of Title IV of ERISA or a trustee shall
be appointed by an appropriate United States district court to administer any
Plan, or the Pension Benefit Guaranty Corporation (or any successor thereto)
shall institute proceedings to terminate any Plan or to appoint a trustee to
administer any Plan if as of the date thereof the Borrower’s or any Subsidiary’s
liability (after giving effect to the tax consequences thereof) to the Pension
Benefit Guaranty Corporation (or any successor thereto) for unfunded guaranteed
vested benefits under the Plan exceeds the then current value of assets
accumulated in such Plan by more than FIFTY THOUSAND AND NO/100 DOLLARS
($50,000.00) (or in the case of a termination involving the Borrower or any of
Borrower’s Subsidiaries as a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) the withdrawing employer’s proportionate share of
such excess shall exceed such amount); or
 
(j)    The Borrower or any of Borrower’s Subsidiaries as employer under a
Multiemployer Plan shall have made a complete or partial withdrawal from such
Multiemployer Plan and the plan sponsor of such Multiemployer Plan shall have
notified such withdrawing employer that such employer has incurred a withdrawal
liability in an annual amount exceeding FIFTY THOUSAND AND NO/100 DOLLARS
($50,000.00); or
 
(k)    The Borrower shall contest the validity or enforceability hereof, or the
Agent’s security interest on any portion of the Collateral shall become
unenforceable or otherwise impaired; provided that, subject to the Agent’s
approval, no Event of Default shall occur and be continuing as a result of such
impairment if all Advances made against any such Collateral shall be paid in
full within ten (10) days of the date of such impairment; or
 
(l)    The Borrower dissolves or terminates its existence, or discontinues its
business of engaging in the mortgage banking business, a majority of which shall
focus on multifamily mortgage loans consistent with its historical business; or
 
 
 
 
Page 53

--------------------------------------------------------------------------------


 
(m)    Any court shall find or rule, or the Borrower shall assert or claim,
(i) that the Agent does not have a valid, first priority perfected, enforceable
Lien and security interest in the Collateral as represented in this Agreement or
in any other Loan Document, or (ii) that this Agreement or any of the Loan
Documents does not or will not constitute the legal, valid, binding and
enforceable obligations of the party or parties (as applicable) thereto, or
(iii) that any Person has a conflicting or adverse Lien, claim or right in, or
with respect to, the Collateral and the Borrower is unable within ten (10) days
to have such finding or ruling reversed or to have such adverse Lien, claim or
right removed; or
 
(n)    The Borrower shall have concealed, removed, or permitted to be concealed
or removed, any part of its property, with intent to hinder, delay or defraud
its creditors or any of them, or made or suffered a transfer of any of its
property which may be fraudulent under any bankruptcy, fraudulent conveyance or
similar law; or shall have made any transfer of its property to or for the
benefit of a creditor at a time when other creditors similarly situated have not
been paid; or shall have suffered or permitted, while insolvent, any creditor to
obtain a Lien upon any of its property through legal proceedings or other
process which is not vacated within sixty (60) days from the date thereof; or
 
(o)    Borrower or its Subsidiaries shall be indicted for a federal crime, a
punishment for which could include the forfeiture of any assets of Borrower or
its Subsidiaries; or
 
(p)    A Change in Control shall occur; or
 
(q)    A Material Adverse Change shall occur; or
 
(r)    Failure of CHC or CCG to pay, or any default in the payment of any
principal or interest on, any indebtedness for borrowed money beyond any period
of grace provided; or breach or default with respect to any other material term
of any other indebtedness for money borrowed under the loan agreement, mortgage,
indenture or other agreement relating thereto, if the effect of such failure,
default or breach is to cause, or to permit the holder or holder thereof (or a
trustee on behalf of such holder or holders) to cause, such indebtedness of CHC
or CCG to become or be declared due prior to its stated maturity (upon the
giving or receiving of Notice, lapse of time, both or otherwise).
 
If an Event of Default is waived by the Majority Lenders (or all of the Lenders
if and to the extent required by the terms hereof), in their sole discretion,
pursuant to a specific written instrument executed by an authorized officer of
Agent, the Event of Default so waived shall be deemed to have never occurred.
 
8.2.     Remedies.
 
(a)    Upon the occurrence of any Event of Default described in Sections 8.1(e),
8.1(f), 8.1(h) or 8.1(k), the Commitment shall automatically terminate and all
unpaid and accrued Obligations of the Borrower shall automatically become due
and payable, without Notice, presentment for payment, demand, notice of
non-payment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration, maturity, or any other Notices or requirements of any kind to
the Borrower or any other Person liable thereon or with respect thereto, all of
which are hereby expressly waived by the Borrower.
 
 
 
 
Page 54

--------------------------------------------------------------------------------


 
(b)    Upon the occurrence of any Event of Default, other than those described
in Sections 8.1(e), 8.1(f), 8.1(h) or 8.1(k), the Agent may, by written Notice
to the Borrower, terminate the Commitment and/or declare all unpaid and accrued
Obligations of the Borrower to be immediately due and payable, whereupon the
same shall forthwith become due and payable, together with all accrued and
unpaid interest thereon, and the obligation of the Lenders to make any Advances
shall thereupon terminate.
 
(c)    Upon the occurrence of any Event of Default, the Agent may also do any of
the following:
 
1.    Foreclose upon or otherwise enforce its security interest in and Lien on
the Collateral to secure all payments and performance of Obligations of the
Borrower in any manner permitted by law or provided for hereunder.
 
2.    Notify all obligors, servicers or other Persons in respect of the
Collateral that the Collateral has been assigned to the Agent, for the benefit
of the Lenders, and that all payments thereon are to be made directly to the
Agent, for the benefit of the Lenders, or such other party as may be designated
by the Agent; settle, compromise, or release, in whole or in part, any amounts
owing on the Collateral, any such obligor or any Investor or any portion of the
Collateral, on terms acceptable to the Agent; enforce payment and prosecute any
action or proceeding with respect to any and all Collateral; and where any such
Collateral is in default, foreclose on and enforce security interests in, such
Collateral by any available judicial procedure or without judicial process and
sell property acquired as a result of any such foreclosure.
 
3.    Act, or contract with a third Person to act, as servicer or subservicer of
each item of Collateral requiring servicing and perform all obligations required
in connection with Purchase Commitments, such third party’s fees to be paid by
the Borrower.
 
4.    Require the Borrower to assemble the Collateral and/or books and records
relating thereto and make such available to the Agent at a place to be
designated by the Agent.
 
5.    Enter onto property where any Collateral or books and records relating
thereto are located and take possession thereof with or without judicial
process.
 
6.    Prior to the disposition of the Collateral, prepare it for disposition in
any manner and to the extent the Agent deems appropriate.
 
7.    Exercise all rights and remedies of a secured creditor under the Uniform
Commercial Code of New York or other applicable law, including, but not limited
to, selling or otherwise disposing of the Collateral, or any part thereof, at
one or more public or private sales, whether or not such Collateral is present
at the place of sale, for cash or credit or future delivery, on such terms and
in such manner as the Agent may determine, including, without limitation, sale
pursuant to any applicable Purchase Commitment.  If notice is required under
such applicable law, the Agent will give the Borrower not less than ten (10)
days’ Notice of any such public sale or of the date after which private sale may
be held.  The Borrower agrees that ten (10) days’ Notice shall be commercially
reasonable notice.  The Agent may, without Notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for the sale, and such sale may be made
at any time or place to which the same may be so adjourned.  The Agent is
authorized at any such sale, if the Agent deems it advisable so to do, to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or resale of any of the
Collateral.  The Borrower specifically agrees that any such sale, whether public
or private, of any Collateral pursuant to the commitment of any investor to
purchase such Collateral that was obtained by (or with the approval of) the
Borrower will be commercially reasonable, and if such sale is for the price
provided for in such commitment, then such sale shall be held to be for value
reasonably equivalent to the value of the Collateral so sold.  Upon any such
sale, the Agent shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold.  Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right of whatsoever
kind, including any equity or right of redemption, stay or appraisal which the
Borrower has or may have under any rule of law or statute now existing or
hereafter adopted.  In any case of any sale of all or any part of the Collateral
on credit or for future delivery, the Collateral so sold may be retained by the
Agent until the selling price is paid by the purchaser, but the Agent shall not
incur any liability in case of such purchaser’s failure to take up and pay for
the Collateral so sold and, in case of any such failure, such Collateral may
again be sold upon like Notice.  In case of any sale of all or any part of the
Collateral on credit or for future delivery, the Collateral so sold may be
retained by the Agent until the selling price is paid by the purchaser thereof,
but the Agent shall not incur any liability in case of the failure of such
purchaser to take up and pay for the Collateral so sold and, in case of any such
failure, such Collateral may again be sold upon like Notice.  The Agent may,
however, instead of exercising the power of sale herein conferred upon it,
proceed by a suit or suits at law or in equity to collect all amounts due upon
the Collateral or to foreclose the pledge and sell the Collateral or any portion
thereof under a judgment or decree of a court or courts of competent
jurisdiction, or both.
 
 
 
 
Page 55

--------------------------------------------------------------------------------


 
8.    Proceed against the Borrower on the Notes.
 
9.    Exercise any or all of its rights, remedies or recourses under any other
Loan Documents, at law, in equity, or otherwise.
 
(d)    Neither the Agent nor any Lender shall incur any liability as a result of
the sale or other disposition of the Collateral, or any part thereof, at any
public or private sale or disposition.  The Borrower hereby waives (to the
extent permitted by law) any claims it may have against the Agent and the
Lenders arising by reason of the fact that the price at which the Collateral may
have been sold at such private sale was less than the price which might have
been obtained at a public sale or was less than the aggregate amount of the
outstanding Advances and the unpaid interest accrued thereon, even if the Agent
accepts the first offer received and does not offer the Collateral to more than
one offeree and none of the actions described herein shall render Agent’s
disposition of the Collateral in such a manner as commercially
unreasonable.  Any sale of Collateral pursuant to the terms of a Purchase
Commitment, or any other disposition of collateral arranged by the Borrower,
whether before or after the occurrence of an Event of Default, shall be deemed
to have been made in a commercially reasonable manner.
 
 
 
 
Page 56

--------------------------------------------------------------------------------


 
(e)    In connection with any sale of the Collateral pursuant to the terms of a
Purchase Commitment, Agent may, without liability to the Borrower or any other
Person, continue to transmit Pledged Loans or Pledged Securities, together with
all related loan documents and pool documents in Agent’s possession, to the
applicable Investor, Approved Custodian or other party acceptable to Agent in
its sole discretion.
 
(f)    The Borrower specifically waives (to the extent permitted by law) any
equity or right of redemption, all rights of redemption, stay or appraisal which
the Borrower has or may have under any rule of law or statute now existing or
hereafter adopted, and any right to require the Agent to (1) proceed against any
Person, (2) proceed against or exhaust any of the Collateral or pursue its
rights and remedies as against the Collateral in any particular order, or
(3) pursue any other remedy in its power.  The Agent shall not be required to
take any steps necessary to preserve any rights of the Borrower against holders
of mortgages prior in lien to the Lien of any Mortgage included in the
Collateral or to preserve rights against prior parties.
 
(g)    The Lenders may, but shall not be obligated to, advance any sums or do
any act or thing necessary to uphold and enforce the Lien and priority of, or
the security intended to be afforded by, any Mortgage included in the
Collateral, including, without limitation, payment of delinquent taxes or
assessments and insurance premiums.  All advances, charges, costs and expenses,
including reasonable attorneys’ fees and disbursements, incurred or paid by the
Lenders in exercising any right, power or remedy conferred by this Agreement, or
in the enforcement hereof, together with interest thereon, at the Default Rate,
from the time of payment until repaid, shall become a part of the principal
balance outstanding hereunder and under the Notes.
 
(h)    No failure on the part of the Agent to exercise, and no delay in
exercising, any right, power or remedy provided hereunder, at law or in equity
shall operate as a waiver thereof; nor shall any single or partial exercise by
the Agent of any right, power or remedy provided hereunder, at law or in equity
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  Without intending to limit the foregoing, all defenses
based on the statute of limitations are hereby waived by the Borrower to the
extent permitted by law.  The remedies herein provided are cumulative and are
not exclusive of any remedies provided at law or in equity.
 
8.3.      Application of Proceeds.  The proceeds of any sale, disposition or
other enforcement of the security interest in all or any part of the Collateral
shall be applied by the Agent as follows:
 
First, to the payment of the costs and expenses of such sale or enforcement,
including reasonable compensation to the Agent’s agents and counsel, and all
expenses, liabilities and advances made or incurred by or on behalf of the Agent
in connection therewith;
 
Second, to the payment of all amounts due (other than principal and interest)
under the Notes or this Agreement ─ payable ratably to Lenders in the proportion
that each Lender’s share of those amounts bears to the total of those amounts
for all Lenders;
 
 
 
 
Page 57

--------------------------------------------------------------------------------


 
Third, to the payment of interest accrued and unpaid on the Notes ─ payable
ratably to each Lender in accordance with its Commitment Percentage;
 
Fourth, on a pari passau basis, to (a) to all Lenders in accordance with their
proportional share based upon their respective Commitment Percentages until all
Lenders have been paid in full all principal due to the Lenders under the Loan,
and (b) to the counterparty on any Hedging Arrangements between the Borrower and
a Lender (or an Affiliate of a Lender) solely with respect to Advances made
hereunder, until all Obligations thereunder have been paid in full;
 
Fifth, to the payment of all other Obligations payable ratably to Lenders in the
proportion that each Lender’s share of those amounts bears to the total of those
amounts for all Lenders; and
 
Finally, to the payment to the Borrower, or to its successors or assigns, or as
a court of competent jurisdiction may direct, of any surplus then remaining from
such proceeds.
 
If the proceeds of any such sale, disposition or other enforcement are
insufficient to cover the costs and expenses of such sale, as aforesaid, and the
payment in full of all Obligations of the Borrower, the Borrower shall remain
liable for any deficiency.


8.4.    Agent Appointed Attorney-in-Fact.  The Agent is hereby appointed the
attorney-in-fact of the Borrower, with full power of substitution, for the
purpose of carrying out the provisions hereof and taking any action and
executing any instruments which the Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment as attorney-in-fact is
irrevocable and coupled with an interest and shall remain in full force and
effect until the full and final payment and performance of all
Obligations.  Without limiting the generality of the foregoing, the Agent shall
have the right and power, either in the name of the Borrower or in its own name,
to (a) give notices of its security interest in the Collateral to any Person,
(b) endorse in blank, to itself, or to a nominee all items of Collateral that
are transferable by endorsement and are payable to the order of the Borrower,
including canceling, completing or supplying any needed or incomplete or missing
endorsement of the Borrower and any related assignment, (c) change or cause to
be changed the book-entry registration or name of subscriber or Investor on any
Pledged Security, and (d) receive, endorse and collect all checks made payable
to the order of the Borrower representing any payment on account of the
principal of or interest on, or the proceeds of sale of, any of the Pledged
Loans or Pledged Securities and to give full discharge for the same.
 
8.5.    Right of Offset.  Borrower hereby grants to Agent and to each Lender a
right of offset, subject to the following sentence relating to any exercise of
such right, to secure the repayment of the Obligations, upon any and all monies,
securities, or other property of Borrower, and the proceeds therefrom now or
hereafter held or received by or in transit to Agent or such Lender from or for
the account of Borrower, whether for safekeeping, custody, pledge, transmission,
collection, or otherwise, and also upon any and all deposits (general or
special, time or demand, provisional or final) and credits of Borrower, and any
and all claims of Borrower against Agent or such Lender, at any time
existing.  Upon the occurrence of any Default, Agent and each Lender are
authorized at any time and from time to time, without Notice to Borrower, to
offset, appropriate, and apply any and all of those items against the
Obligations.  Notwithstanding anything in this section or elsewhere in this
Agreement to the contrary, neither Agent nor any other Lender shall have any
right to offset, appropriate, or apply any accounts of Borrower which consist of
escrowed funds (except and to the extent of any beneficial interest which
Borrower have in such escrowed funds) which have been so identified by Borrower
in writing at the time of deposit thereof.
 
 
 
 
Page 58

--------------------------------------------------------------------------------


 
8.6.    Waivers.  Borrower waives any right to require Agent to (a) proceed
against any Person, (b) proceed against or exhaust any of the Collateral or
pursue its rights and remedies as against the Collateral in any particular
order, or (c) pursue any other remedy in its power.  Agent shall not be required
to take any steps necessary to preserve any rights of Borrower against any
Person from which Borrower purchased any Mortgage Loans or to preserve rights
against prior parties.  Borrower and each surety, endorser, guarantor, pledgor,
and other party ever liable or whose property is ever liable for payment of any
of the Obligations jointly and severally waive presentment and demand for
payment, protest, notice of intention to accelerate, notice of acceleration, and
notice of protest and on payment, and agree that their or their property’s
liability with respect to the Obligations, or any part thereof, shall not be
affected by any renewal or extension in the time of payment of the Obligations,
by any indulgence, or by any release or change in any security for the payment
of the Obligations, and hereby consent to any and all renewals, extensions,
indulgences, releases, or changes, regardless of the number thereof.
 
8.7.    Performance by Agent.  Should any covenant, duty, or agreement of
Borrower fail to be performed in accordance with the terms of this Agreement or
of any document delivered under this Agreement, Agent may, at its option, after
Notice to Borrower, as the case may be, perform, or attempt to perform, such
covenant, duty, or agreement on behalf of the Borrower and shall notify each
Lender that it has done so.  In such event, Borrower shall jointly and
severally, at the request of Agent, promptly pay any amount expended by Agent in
such performance or attempted performance to Agent at its principal place of
business, together with interest thereon at the Maximum Rate from the date of
such expenditure by Agent until paid.  Notwithstanding the foregoing, it is
expressly understood that Agent does not assume and shall never have, except by
express written consent of Agent, any liability or responsibility for the
performance of any duties of Borrower under this Agreement or under any other
document delivered under this Agreement.
 
8.8.    No Responsibility.  Except in the case of fraud, gross negligence, or
willful misconduct, neither Agent nor any of its officers, directors, employees,
or attorneys shall assume or ever have any liability or responsibility for, any
diminution in the value of the Collateral or any part of the Collateral.
 
8.9.    No Waiver.  The acceptance by Agent or any Lender at any time and from
time to time of partial payment or performance by Borrower of any of their
respective obligations under this Agreement or under any Loan Document shall not
be deemed to be a waiver of any Default then existing.  No waiver by Agent or
any Lender shall be deemed to be a waiver of any other then existing or
subsequent Default.  No delay or omission by Agent or any Lender in exercising
any right under this Agreement or under any other document required to be
executed under or in connection with this Agreement shall impair such right or
be construed as a waiver thereof or any acquiescence therein, nor shall any
single or partial exercise of any such right preclude other or further exercise
thereof, or the exercise of any other right under this Agreement or otherwise.
 
 
 
 
Page 59

--------------------------------------------------------------------------------


 
8.10.   Cumulative Rights.  All rights available to Agent and the Lenders under
this Agreement or under any other document delivered under this Agreement shall
be cumulative of and in addition to all other rights granted to Agent and the
Lenders at law or in equity, whether or not the Notes be due and payable and
whether or not Agent shall have instituted any suit for collection, foreclosure
or other action in connection with this Agreement or any other document
delivered under this Agreement.
 
9.       NOTICES.
 
All notices, demands, consents, requests and other communications required or
permitted to be given or made hereunder (collectively, “Notices”) shall, except
as otherwise expressly provided hereunder, be in writing addressed to the
respective parties hereto at their respective addresses hereinafter set forth
and shall be either (a) delivered in person, or (b) mailed, by certified,
registered, or express mail, postage prepaid, or (c) delivered by overnight
courier, or (d) telecopied to their respective telecopy numbers (with a paper
copy mailed the same day as aforesaid) as hereinafter set forth; provided any
party may change its address for Notice by designating such party’s new address
in a Notice to the sending party given at least five (5) Business Days before it
shall become effective.  All Notices shall be conclusively deemed to have been
properly given or served when duly received, in person regardless of how
sent.  Regardless of when received, all Notices shall be conclusively deemed
given or served if addressed in accordance with this Section and (1) if by
overnight courier, on the next Business Day or (2) if mailed, by certified,
registered, or express mail, postage prepaid, on the third Business Day after
being deposited in the mails, or (3) if telecopied, when telecopied to the
telecopy number set forth below (provided a paper copy is mailed the same day):
 
If to the Borrower:                    Centerline Mortgage Capital Inc.
Attn:  Chief Financial Officer
625 Madison Avenue
New York, New York 10022
Fax No.: 212-751-3550
E-mail: rlevy@centerline.com
 
 
 
 
Page 60

--------------------------------------------------------------------------------



 


with a copy to:                          Centerline Mortgage Capital Inc.
Attn:  General Counsel
625 Madison Avenue
New York, New York 10022
Fax No.: 212-751-3550
E-mail: jdamico@centerline.com


and


Proskauer Rose LLP
Attn:  Steven A. Fishman
1585 Broadway
New York, NY 10022
Fax No.  212-969-2900
E-mail: safishman@proskauer.com


If to Agent:                               Bank of America, N.A.
Attn:  John F. Simon, Senior Vice President
One Federal Street, Fourth Floor
Mail Code: MA5-503-04-16
Boston, MA 02110
Fax No.: 617 346 4670
E-mail:  john.f.simon@bankofamerica.com
 
with a copy to:                          Nutter, McClennen & Fish, LLP
Attn:  Stephen J. Patterson
World Trade Center West
155 Seaport Boulevard
Boston, MA 02210
Fax No.: 617 310 9827
E-mail: spatterson@nutter.com


If to a Lender, to such address for such Lender as appears on Schedule 1.
 
10.     REIMBURSEMENT OF EXPENSES; INDEMNITY.
 
10.1.  Reimbursement of Expenses and Indemnification by Borrower.  The Borrower
shall pay (promptly upon receipt of an invoice therefore): (a) all the actual
and reasonable out-of-pocket costs and expenses of preparation of the Loan
Documents and any consents, amendments, waivers, or other modifications thereto;
(b) the reasonable fees, expenses, and disbursements of counsel to the Agent in
connection with the negotiation, preparation, execution, and administration of
the Loan Documents and any consents, amendments, waivers, or other modifications
thereto and any other documents or matters requested by the Borrower; (c) all
other actual and reasonable out-of-pocket costs and expenses incurred by the
Agent in connection with the establishment of the Loan, the syndication of the
Commitment and the negotiation, preparation, and execution of the Loan Documents
and any consents, amendments, waivers, or other modifications thereto and the
transactions contemplated thereby (including, without limitation, any Temporary
Increases); (d) all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of the Agent or any
Lender and the fees and costs of appraisers, brokers, investment bankers or
other experts retained by the Agent or any Lender) incurred by the Agent or any
Lender in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Borrower or any other Person, or the
administration thereof, (ii) any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a so-called
“work-out” or pursuant to any insolvency or bankruptcy proceedings, and (iii)
any litigation, proceeding or dispute whether arising hereunder or otherwise, in
any way related to the Agent’s or any Lender’s relationship with the Borrower,
except to the extent arising out of the Agent’s or any Lender’s bad faith, gross
negligence, willful misconduct or material breach of this Agreement or any other
Loan Document, as finally determined by a court of competent jurisdiction.  The
covenants of this Section shall survive payment or satisfaction of payment of
amounts owing with respect to the Notes.  The amount of all such expenses shall,
until paid, bear interest at the rate applicable to principal hereunder
(including the Default Rate) and be an Obligation secured by any Collateral.
 
 
 
 
Page 61

--------------------------------------------------------------------------------


 
10.2.    INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY, PAY AND
HOLD HARMLESS THE AGENT, EACH LENDER, AND ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS AND ANY SUBSEQUENT OWNERS OR HOLDERS OF THE NOTES
(COLLECTIVELY, THE “INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, JUDGMENTS, SUITS, COSTS,
EXPENSES AND DISBURSEMENTS OF ANY KIND WHATSOEVER (THE “INDEMNIFIED
LIABILITIES”) (INCLUDING, WITHOUT LIMITATION, INDEMNIFIED LIABILITIES RESULTING,
IN WHOLE OR IN PART, FROM ANY INDEMNIFIED PARTY’S OWN NEGLIGENCE OR STRICT
LIABILITY) WHICH MAY BE IMPOSED UPON, INCURRED BY OR ASSERTED AGAINST SUCH
INDEMNIFIED PARTY IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, THE
NOTES, OR ANY OTHER LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY TO THE EXTENT THAT ANY SUCH INDEMNIFIED LIABILITIES RESULT (DIRECTLY
OR INDIRECTLY) FROM ANY CLAIMS MADE, OR ANY ACTIONS, SUITS OR PROCEEDINGS
COMMENCED OR THREATENED, BY OR ON BEHALF OF ANY CREDITOR (EXCLUDING THE LENDERS
AND THE HOLDER OR HOLDERS OF THE NOTES), SECURITY HOLDER, SHAREHOLDER, CUSTOMER
(INCLUDING, WITHOUT LIMITATION, ANY PERSON HAVING ANY DEALINGS OF ANY KIND WITH
THE BORROWER), TRUSTEE, DIRECTOR, OFFICER, EMPLOYEE AND/OR AGENT OF THE BORROWER
ACTING IN SUCH CAPACITY, THE BORROWER OR ANY GOVERNMENTAL REGULATORY BODY OR
AUTHORITY.  THE FOREGOING INDEMNITY SHALL NOT APPLY TO THE EXTENT THE
INDEMNIFIED LIABILITIES RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF ANY INDEMNIFIED PARTY OR ANY INDEMNIFIED PARTY’S OWN VIOLATIONS OF
REGULATIONS APPLICABLE TO IT.  THE AGREEMENT OF THE BORROWER CONTAINED IN THIS
SUBSECTION (c) SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT AND
THE PAYMENT IN FULL OF THE NOTES.  ATTORNEYS’ FEES AND DISBURSEMENTS INCURRED IN
ENFORCING, OR ON APPEAL FROM, A JUDGMENT PURSUANT HERETO SHALL BE RECOVERABLE
SEPARATELY FROM AND IN ADDITION TO ANY OTHER AMOUNT INCLUDED IN SUCH JUDGMENT,
AND THIS CLAUSE IS INTENDED TO BE SEVERABLE FROM THE OTHER PROVISIONS OF THIS
AGREEMENT AND TO SURVIVE AND NOT BE MERGED INTO SUCH JUDGMENT. WITHOUT LIMITING
ANY OF THE FOREGOING, THE BORROWER SHALL UPON DEMAND PROMPTLY REIMBURSE THE
AGENT FOR ALL EXTRAORDINARY SERVICING EXPENSES INCURRED BY IT.
 
 
 
Page 62

--------------------------------------------------------------------------------


 
 
10.3.    INDEMNIFICATION BY THE LENDERS.  WHETHER OR NOT ANY ADVANCE IS MADE
HEREUNDER, THE LENDERS AGREE TO INDEMNIFY, PAY, DEFEND, AND HOLD HARMLESS THE
AGENT IN ITS RESPECTIVE CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY THE
BORROWER AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO), RATABLY
ACCORDING TO THEIR RESPECTIVE COMMITMENT PERCENTAGES, FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER, INCLUDING
WITHOUT LIMITATION LIABILITIES RESULTING IN WHOLE OR PART FROM THE AGENT’S OWN
ORDINARY NEGLIGENCE OR STRICT LIABILITY, WHICH MAY AT ANY TIME (INCLUDING
WITHOUT LIMITATION AT ANY TIME FOLLOWING THE PAYMENT OF THE OBLIGATIONS) BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE AGENT IN ANY WAY RELATING TO OR
ARISING OUT OF THE LOAN DOCUMENTS OR ANY DOCUMENTS CONTEMPLATED BY OR REFERRED
TO HEREIN OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR ANY
ACTION TAKEN OR OMITTED BY THE AGENT UNDER OR IN CONNECTION WITH ANY OF THE
FOREGOING; PROVIDED THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT OF ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM THE AGENT’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER SHALL REIMBURSE THE AGENT UPON DEMAND FOR ITS RATABLE SHARE OF ANY
COSTS OR OUT-OF-POCKET EXPENSES (INCLUDING ATTORNEY COSTS) INCURRED BY THE AGENT
IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT OR ENFORCEMENT (WHETHER THROUGH NEGOTIATION, LEGAL
PROCEEDINGS OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, OR ANY DOCUMENT
CONTEMPLATED BY OR REFERRED TO HEREIN, AND ALL EXTRAORDINARY SERVICING EXPENSES,
TO THE EXTENT THAT THE AGENT IS NOT REIMBURSED FOR SUCH EXPENSES BY OR ON BEHALF
OF BORROWER.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE PAYMENT OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.  ATTORNEYS’ FEES AND
DISBURSEMENTS INCURRED IN ENFORCING, OR ON APPEAL FROM, A JUDGMENT PURSUANT
HERETO SHALL BE RECOVERABLE SEPARATELY FROM AND IN ADDITION TO ANY OTHER AMOUNT
INCLUDED IN SUCH JUDGMENT, AND THIS CLAUSE IS INTENDED TO BE SEVERABLE FROM THE
OTHER PROVISIONS OF THIS AGREEMENT AND TO SURVIVE AND NOT BE MERGED INTO SUCH
JUDGMENT.
 
 
 
 
Page 63

--------------------------------------------------------------------------------


 
TO THE EXTENT THAT, AFTER THE LENDERS HAVE MADE PAYMENTS TO AGENT PURSUANT TO
THIS SECTION 10.2, AGENT RECEIVES FROM THE BORROWER, THE COLLATERAL OR ANY OTHER
SOURCE (OTHER THAN THE LENDERS) ANY AMOUNT ON ACCOUNT OF THE LIABILITIES SO PAID
BY THE LENDERS, AGENT SHALL REIMBURSE SUCH AMOUNT RECEIVED FROM THE BORROWER,
THE COLLATERAL OR SUCH OTHER SOURCE TO THE LENDERS, RATABLY IN ACCORDANCE WITH
THE AMOUNTS RECEIVED FROM THEM PURSUANT TO SECTION 10.2 FOR PURPOSES OF THE
FOREGOING SENTENCE, AGENT MAY APPLY ANY AMOUNT RECEIVED FROM THE BORROWER OR ANY
SUCH OTHER SOURCE TO ANY OBLIGATIONS OWING TO IT UNDER ANY LOAN DOCUMENT.
 
11.     THE AGENT AND THE LENDERS
 
11.1.   Rights, Duties and Immunities of the Agent.
 
(a)    Appointment of Agent.  Each Lender hereby irrevocably designates and
appoints Bank of America, N.A. as Agent of such Lender to act as specified
herein and in the other Loan Documents, and each such Lender hereby irrevocably
authorizes the Agent to take such actions, exercise such powers and perform such
duties as are expressly delegated to or conferred upon the Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto.  The Agent agrees to act as such upon the
express conditions contained in this Section 11. The Agent shall not have any
duties or responsibilities except those expressly set forth herein or in the
other Loan Documents, nor shall it have any fiduciary relationship with, or
fiduciary duty to, any Lender, and no implied covenants, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or
otherwise exist against the Agent.  The provisions of this Section 11 are solely
for the benefit of the Agent and the Lenders, and the Borrower shall not have
any rights as a third party beneficiary of any of the provisions hereof.
 
(b)    Administration of Loan by Agent.  The Agent shall be responsible for
administering the Loan on a day-to-day basis.  In the exercise of such
administrative duties, the Agent shall use the same diligence and standard of
care that is customarily used by the Agent with respect to similar loans held by
the Agent solely for its own account. Each Lender delegates to the Agent the
full right and authority on its behalf to take the following specific actions in
connection with its administration of the Loan:
 
(i)     to fund each Advance in accordance with the provisions of the Loan
Documents, but only to the extent of immediately available funds provided to the
Agent by the respective Lenders for such purpose;
 
(ii)    to receive all payments of principal, interest, fees and other charges
paid by, or on behalf of, the Borrower and, except for fees to which the Agent
is entitled pursuant to the Loan Documents or otherwise, to distribute all such
funds to the respective Lenders as provided for hereunder;
 
 
 
 
Page 64

--------------------------------------------------------------------------------


 
(iii)    to keep and maintain complete and accurate files and records of all
material matters pertaining to the Loan, and make such files and records
available for inspection and copying by each Lender and its respective employees
and agents during normal business hours upon reasonable prior notice to the
Agent; and
 
(iv)    to do or omit doing all such other actions as may be reasonably
necessary or incident to the implementation, administration and servicing of the
Loan and the rights and duties delegated hereinabove.
 
(c)    Delegation of Duties.  The Agent may execute any of its duties under this
Agreement or any other Document by or through its agents or attorneys-in-fact,
and shall be entitled to the advice of counsel concerning all matters pertaining
to its rights and duties hereunder or under the Loan Documents.  The Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.
 
(d)    Exculpatory Provisions.  Neither the Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates shall be liable
for any action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement or the other Loan Documents, except for its or
their gross negligence or willful misconduct.  Neither the Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
recital, statement, representation or warranty made by the Borrower or any of
their respective officers or agents contained in this Agreement or the other
Loan Documents or in any certificate or other document delivered in connection
therewith; (ii) the performance or observance by the Borrower of any of the
covenants or agreements contained in, or the conditions of, this Agreement or
the other Loan Documents; (iii) the state or condition of any properties of the
Borrower or any other obligor hereunder constituting Collateral for the
Obligations, except as may be specifically provided in this Agreement or the
Exhibits hereto (subject to the immediately preceding sentence), or any
information contained in the books or records of the Borrower; (iv) the
validity, enforceability, collectibility, effectiveness or genuineness of this
Agreement or any other Loan Document or any other certificate, document or
instrument furnished in connection therewith; or (v) the validity, priority or
perfection of any lien securing or purporting to secure the Obligations or the
value or sufficiency of any of the Collateral.
 
(e)    Reliance by Agent.  The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any notice, consent, certificate, affidavit, or
other document or writing believed by it to be genuine and correct and to have
been signed, sent or made by the proper person or persons, and upon the advice
and statements of legal counsel (including, without, limitation, counsel to the
Borrower), independent accountants and other experts selected by the Agent.  The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Majority Lenders (or all the Lenders, if and to the
extent required pursuant to Section 11.4.1 hereof) as it deems appropriate or it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of the taking or
failing to take any such action.  The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with any written request of the Majority
Lenders, and each such request of the Majority Lenders, and any action taken or
failure to act by the Agent pursuant thereto, shall be binding upon all of the
Lenders; provided, however, that the Agent shall not be required in any event to
act, or to refrain from acting, in any manner which is contrary to the Loan
Documents or to applicable law.
 
 
 
 
Page 65

--------------------------------------------------------------------------------


 
(f)    Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default unless the Agent has actual knowledge of
the same or has received notice from a Lender or the Borrower referring to this
Agreement, describing such Default and stating that such notice is a “notice of
default”.  In the event that the Agent obtains such actual knowledge or receives
such a notice, the Agent shall give prompt notice thereof to each of the
Lenders.  The Agent shall take such action with respect to such Default as shall
be reasonably directed by the Majority Lenders (or all the Lenders, if and to
the extent required pursuant to Section 11.4 hereof).  Unless and until the
Agent shall have received such direction, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Default as it shall deem advisable in the best interest of the
Lenders, provided, however, that the Agent shall not accelerate the indebtedness
under this Agreement without the prior written consent of the Majority Lenders.
 
(g)    Lenders’ Credit Decisions.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender, and based
on the financial statements prepared by the Borrower and such other documents
and information as it has deemed appropriate, made its own credit analysis and
investigation into the business, assets, operations, property, and financial and
other condition of the Borrower and has made its own decision to enter into this
Agreement and the other Loan Documents.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in determining whether or not
conditions precedent to closing any Loan hereunder have been satisfied and in
taking or not taking any action under this Agreement and the other Loan
Documents.
 
(h)    Agent’s Reimbursement and Indemnification.  The Lenders agree to
reimburse and indemnify the Agent, ratably in proportion to their respective
Commitment Amounts, for (i) any amounts not reimbursed by the Borrower for which
the Agent is entitled to reimbursement by the Borrower under this Agreement or
the other Loan Documents, (ii) any other expenses incurred by the Agent on
behalf of the Lenders in connection with the preparation, execution, delivery,
administration, amendment, waiver and/or enforcement of this Agreement and the
other Loan Documents, and (iii) any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may imposed on, incurred by or asserted against
the Agent in any way relating to or arising out of this Agreement or the other
Loan Documents or any other document delivered in connection therewith or any
transaction contemplated thereby, or the enforcement of any of the terms hereof
or thereof, provided that no Lender shall be liable for any of the foregoing to
the extent that they arise from the gross negligence or willful misconduct of
the Agent.  If any indemnity furnished to the Agent for any purpose shall, in
the opinion of the Agent, be insufficient or become impaired, the Agent may call
for additional indemnity and cease, or not commence, to do the action
indemnified against until such additional indemnity is furnished.
 
 
 
 
Page 66

--------------------------------------------------------------------------------


 
(i)    Agent in its Individual Capacity.  With respect to its Commitment Amount
as a Lender, and the Loans made by it and the Note issued to it, the Agent shall
have the same rights and powers hereunder and under any other Loan Document as
any Lender and may exercise the same as though it were not the Agent, and the
term “Lender” or “Lenders” shall, unless the context otherwise indicates,
include the Agent in its individual capacity.  The Agent and its subsidiaries
and affiliates may accept deposits from, lend money to, and generally engage in
any kind of commercial or investment banking, trust, advisory or other business
with the Borrower or any Subsidiary or Affiliate of the Borrower as if it were
not the Agent hereunder.
 
(j)    Successor Agent.  The Agent may resign at any time by giving thirty (30)
days’ prior written notice to the Lenders and the Borrower.  The Majority
Lenders, for good cause, may remove Agent at any time by giving thirty (30)
days’ prior written notice to the Agent, the Borrower and the other
Lenders.  Upon any such resignation or removal, the Majority Lenders shall have
the right to appoint a successor Agent.  If no successor Agent shall have been
so appointed by the Majority Lenders and accepted such appointment within thirty
(30) days after the retiring Agent’s giving notice of resignation or the
Majority Lenders’ giving notice of removal, as the case may be, then the
retiring or removed Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Agent.  Each such successor Agent shall be a financial
institution having (i) senior unsecured debt obligations rated at least BBB by
Standard & Poor’s (or a comparable rating from another Rating Agency), and (ii)
total assets in excess of $10,000,000,000.00.  Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Agent, and the retiring or removed Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents.  After any retiring Agent’s resignation hereunder, or the
removal of the Agent hereunder, the provisions of this Section 11 shall continue
in effect for its benefit in respect of any actions taken or omitted to be taken
by it while it was acting as the Agent hereunder.
 
(k)    Duties in the Case of Enforcement.  In case one or more Events of Default
have occurred and shall be continuing, and whether or not acceleration of the
Obligations shall have occurred, the Agent shall, at the request, or may, upon
the consent, of the Majority Lenders, and provided that the Lenders have given
to the Agent such additional indemnities and assurances against expenses and
liabilities as the Agent may reasonably request, proceed to enforce the
provisions of this Agreement and the other Loan Documents respecting the
foreclosure of mortgages, the sale or other disposition of all or any part of
the Collateral and the exercise of any other legal or equitable rights or
remedies as it may have hereunder or under any other Loan Document or otherwise
by virtue of applicable law, or to refrain from so acting if similarly requested
by the Majority Lenders.  The Agent shall be fully protected in so acting or
refraining from acting upon the instruction of the Majority Lenders, and such
instruction shall be binding upon all the Lenders.  The Majority Lenders may
direct the Agent in writing as to the method and the extent of any such
foreclosure, sale or other disposition or the exercise of any other right or
remedy, the Lenders hereby agreeing to indemnify and hold the Agent harmless
from all costs and liabilities incurred in respect of all actions taken or
omitted in accordance with such direction, provided that the Agent need not
comply with any such direction to the extent that the Agent reasonably believes
the Agent’s compliance with such direction to be unlawful or commercially
unreasonable in any applicable jurisdiction.  The Agent may, in its discretion
but without obligation, in the absence of direction from the Majority Lenders,
take such interim actions as it believes necessary to preserve the rights of the
Lenders hereunder and in and to any Collateral securing the Obligations,
including but not limited to petitioning a court for injunctive relief,
appointment of a receiver or preservation of the proceeds of any
Collateral.  Each of the Lenders acknowledges and agrees that no individual
Lender may separately enforce or exercise any of the provisions of any of the
Loan Documents, including without limitation the Notes, other than through the
Agent.
 
 
 
 
Page 67

--------------------------------------------------------------------------------


 
(l)   Distributions of Notices and Documents.  The Agent will forward to each
Lender, promptly after the Agent’s receipt thereof, a copy of each notice or
other document furnished to the Agent pursuant to this Agreement other than
routine communications associated with requests for Advances or determinations
of Collateral eligibility, other routine or nonmaterial communications, notices
or documents required by any of Loan Documents to be furnished directly to the
Lenders by the Borrower, or of which the Agent has knowledge that such notice or
document otherwise had been forwarded directly to the Lenders other than by the
Agent.  Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Agent hereunder, the Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of Borrower which may come into the
possession of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.
 
11.2.    Respecting Loans and Payments.
 
(a)    Procedures for Advances.  Agent shall give written notice to each Lender
of each request for a Advance by facsimile transmission, hand delivery or
overnight courier on the same Business Day as received from the Borrower
pursuant to Section 2.2.  Each such notice shall be accompanied by a written
summary of the request for a Advance and shall specify (i) the date of the
requested Advance, (ii) the aggregate amount of the requested Advance, and (iii)
each Lender’s pro rata share of the requested Advance.  Each Lender shall,
before 11:00 a.m. (Boston time) on the date set forth in any such request for a
Advance, make available to Agent, at an account to be designated by Agent at
Bank of America, N.A. in Boston, Massachusetts, in same day funds, each Lender’s
ratable portion of the requested Advance.  After Agent’s receipt of such funds
and upon Agent’s determination that the applicable conditions to making the
requested Advance have been fulfilled, Agent shall make such funds available to
the Borrower as provided for in this Agreement.  Within a reasonable period of
time following the making of each Advance, Agent shall deliver to each Lender a
copy of the Borrower’s request for such Advance.  Promptly after receipt by
Agent of written request from any Lender, Agent shall deliver to the requesting
Lender the accompanying certifications and such other instruments, documents,
certifications and approvals delivered by or on behalf of the Borrower to Agent
in support of the requested Advance.
 
(b)    Nature of Obligations of Lenders.  The obligations of the Lenders
hereunder are several and not joint.  Failure of any Lender to fulfill its
obligations hereunder shall not result in any other Lender becoming obligated to
advance more than its Commitment Percentage of the Loan, nor shall such failure
release or diminish the obligations of any other Lender to fund its Commitment
Percentage provided herein.
 
 
 
 
Page 68

--------------------------------------------------------------------------------


 
(c)    Payments to Agent.  All payments of principal of and interest on the Loan
or the Notes shall be made to the Agent by the Borrower or any other obligor or
guarantor for the account of the Lenders in immediately available funds as
provided in the Notes and this Agreement and any other Loan Document. Except as
otherwise expressly provided herein, the Agent agrees to use its reasonable best
efforts to promptly to distribute to each Lender on the same Business Day upon
which each such payment is made, such Lender’s proportionate share of each such
payment in immediately available funds excluding liquidation proceeds which
shall be distributed in accordance with Section 11.2(d).  The Agent shall upon
each distribution promptly notify the Borrower of such distribution and each
Lender of the amounts distributed to it applicable to principal of, and interest
on, the proportionate share held by the applicable Lender.  Each payment to the
Agent under the first sentence of this Section 11.2(c) shall constitute a
payment by the Borrower to each Lender in the amount of such Lender’s
proportionate share of such payment, and any such payment to the Agent shall not
be considered outstanding for any purpose after the date of such payment by the
Borrower to the Agent without regard to whether or when the Agent makes
distribution thereof as provided above.  If any payment received by the Agent
from the Borrower is insufficient to pay both all accrued interest and all
principal then due and owing, unless otherwise provided herein, the Agent shall
first apply such payment to all outstanding interest until paid in full and
shall then apply the remainder of such payment to all principal then due and
owing, and shall distribute the payment to each Lender accordingly.
 
(d)    Liquidation Proceeds.  The proceeds of any sale, disposition or other
enforcement of the security interest in all or any part of the Collateral shall
be applied by the Agent as provided in Section 8.3.
 
(e)    Adjustments.  If, after Agent has paid each Lender’s proportionate share
of any payment received or applied by Agent in respect of the Loan, that payment
is rescinded or must otherwise be returned or paid over by Agent, whether
pursuant to any bankruptcy or insolvency law, sharing of payments clause of any
loan agreement or otherwise, such Lender shall, at Agent’s request, promptly
return its proportionate share of such payment or application to Agent, together
with the Lender’s proportionate share of any interest or other amount required
to be paid by Agent with respect to such payment or application.
 
(f)    Setoff.  If any Lender (including the Agent), acting in its individual
capacity, shall exercise any right of setoff against a deposit balance or other
account of the Borrower held by such Lender on account of the obligations of the
Borrower under this Agreement, such Lender shall remit to the Agent all such
sums received pursuant to the exercise of such right of setoff, and the Agent
shall apply all such sums for the benefit of all of the Lenders hereunder in
accordance with the terms of this Agreement.
 
(g)    Distribution by Agent.  If in the opinion of the Agent distribution of
any amount received by it in such capacity hereunder or under the Notes or under
any of the other Loan Documents might involve any liability, it may refrain from
making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction or has been resolved by the
mutual consent of all Lenders.  In addition, the Agent may request full and
complete indemnity, in form and substance satisfactory to it, prior to making
any such distribution.  If a court of competent jurisdiction shall adjudge that
any amount received and distributed by the Agent is to be repaid, each person to
whom any such distribution shall have been made shall either repay to the Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
to the same in such manner and to such persons as shall be determined by such
court.
 
 
 
 
Page 69

--------------------------------------------------------------------------------


 
(h)       Delinquent Lender.
 
(i)           If for any reason any Lender shall fail or refuse to abide by its
obligations under this Agreement, including without limitation its obligation to
make available to Agent its pro rata share of any Loans, expenses or setoff (a
“Delinquent Lender”) and such failure is not cured within ten (10) days of
receipt from the Agent of written notice thereof, then, in addition to the
rights and remedies that may be available to Agent, other Lenders, the Borrower
or any other party at law or in equity, and not in limitation thereof, (y) such
Delinquent Lender’s right to participate in the administration of, or
decision-making rights related to, the Loans, this Agreement or the other Loan
Documents shall be suspended during the pendency of such failure or refusal, and
(z) a Delinquent Lender shall be deemed to have assigned any and all payments
due to it from the Borrower, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-delinquent Lenders for application to,
and reduction of, their proportionate shares of all outstanding Loans until, as
a result of application of such assigned payments the Lenders’ respective pro
rata shares of all outstanding Loans shall have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.  The Delinquent Lender’s decision-making
and participation rights and rights to payments as set forth in clauses (y) and
(z) hereinabove shall be restored only upon the payment by the Delinquent Lender
of its pro rata share of any Loans, expenses or setoffs as to which it is
delinquent, together with interest thereon at the Default Rate from the date
when originally due until the date upon which any such amounts are actually
paid.
 
(ii)           The non-delinquent Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to acquire for no
cash consideration, (pro rata, based on the respective Commitments of those
Lenders electing to exercise such right) the Delinquent Lender’s Commitment to
fund future Loans (the “Future Commitment”).  Upon any such purchase of the pro
rata share of any Delinquent Lender’s Future Commitment, the Delinquent Lender’s
share in future Loans and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Delinquent Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.  Each
Delinquent Lender shall indemnify Agent and each non-delinquent Lender from and
against any and all loss, damage or expenses, including but not limited to
reasonable attorneys’ fees and funds advanced by Agent or by any non-delinquent
Lender, on account of a Delinquent Lender’s failure to timely fund its pro rata
share of a Loan or to otherwise perform its obligations under the Loan
Documents.
 
(i)    Holders.  The Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Agent.  Any request, authority or consent of any person or entity
who, at the time of making such request or giving such authority or consent, is
the holder of any Note shall be conclusive and binding on any subsequent holder,
transferee or endorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefor.
 
 
 
Page 70

--------------------------------------------------------------------------------


 
11.3.    Assignment and Participation.
 
(a)    Conditions to Assignment by Lenders.  Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it), upon satisfaction of
the following conditions: (i) each of the Agent and the Borrower shall have
given its prior written consent to such assignment (provided that, in the case
of the Borrower, such consent will not be unreasonably withheld and shall not be
required if a Default shall have occurred and be continuing); (ii) each such
assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations under this Agreement, (iii) each
assignment shall be in an amount that is at least $10,000,000.00 and is a whole
multiple of $250,000.00, (iv) each Lender which is a Lender at the time of such
assignment shall retain, free of any such assignment, an amount of its
Commitment of not less than $5,000,000.00, (v) the Agent, in its individual
capacity as a Lender, shall retain, free of any such assignment, an amount of
its Commitment of not less than $20,000,000.00, and (vi) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined), an Assignment and Acceptance, substantially in the
form of Exhibit F hereto (an “Assignment and Acceptance”), together with any
Notes subject to such assignment.  Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least five (5) Business Days after
the execution thereof, (y) the assignee thereunder shall be a party hereto and,
to the extent provided in such Assignment and Acceptance, have the rights and
obligations of a Lender hereunder, and (z) the assigning Lender shall, to the
extent provided in such assignment and upon payment to the Agent of the
registration fee referred to in Section 11.3(b), be released from its
obligations under this Agreement.
 
(b)    Register.  The Agent shall maintain a copy of each Assignment and
Acceptance delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentage of, and principal amount of the Loans owing to the Lenders from time
to time.  The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Agent and the Lenders may treat each
person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower and the Lenders at any reasonable time and from time to time upon
reasonable prior notice.  Upon each such recordation, the assigning Lender
agrees to pay to the Agent a registration fee in the sum of ($5,000.00).
 
(c)    New Notes.  Upon its receipt of an Assignment and Acceptance executed by
the parties to such assignment, together with each Note subject to such
assignment, the Agent shall (i) record the information contained therein in the
Register, and (ii) give prompt notice thereof to the Borrower and the Lenders
(other than the assigning Lender).  Within five (5) Business Days after receipt
of such notice, the Borrower, at its own expense, shall execute and deliver to
the Agent, in exchange for each surrendered Note, a new Note to the order of
such Eligible Assignee in an amount equal to the amount assumed by such Eligible
Assignee pursuant to such Assignment and Acceptance and, if the assigning Lender
has retained some portion of its obligations hereunder, a new Note to the order
of the assigning Lender in an amount equal to the amount retained by it
hereunder.  Such new Notes shall provide that they are replacements for the
surrendered Notes, shall be in an aggregate principal amount equal to the
aggregate principal amount of the surrendered Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be
substantially the form of the assigned Notes.  Within five (5) days of issuance
of any new Notes pursuant to this Section 11.3(c), the Borrower shall deliver an
opinion of counsel, addressed to the Lenders and the Agent, relating to the due
authorization, execution and delivery of such new Notes and the legality,
validity and binding effect thereof, in form and substance satisfactory to the
Lenders.  The surrendered Notes shall be cancelled and returned to the Borrower.
 
 
 
 
Page 71

--------------------------------------------------------------------------------


 
(d)    Participations.  Each Lender may sell participations to one or more banks
or other financial institutions in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that (i)
the Borrower shall have given its prior written consent to such participation
(provided that such consent will not be unreasonably withheld and shall not be
required if a Default shall have occurred and be continuing), (ii) each such
participation shall be in a minimum amount of $5,000,000.00, (iii) each
participant shall meet the requirements of an Eligible Assignee, (iv) any such
sale or participation shall not affect the rights and duties of the selling
Lender hereunder to the Borrower, and (v) the only rights granted to the
participant pursuant to such participation arrangements with respect to waivers,
amendments or modifications of the Loan Documents shall be the rights to approve
waivers, amendments or modifications that would reduce the principal of or the
interest rate on any Loans, extend the term or increase the amount of the
Commitment of such Lender as it relates to such participant, reduce the amount
of any commitment fees to which such participant is entitled or extend any
regularly scheduled payment date for principal or interest.
 
(e)    Disclosure.  The Borrower agrees that in addition to disclosures made in
accordance with standard and customary banking practices any Lender may disclose
information obtained by such Lender pursuant to this Agreement to assignees or
participants and potential assignees or participants hereunder; provided that
such assignees or participants or potential assignees or participants shall
agree (i) to treat in confidence such information unless such information
otherwise becomes public knowledge, (ii) not to disclose such information to a
third party, except as required by law or legal process and (iii) not to make
use of such information for purposes of transactions unrelated to such
contemplated assignment or participation.
 
(f)    Miscellaneous Assignment Provisions.  Any assigning Lender shall retain
its rights to be indemnified pursuant to Section 10.1 with respect to any claims
or actions arising prior to the date of such assignment.  If any assignee Lender
is not incorporated under the laws of the United States of America or any state
thereof, it shall, prior to the date on which any interest or fees are payable
hereunder or under any of the other Loan Documents for its account, deliver to
the Borrower and the Agent certification as to  exemption from deduction or
withholding of any United States federal income taxes.  Anything contained in
this Section 11.3.7 to the contrary notwithstanding (i) any Lender may at any
time pledge all or any portion of its interest and rights under this Agreement
(including all or any portion of its Notes) to any of the twelve Federal Reserve
Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section
341, and (ii) any Lender may assign, pledge or participate its interests, rights
and obligations under this Agreement, including its right to receive and retain
payments on its Note, in connection with any arrangement maintained by such
Lender to fund credit facilities provided to that Lender; provided, however,
that such Lender shall remain primarily and directly liable to timely and fully
perform all of its obligations under this Agreement, and no such pledge or the
enforcement thereof shall release the pledgor Lender from its obligations
hereunder or under any of the other Loan Documents or require the Borrower to
have direct duties or responsibilities to more than one such assignee, pledgee,
or participant of such pledgor Lender under this sentence.
 
 
 
 
Page 72

--------------------------------------------------------------------------------


 
(g)    Assignment by Borrower.  The Borrower shall not assign or transfer any of
its rights or obligations under any of the Loan Documents without the prior
written consent of each of the Lenders.
 
11.4.    Administrative Matters.
 
(a)    Amendment, Waiver, Consent, Etc.  Except as otherwise provided herein or
as to any term or provision hereof which provides for the consent or approval of
the Agent, no term or provision of this Agreement or any other Loan Document may
be changed, waived, discharged or terminated, nor may any consent required or
permitted by this Agreement or any other Loan Document be given, unless such
change, waiver, discharge, termination or consent receives the written approval
of the Majority Lenders.
 
Notwithstanding the foregoing, the unanimous written approval of all the Lenders
(other than a Defaulting Lender) shall be required with respect to any proposed
amendment, waiver, discharge, termination, or consent which:
 
(i)           has the effect of (w) extending the final scheduled maturity or
the date of any amortization payment of any Loan or Note, (x) reducing the rate
or extending the time of payment of interest or fees thereon, (y) increasing or
reducing the principal amount thereof, or (z) otherwise postponing or forgiving
any indebtedness thereunder;
 
(ii)           releases or discharges any material portion of the Collateral
other than in accordance with the express provisions of the Loan Documents;
 
(iii)           amends, modifies or waives any provisions of this Section
11.4(a);
 
(iv)           amends, modifies or waives any provisions of the limitations set
forth on Exhibit B or the definition of any term used therein or used in any of
the financial covenants set forth in Section 7.3 through 7.6, 7.21 or 7.22;
 
(v)           reduces the percentage specified in the definition of Majority
Lenders;
 
(vi)           except as otherwise provided in the Agreement or arising by the
assignment by a Lender of a portion of its Commitment, changes the amount of any
Lender’s Commitment or Commitment Percentage, or
 
 
 
 
Page 73

--------------------------------------------------------------------------------


 
(vii)           releases or waives any guaranty of the Obligations or
indemnifications provided in the Loan Documents;
 
and provided, further, that without the consent of the Agent, no such action
shall amend, modify or waive any provision of this Section 11 or any other
provision of any Loan Document which relates to the rights or obligations of the
Agent.
 
(b)    Deemed Consent or Approval.  With respect to any requested amendment,
waiver, consent or other action which requires the approval of the Majority
Lenders or all of the Lenders, as the case may be, in accordance with the terms
of this Agreement, or if the Agent is required hereunder to seek, or desires to
seek, the approval of the Majority Lenders or all of the Lenders, as the case
may be, prior to undertaking a particular action or course of conduct, the Agent
in each such case shall provide each Lender with written notice of any such
request for amendment, waiver or consent or any other requested or proposed
action or course of conduct, accompanied by such detailed background information
and explanations as may be reasonably necessary to determine whether to approve
or disapprove such amendment, waiver, consent or other action or course of
conduct.  The Agent may (but shall not be required to) include in any such
notice, printed in capital letters or boldface type, a legend substantially to
the following effect:
 
“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE.  FAILURE TO RESPOND WITHIN TEN
(10) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED BY THE BORROWER OR THE
COURSE OF CONDUCT PROPOSED BY THE AGENT AND RECITED ABOVE,”
 
and if the foregoing legend is included by the Agent in its communication, a
Lender shall be deemed to have approved or consented to such action or course of
conduct for all purposes hereunder if such Lender fails to object to such action
or course of conduct by written notice to Agent within ten (10) calendar days of
such Lender’s receipt of such notice; provided, however, that, upon the written
request of any Lender for additional time to consider such proposed action or
course of conduct in accordance with the requirements of such Lender’s internal
review process, the foregoing 10-day period shall be extended by the Agent for
up to an additional ten (10) calendar days.
 
11.5.    Commitment Increases.
 
(a)    At any time and from time to time after the date hereof, the Commitment
may be increased either by an Additional Lender establishing a Commitment Amount
or by one or more then existing Lenders, at each such Lender’s sole discretion
(“Increase Lender”) increasing its Commitment Amount (each such increase by
either means, a “Commitment Increase”) provided that no Commitment Increase
shall become effective unless and until the Agent has approved (in its
unrestricted discretion) such Commitment Increase, and the Borrower, the Agent
and the Additional Lender or the Increase Lender shall have executed and
delivered an amendment with respect to such Commitment Increase.  Prior to the
effective date of any Commitment Increase, the Borrower shall issue a Note to
the Additional Lender or, against surrender of its existing Note, to an Increase
Lender in the amount of such Lender’s Commitment Amount after giving effect to
such Commitment Increase.  Such new promissory notes shall constitute a “Note”
for the purpose of the Loan Documents.  For the avoidance of doubt, and
notwithstanding the Agent’s ability to approve or refuse Commitment Increases,
no Lender’s Commitment Amount shall be increased as a result of a Commitment
Increase without such Lender’s consent.
 
 
 
 
Page 74

--------------------------------------------------------------------------------


 
(b)    On the effective date of any Commitment Increase, the Agent shall
recompute the Commitment Percentage for each Lender following the Commitment
Increase, and within in two (2) Business Days, the Agent shall request Advances
of the affected category from or shall direct prepayments of such Advances to,
each Lender so that the total amount of all then outstanding Advances of the
affected category of each category are shared pro rata with each Lender,
pursuant to Section 2.1 hereof.
 
11.6.    Temporary Increases.
 
(a)    The Borrower may from time to time, provided no Default has occurred and
is continuing, request a temporary increase in the Commitment for one or more
periods of time (each, a “Temporary Increase”) by delivering to the Agent a
request for a Temporary Increase in substantially the form attached hereto as
Exhibit H-1, with such changes to such form as the Agent, in its sole
discretion, shall deem necessary.  If the Temporary Increase is approved by the
Agent in its unrestricted discretion, the Borrower shall complete, execute and
deliver to the Lenders a temporary increase agreement and promissory notes
evidencing the temporary increase in the Commitment in substantially the forms
attached hereto as Exhibit H-2 and Exhibit A to Exhibit H-2, respectively (with
such changes to such form as the Agent, in its sole discretion, shall deem
necessary), accompanied by such documents and agreements as are referenced in or
required under each such temporary increase agreement.  For the avoidance of
doubt, and notwithstanding the Agent’s ability to approve or refuse Temporary
Increases, no Lender’s Commitment Amount shall be increased as a result of a
Temporary Increase without such Lender’s consent.
 
(b)    The Lenders whose Commitment Amounts will temporarily increase as a
result of a Temporary Increase shall set such conditions as such Lenders may
determine must be fulfilled prior to granting, and such terms as shall be
applicable to, any such Temporary Increase; provided, however, that the Agent
shall promptly notify the Borrower in writing of any additional conditions and
terms, and the Borrower may withdraw such request if the conditions and terms
are not acceptable to the Borrower.
 
(c)    In addition to any conditions set by the Lenders under Section 11.6(b),
each such temporary increase agreement shall be subject to all of the terms and
conditions of this Agreement.
 
(d)    The Lenders’ agreement to any Temporary Increase shall not bind the
Lenders to grant or extend any other or further Temporary Increase.
 
 
 
 
Page 75

--------------------------------------------------------------------------------


 
12.       MISCELLANEOUS.
 
12.1.    Confidentiality.  Each of Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors, in
connection with matters relating to the credit relationship with the Borrower
and/or the administration of the Loan Documents (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any eligible assignee of or participant
in, or any prospective eligible assignee of or participant in, any of its rights
or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 12.1 or (y) becomes available to Agent or any Lender on
a nonconfidential basis from a source other than Borrower.  For purposes of this
Section 12.1, “Information” means all information received from any Borrower
relating to any Borrower or any of their respective businesses, other than any
such information that is available to Agent or any Lender on a nonconfidential
basis prior to disclosure by any Borrower.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.  Notwithstanding
anything in this Agreement to the contrary, “Information” shall not include, and
Agent and each Lender may disclose without limitation of any kind, any
information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to Agent or such Lender
relating to such tax treatment and tax structure; provided that, with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transaction as well as other
information, this sentence shall only apply to such portions of the document or
similar item that relate to the tax treatment or tax structure of the Loan and
transactions contemplated hereby. In addition, Agent may disclose to any agency
or organization that assigns standard identification numbers to loan facilities
such basic information describing the facilities provided hereunder as is
necessary to assign unique identifiers (and, if requested, supply a copy of this
Agreement), it being understood that the Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to make available to the public only such Information as such person normally
makes available in the course of its business of assigning identification
numbers.
 
 
 
 
Page 76

--------------------------------------------------------------------------------


 
12.2.    Governing Law.  This Agreement and the other Loan Documents shall be
governed by the laws of the State of New York, without reference to its
principles of conflicts of laws.
 
12.3.    Relationship of the Parties.  This Agreement provides for the making of
Advances by the Lenders, in their capacity as lenders, to the Borrower, in its
capacity as a borrower, and for the payment of interest, repayment of principal
by the Borrower to the Lenders, and for the payment of certain fees by the
Borrower to the Lenders and the Agent.  The relationship between the Lenders and
the Borrower is limited to that of creditor/secured party, on the one hand, and
debtor, on the other hand.  The provisions herein for compliance with financial
covenants and delivery of financial statements are intended solely for the
benefit of the Lenders to protect their interests as lenders in assuring
payments of interest and repayment of principal and payment of certain fees, and
nothing contained in this Agreement shall be construed as permitting or
obligating the Agent or the Lenders to act as a financial or business advisor or
consultant to the Borrower, as permitting or obligating the Agent or the Lenders
to control the Borrower or to conduct the Borrower’s operations, as creating any
fiduciary obligation on the part of the Agent or the Lenders to the Borrower, or
as creating any joint venture, agency, or other relationship between the parties
hereto other than as explicitly and specifically stated in this Agreement.  The
Borrower acknowledges that it has had the opportunity to obtain the advice of
experienced counsel of its own choosing in connection with the negotiation and
execution of this Agreement and to obtain the advice of such counsel with
respect to all matters contained herein, including, without limitation, the
provision for waiver of trial by jury.  The Borrower further acknowledges that
it is experienced with respect to financial and credit matters and has made its
own independent decisions to apply to the Lenders for credit and to execute and
deliver this Agreement.
 
12.4.    Severability.  If any provision of this Agreement shall be declared to
be illegal or unenforceable in any respect, such illegal or unenforceable
provision shall be and become absolutely null and void and of no force and
effect as though such provision were not in fact set forth herein, but all other
covenants, terms, conditions and provisions hereof shall nevertheless continue
to be valid and enforceable.
 
12.5.    Usury.  It is the intent of Lenders and the Borrower in the execution
and performance of this Agreement and the Notes or any Loan Document to remain
in strict compliance with Applicable Law from time to time in effect.  In
furtherance thereof, Lenders and the Borrower stipulate and agree that none of
the terms and provisions contained in the Notes, this Agreement or any Loan
Document shall ever be construed to create a contract to pay for the use,
forbearance or detention of money with interest at a rate or in an amount in
excess of the maximum rate permitted under permissible law (the “Maximum
Rate”).  For purposes of this Agreement, the Notes and any other Loan Document,
“interest” shall include the aggregate of all charges which constitute interest
under Applicable Law that are contracted for, taken, charged, reserved, or
received under this Agreement, the Notes or any other Loan Document.  The
Borrower shall never be required to pay unearned interest or interest at a rate
or in an amount in excess of the Maximum Rate or amount of interest that may be
lawfully charged under Applicable Law, and the provisions of this paragraph
shall control over all other provisions of this Agreement and the Notes or any
Loan Document, which may be in actual or apparent conflict herewith.  If the
Notes are prepaid, or if the maturity of the Notes is accelerated for any
reason, or if under any other contingency the effective rate or amount of
interest which would otherwise be payable under the Notes would exceed the
Maximum Rate or amount of interest any Lender or any other holder of the Notes
is allowed by Applicable Law to charge, contract for, take, reserve or receive,
or in the event any Lender or any holder of the Notes shall charge, contract
for, take, reserve or receive monies that are deemed to constitute interest
which would, in the absence of this provision, increase the effective rate or
amount of interest payable under the Notes to a rate or amount in excess of that
permitted to be charged, contracted for, taken, reserved or received under
Applicable Law then in effect, then the principal amount of the Notes or the
amount of interest which would otherwise be payable under the Notes or both
shall be reduced to the amount allowed under Applicable Law as now or
hereinafter construed by the courts having jurisdiction, and all such moneys so
charged, contracted for, taken, reserved or received that are deemed to
constitute interest in excess of the Maximum Rate or amount of interest
permitted by Applicable Law shall immediately be returned to or credited to the
account of the Borrower upon such determination.  Lenders and the Borrower
further stipulate and agree that, without limitation of the foregoing, all
calculations of the rate or amount of interest contracted for, charged, taken,
reserved or received under the Notes which are made for the purpose of
determining whether such rate or amount exceeds the Maximum Rate, shall be made
to the extent not prohibited by Applicable Law, by amortizing, prorating,
allocating and spreading during the period of the full stated term of the Notes,
all interest at any time contracted for, charged, taken, reserved or received
from the Borrower or otherwise by any Lender or any other holder of the Notes.
 
 
 
 
Page 77

--------------------------------------------------------------------------------


 
12.6.    Consent to Jurisdiction.  THE BORROWER, AGENT, AND EACH LENDER AGREES
THAT ANY SUIT OR PROCEEDING UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN AND CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURT
AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER, AGENT
OR SUCH LENDER BY FIRST CLASS MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
BORROWER, AGENT, OR SUCH LENDER AT THE ADDRESS SPECIFIED IN SECTION 9
HEREOF.  THE BORROWER, AGENT, AND EACH LENDER HEREBY WAIVES ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR
THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.
 
12.7.    ADDITIONAL INDEMNITY.  IN ADDITION TO THE INDEMNITY PROVIDED IN
SECTION 10, THE BORROWER SHALL INDEMNIFY AND HOLD AGENT, LENDER, AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, AGENTS, AND EMPLOYEES (COLLECTIVELY, THE
“INDEMNIFIED PARTIES”), HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS, ACTIONS,
SUITS, PROCEEDINGS, COSTS, EXPENSES, DAMAGES, FINES, PENALTIES, AND LIABILITIES,
INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS, ARISING OUT OF,
CONNECTED WITH, OR RESULTING FROM (A) THE OPERATION OF THE BORROWER’S
BUSINESSES, (B) ANY INDEMNIFIED PARTY’S PRESERVATION OR ATTEMPTED PRESERVATION
OF COLLATERAL, AND (C) ANY FAILURE OF THE SECURITY INTERESTS AND LIENS IN THE
COLLATERAL GRANTED TO THE AGENT FOR THE BENEFIT OF THE LENDERS PURSUANT TO THIS
AGREEMENT TO BE OR TO REMAIN PERFECTED OR TO HAVE THE PRIORITY AS CONTEMPLATED
THEREIN REGARDLESS OF WHETHER THE CLAIM IS CAUSED BY OR ARISES OUT OF, IN WHOLE
OR IN PART, THE NEGLIGENCE OF ANY INDEMNIFIED PARTY OR MAY BE BASED ON THE
STRICT LIABILITY OF ANY INDEMNIFIED PARTY.  THIS INDEMNITY SHALL NOT APPLY TO
THE EXTENT THE SUBJECT OF THE INDEMNIFICATION IS CAUSED BY OR ARISES OUT OF THE
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNIFIED PARTY.  AT THE REQUEST
OF ANY INDEMNIFIED PARTY, THE BORROWER SHALL, AT ITS OWN COST AND EXPENSE,
DEFEND OR CAUSE TO BE DEFENDED ANY AND ALL SUCH ACTIONS OR SUITS THAT MAY BE
BROUGHT AGAINST ANY INDEMNIFIED PARTY AND, IN ANY EVENT, SHALL SATISFY, PAY, AND
DISCHARGE ANY AND ALL JUDGMENTS, AWARDS, PENALTIES, COSTS, AND FINES THAT MAY BE
RECOVERED AGAINST ANY INDEMNIFIED PARTY IN ANY SUCH ACTION, PLUS ALL ATTORNEYS’
FEES AND COSTS RELATED THERETO TO THE EXTENT PERMITTED BY APPLICABLE LAW;
PROVIDED, HOWEVER, THAT SUCH INDEMNIFIED PARTY SHALL GIVE THE BORROWER (TO THE
EXTENT SUCH INDEMNIFIED PARTY SEEKS INDEMNIFICATION THEREFOR FROM THE BORROWER
UNDER THIS SECTION 13.10) WRITTEN NOTICE OF ANY SUCH CLAIM, DEMAND, OR SUIT
AFTER SUCH INDEMNIFIED PARTY HAS RECEIVED WRITTEN NOTICE THEREOF, AND SUCH
INDEMNIFIED PARTY SHALL NOT SETTLE ANY SUCH CLAIM, DEMAND, OR SUIT, IF SUCH
INDEMNIFIED PARTY SEEKS INDEMNIFICATION THEREFOR FROM THE BORROWER, WITHOUT
FIRST GIVING NOTICE TO THE BORROWER OF THE INDEMNIFIED PARTY’S DESIRE TO SETTLE
AND OBTAINING THE CONSENT OF THE BORROWER TO THE SAME, WHICH CONSENT THE
BORROWER HEREBY AGREES NOT TO UNREASONABLY WITHHOLD.  ALL OBLIGATIONS OF THE
BORROWER UNDER THIS SECTION 13.10 SHALL SURVIVE THE PAYMENT OF THE NOTES AND THE
OBLIGATIONS.
 
 
 
 
Page 78

--------------------------------------------------------------------------------


 
12.8.    No Waivers Except in Writing.  No failure or delay on the part of the
Agent in exercising any power or right hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  No Notice to or demand on
the Borrower or any other Person in any case shall entitle the Borrower or such
other Person to any other or further Notice or demand in similar or other
circumstances.
 
12.9.    WAIVER OF JURY TRIAL.  AS TO THIS AGREEMENT THE BORROWER, THE AGENT AND
EACH OF THE LENDERS HEREBY (a) COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (b) WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN, KNOWINGLY AND VOLUNTARILY,
BY THE BORROWER, THE AGENT AND EACH OF THE LENDERS, AND THIS WAIVER IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT OF
A JURY TRIAL WOULD OTHERWISE ACCRUE. THE AGENT, THE LENDERS AND THE BORROWER ARE
HEREBY AUTHORIZED AND REQUESTED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES HERETO, SO AS TO SERVE AS
CONCLUSIVE EVIDENCE OF THE FOREGOING WAIVER OF THE RIGHT TO JURY TRIAL.  FURTHER
THE AGENT, THE BORROWER AND EACH OF THE LENDERS HEREBY CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF ANY OF THEM, RESPECTIVELY, HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, TO ANY OF THE UNDERSIGNED THAT EITHER OF THE AGENT, THE BORROWER
OR ANY OF THE LENDERS WILL NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY
TRIAL PROVISION.
 
 
 
 
Page 79

--------------------------------------------------------------------------------


 
12.10.    Multiple Counterparts.  This Agreement and each other Loan Document
may be executed in any number of counterparts, all of which, taken together,
shall constitute one and the same instrument.  In making proof of this
agreement, it shall not be necessary to produce or account for more than one
such counterpart which is executed by the party against whom enforcement of such
loan agreement is sought.
 
12.11.    No Third Party Beneficiaries.  This Agreement is for the sole and
exclusive benefit of the Borrower, the Agent, and Lenders.  This Agreement does
not create, and is not intended to create, any rights in favor of or enforceable
by any other Person.  This Agreement may be amended or modified by the agreement
of the Borrower, the Agent, and Lenders, without any requirement or necessity
for Notice to, or the consent of or approval of any other Person.
 
12.12.    RELEASE OF LIABILITY.  TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW
FROM TIME TO TIME IN EFFECT, THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY (AND AFTER IT HAS CONSULTED WITH ITS OWN ATTORNEY) IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT NO CLAIM MAY BE MADE BY THE BORROWER AGAINST THE
AGENT, EACH LENDER, OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES,
ATTORNEYS, ACCOUNTANTS, AGENTS OR INSURERS, OR ANY OF THEIR SUCCESSORS AND
ASSIGNS, FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT
OF ANY BREACH OR WRONGFUL CONDUCT (WHETHER THE CLAIM IS BASED ON CONTRACT OR
TORT OR DUTY IMPOSED BY LAW) ARISING OUT OF, OR RELATED TO, THE TRANSACTIONS
CONTEMPLATED BY ANY OF THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENTS,
OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION HEREWITH OR
THEREWITH.  IN FURTHERANCE OF THE FOREGOING, THE BORROWER HEREBY WAIVES,
RELEASES AND AGREES NOT TO SUE UPON ANY CLAIM FOR ANY SUCH DAMAGES, WHETHER OR
NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.
 
12.13.    Patriot Act.  Each Lender and the Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Act.
 
 
 
 
Page 80

--------------------------------------------------------------------------------


 
12.14.    Setoff.  If an Event of Default occurs and is continuing, any
deposits, balances or other sums credited by or due from Agent or any of the
Lenders, or from any such Affiliate of Agent or any of the Lenders, to the
Borrower, may to the fullest extent not prohibited by applicable law at any time
or from time to time, without regard to the existence, sufficiency or adequacy
of any other collateral, and without Notice or compliance with any other
condition precedent now or hereafter imposed by statute, rule of law or
otherwise, all of which are hereby waived, be set off, appropriated and applied
by Agent or such Lender or Affiliate against any or all of the Obligations
irrespective of whether demand shall have been made and although such
obligations may be unmatured, in such manner as Agent or such Lender or
Affiliate  in its sole and absolute discretion may determine; provided, however,
that such right of setoff shall not apply to any property or deposit of escrow
monies being held on behalf of the obligors under Pledged Assets or on behalf of
other third parties that are not Affiliates of the Borrower, including any
non-affiliate lenders with which the Company has loan servicing
arrangements.  Within five (5) Business Days of making any such set off,
appropriation or application, Agent agrees to notify the Borrower thereof,
provided the failure to give such Notice shall not affect the validity of such
set off or appropriation or application.  ANY AND ALL RIGHTS TO REQUIRE AGENT,
SUCH LENDER OR SUCH AFFILIATE TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE LOAN, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER,
ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.  Each of the Lenders
agrees with each other Lender that (a) if an amount to be set off is to be
applied to indebtedness of the Borrower to such Lender, other than the
Obligations evidenced by the Note held by such Lender, unless such amount is
held by such Lender in connection with a specific relationship with the Borrower
other than that evidenced by the Loan Documents, such amount shall be applied
ratably to such other indebtedness and to the Obligations evidenced by the Note
held by such Lender, and (b) if such Lender shall receive from the Borrower,
whether by voluntary payment, exercise of the right of setoff, counterclaim,
cross action, enforcement of the claim evidenced by the Note held by such Lender
by proceedings against the Borrower at law or in equity or by proof thereof in
bankruptcy, reorganization, liquidation, receivership or similar proceedings, or
otherwise, and shall retain and apply to the payment of the Note held by such
Lender any amount in excess of its ratable portion of the payments received by
all of the Lenders with respect to the Note held by all of the Lenders, such
Lender will make such disposition and arrangements with the other Lenders with
respect to such excess, either by way of distribution, participation, pro tanto
assignment of claims, subrogation or otherwise as shall result in each Lender
receiving in respect of the Note held by it its proportionate payment as
contemplated by this Agreement; provided that if all or any part of such excess
payment is thereafter recovered from such Lender, such disposition and
arrangements shall be rescinded and the amount restored to the extent of such
recovery, but without interest.
 
12.15.    Entire Agreement; Amendment.  This Agreement, the Notes, and the other
Loan Documents referred to herein embody the final, entire Agreement among the
parties hereto and supersede any and all prior commitments, agreements,
representations, and understandings, whether written or oral, relating to the
subject matter hereof.  This Agreement and each of the other Loan Documents may
only be amended, terminated, extended or otherwise modified by a writing signed
by the party against which enforcement is sought (except no such writing shall
be required for any party which, pursuant to a specific provision of any Loan
Document, is required to be bound by changes without such party’s assent).  In
no event shall any oral agreements, promises, actions, inactions, knowledge,
course of conduct, course of dealings or the like be effective to amend,
terminate, extend or otherwise modify this Agreement or any of the other Loan
Documents.
 
 
 
 
Page 81

--------------------------------------------------------------------------------


 
12.16.    Replacement Documentation.  Upon receipt of an affidavit of an officer
of Agent as to the loss, theft, destruction or mutilation of this Agreement, any
other Loan Document, or any other security document which is not of public
record, or an affidavit from any Lender as to the occurrence of the same to such
Lender’s Note, and customary (unsecured, unbonded) indemnification from the
Agent or the Lender, as applicable, reasonably satisfactory to the Borrower, the
Borrower will issue, in lieu thereof, a replacement Note, Agreement, Loan
Document or other security document in the same principal amount thereof and
otherwise of like tenor.
 
12.17.    Survival.  All representations, warranties, covenants and agreements
of the Borrower herein or in any other Loan Document, or in any notice,
certificate, or other paper delivered by or on behalf of the Borrower pursuant
hereto are significant and shall be deemed to have been relied upon by Agent and
each of the Lenders notwithstanding any investigation made by Agent or each of
the Lenders or on its behalf and shall survive the delivery of the Loan
Documents and the making of the Loan and each advance pursuant thereto.  No
review or approval by Agent or the Lenders, or by any of their consultants or
representatives, of any opinion letters, certificates by professionals or other
item of any nature shall relieve the Borrower or anyone else of any of the
obligations, warranties or representations made by or on behalf of the Borrower
under any one or more of the Loan Documents.
 
12.18.   Claims Against Agent or Lenders.
 
(a)    Borrower Must Notify.  The Agent and each of the Lenders shall not be in
default under this Agreement, or under any other Loan Document, unless a written
notice specifically setting forth the claim of the Borrower shall have been
given to Agent and each of the Lenders within thirty (30) days after the
Borrower first had actual knowledge or actual notice of the occurrence of the
event which the Borrower allege gave rise to such claim and the Agent or such
Lender, as the case may be, does not remedy or cure the default, if any there
be, with reasonable promptness thereafter.  Such actual knowledge or actual
notice shall refer to what was actually known by, or expressed in a written
notification furnished to any Authorized Representative.
 
(b)    Remedies.  If it is determined by the final order of a court of competent
jurisdiction, which is not subject to further appeal, that Agent or any of the
Lenders has breached any of its obligations under the Loan Documents and has not
remedied or cured the same with reasonable promptness following notice thereof,
Agent’s and each of the Lender’s responsibilities shall be limited to: (i) where
the breach consists of the failure to grant consent or give approval in
violation of the terms and requirements of a Loan Document, the obligation to
grant such consent or give such approval and to pay the Borrower’s reasonable
costs and expenses including, without limitation, reasonable attorneys’ fees and
disbursements in connection with such court proceedings; and (ii) the case of
any such failure to grant such consent or give such approval, or in the case of
any other such default by Agent or any of the Lenders, where it is also so
determined that Agent or any of the Lenders acted in bad faith, the payment of
any actual, direct, compensatory damages sustained by the Borrower as a result
thereof plus the Borrower’s reasonable costs and expenses, including, without
limitation, reasonable attorneys’ fees and disbursements in connection with such
court proceedings.
 
 
 
 
Page 82

--------------------------------------------------------------------------------


 
(c)    Limitations.  In no event, however, shall Agent and any of the Lenders be
liable to the Borrower or anyone else for other damages such as, but not limited
to, indirect, speculative, consequential or punitive damages whatever the nature
of the breach by Agent or any of the Lenders of its obligations under this
Agreement or under any of the other Loan Documents.  In no event shall Agent or
any of the Lenders be liable for direct damages to the Borrower or anyone else
unless a written notice specifically setting forth the claim of the Borrower
shall have been given to Agent and each of the Lenders within the time period
specified above.
 
12.19.   Obligations Absolute.  Except to the extent prohibited by applicable
law which cannot be waived, the Obligations of the Borrower under the Loan
Documents shall be  absolute, unconditional and irrevocable and shall be paid
strictly in accordance with the terms of the Loan Documents under all
circumstances whatsoever, including, without limitation, the existence of any
claim, set off, defense or other right which the Borrower may have at any time
against Agent or any of the Lenders whether in connection with the Loan or any
unrelated transaction.
 
12.20.   Time Of the Essence.  Time is of the essence of each provision of this
Agreement and each other Loan Document.
 
12.21.   Monthly Statements.  While Agent may issue invoices or other statements
on a monthly or periodic basis (a “Statement”), it is expressly acknowledged and
agreed that:
 
(a)    The failure of Agent to issue any Statement on one or more occasions
shall not affect the Borrower’s obligations to make payments under the Loan
Documents as and when due.
 
(b)    The inaccuracy of any Statement shall not be binding upon the Agent or
the Lenders and so the Borrower shall always remain obligated to pay the full
amount(s) required under the Loan Documents as and when due notwithstanding any
provision to the contrary contained in any Statement.
 
(c)    All Statements are issued for information purposes only and shall never
constitute any type of offer, acceptance, modification, or waiver of the Loan
Documents or any of the Agent’s or Lenders’ rights or remedies thereunder.
 
(d)    In no event shall any Statement serve as the basis for, or a component
of, any course of dealing, course of conduct, or trade practice which would
modify, alter, or otherwise affect the express written terms of the Loan
Documents.
 
 
 
 
Page 83

--------------------------------------------------------------------------------


 
12.22.    Joint and Several Obligations.  Each of CMP and CMC hereby
acknowledges and agrees that it shall be jointly and severally liable for all of
the Obligations of the Borrower.
 
12.23.   Waiver and Release.
 
(a)    The Borrower acknowledges and agrees that, to its knowledge, as of the
date hereof:  (i) the Borrower does not have any claim or cause of action
against the Agent or the Lenders arising out of, under or in any way relating to
this Agreement or the Loan Documents, any documents, instruments, agreements,
dealings or other matters in connection with the Loan Documents, the
transactions contemplated by the Loan Documents, or any actions taken or not
taken by the Agent or the Lenders in connection therewith; (ii) the Borrower
does not have any offset rights, counterclaims or defenses of any kind against
payment and performance of the obligations under the Loan Documents; and (iii)
the Agent and the Lenders have heretofore properly performed and satisfied in a
timely manner all of their obligations to the Borrower under the Loan Documents.
 
(b)    In consideration of the covenants of the Agent and the Lenders herein,
the Borrower agrees to eliminate any possibility that any past conditions, acts,
omissions, events, circumstances or matters, of which any the Borrower has
knowledge as of the date hereof, would impair or otherwise adversely affect any
of the rights, interests, contracts, collateral security or rights and remedies
of the Agent or the Lenders under the Loan Documents.  Therefore, the Borrower,
on its own behalf and on behalf of its respective successors and assigns, hereby
waives, releases and discharges the Agent and the Lenders, from any and all
claims, demands, actions or causes of action, of which the Borrower has
knowledge on or before the date hereof and arising out of, under or in any way
relating to the Loan Documents, any documents instruments, agreements, dealings
or other matters connected with the Loan Documents, the transactions
contemplated by the Loan Documents or any actions taken or not taken by the
Agent or the Lenders in connection therewith, including, without limitation, all
matters, claims, transactions or things occurring on or prior to the date hereof
of which the Borrower has knowledge.  The waivers, releases and discharges in
this paragraph shall be effective regardless of any other event that may occur
or not occur prior to, or on or after the date hereof.
 
(Remainder of page intentionally left blank; signature page follows)
 
 
 
Page 84

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
BORROWERS:         CENTERLINE MORTGAGE CAPITAL INC.
 
By:          /s/ Marc D. Schnitzer___________________
(Signature)
 
Its:           Marc. D. Schnitzer, Chief Executive Officer__
    (Printed Name and Title)
 
CENTERLINE MORTGAGE PARTNERS INC.
 
By:          /s/ Andrew J. Weil_____________________
(Signature)
 
Its:           Andrew J. Weil, Chief Executive Officer     __
    (Printed Name and Title)
 
AGENT:                     BANK OF AMERICA, N.A.
 
By:           /s/ John F. Simon______________________
    John F. Simon, Senior Vice President
 
LENDERS:                BANK OF AMERICA, N.A.
 
                             By:           /s/ John F.
Simon______________________
                                         John F. Simon, Senior Vice President
 
 
(Signature Page to Credit Agreement)
 
 

--------------------------------------------------------------------------------


 


 
SCHEDULE 1:  LENDERS AND COMMITMENTS


 
Lender
Commitment Amount
Address for Notices
Address for Advance Requests
Bank of America, N.A.
$100,000,000.00
 
Bank of America, N.A.
One Federal Street, 4th Floor
Mail Code:  MA5-503-04-16
Boston, Massachusetts 02110
Attn:: Mr. John F. Simon
  Senior Vice President
email: john.f.simon@bankofamerica.com
telephone: 617-346-4272
 
 
Bank of America, N.A.
One Federal Street, 4th Floor
Mail Code:  MA5-503-04-16
Boston, Massachusetts 02110
 
 
Attn:  Pauline Lettieri
          Assistant Vice President
email:  pauline.lettieri@bankofamerica.com
telephone: 617-346-4008
 
 
Attn:   Charlotte Nunez
           Vice President
email:  charlotte.nunez@bankofamerica.com
telephone:  617-346-5816
 
 

 
 
 